ACCEPTED
                                                                  12-14-00336-CV
                                                     TWELFTH COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                             4/23/2015 3:09:33 PM
                                                                    CATHY LUSK
                                                                           CLERK

         NO. 12-14-00336-CV

  ______________________________
                                                  FILED IN
                                           12th COURT OF APPEALS
            IN THE                              TYLER, TEXAS
   TWELFTH COURT OF APPEALS                4/23/2015 3:09:33 PM
       AT TYLER, TEXAS                          CATHY S. LUSK
                                                    Clerk
  ______________________________


  FREDERICK DAWSON GRAHAM
             VS.
      DENA MARIE TURNER

  FREDERICK DAWSON GRAHAM,
    RESPONDENT/APPELLANT

       DENA MARIE TURNER,
       PETITIONER/APPELLEE

  ______________________________


Appealed from the County Court at Law of
      Nacogdoches County, Texas

  ______________________________

       APPELLANT’S BRIEF
  ______________________________


                       TOM RORIE
                       State Bar No. 17238000
                       210 North Street
                       Nacogdoches, TX 75961
                       (936) 559-1188
                       FAX (936) 559-0099

                       ATTORNEY FOR APPELLANT



 ORAL ARGUMENT REQUESTED
                        IDENTITY OF PARTIES AND COUNSEL


        In accordance with Rule 38.1(a) of the TEXAS RULES OF APPELLATE PROCEDURE , Appellant
Frederick Dawson Graham provides the following list of all parties, and the names and addresses
of all counsel:

Appellant:           Frederick Dawson Graham

Counsel:             Mr. Tom Rorie
                     210 North Street
                     Nacogdoches, TX 75961
                     (936) 559-1188
                     FAX (936) 559-0099
                     trorie@sbcglobal.net


Appellee:            Dena Marie Turner

Counsel:             Mr. Jarett T. LaRochelle
                     One Riverway, Suite 1700
                     Houston, TX 77055
                     (713) 907-8668
                     FAX (713) 840-6351
                     jarettlarochelle@yahoo.com




                                              ii
                                                   TABLE OF CONTENTS
                                                                                                                                Page
Identity of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Statement of the Nature of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . x

Summary of the Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xv

Points of Error . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xvii

Argument and Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

          Point of Error No. 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                     The Trial Court Abused Its Discretion in Awarding Appellee An
                     Ownership Interest in Appellant’s Residence

          Point of Error No. 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                     The Trial Court Erred in Finding that the Parties were Tenants in
                     Common in Appellant’s Separate Property Residence Because
                     the Evidence is Insufficient to Support that Holding

          Point of Error No. 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                     The Trial Court Erred by Divesting Appellant of One-Half of His
                     Ownership in His Separate Property Residence and Awarding that
                     Interest to Appellee

                     Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                     The Basis for the Trial Court’s Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

                     The Court Should Decline to Follow Harrington and Aaron . . . . . . . . . . . . . . . . 4

                     The Evidence is Not Sufficient to Support a Finding that the Parties
                     were Tenants in Common . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


                                                                     iii
                     Existence of Joint Tenancy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                     Looking for a Residence Together is Not Evidence of Ownership . . . . . . 9

                     Was there a Common Plan or Design in Acquiring the Residence? . . . . 10

                     Prior Conduct . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                     Appellant Made a Substantial Down Payment with Separate Funds . . . . 11

                     Appellant Paid off the Residence Quickly . . . . . . . . . . . . . . . . . . . . . . . . 12

                     The Subsequent Conduct of the Parties is Evidence of Intent . . . . . . . . . 13

          The Trial Court had No Discretion to Divest Appellant of Any
          Interest in His Separate Property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Point of Error No. 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

          The Trial Court Abused Its Discretion in Failing to Find that the
          Residence was Not Purchased with Appellant’s Separate Property
          Funds When the Evidence Conclusively Showed a Purchase with
          His Separate Funds

Point of Error No. 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

          The Trial Court Abused its Discretion when it Disregarded
          Uncontradicted Evidence that Appellee Committed Fraud on
          the Community Estate

Point of Error No. 6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

          The Trial Court Abused its Discretion in Disregarding Evidence
          of Substantial Benefits Received By Appellee During the Marriage

Point of Error No. 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

          The Trial Court Abused its Discretion in Finding that Appellant at
          Fault in the Break-Up of the Marriage by Considering Evidence
          that was Not Relevant in Time and Not Supported by the Evidence

                     Appellant “Assaulted” Appellee on Eight Occasions . . . . . . . . . . . . . . . 20



                                                         iv
                                Appellant Held Appellee Captive Abroad . . . . . . . . . . . . . . . . . . . . . . . . 23

                                Evidence of Conduct Before or After Marriage are Not
                                Relevant as Fault in Marriage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

          Point of Error No. 8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                     The Trial Court Abused its Discretion When it Ordered Appellant
                     to Pay Spousal Support to Appellee Although He had No Ability to Pay

          Point of Error No. 9 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

                     The Trial Court Abused its Discretion in Awarding a Disproportionate
                     Part of the Tract Adjoining the Residence

Conclusion and Prayer for Relief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31




                                                                     v
                                              INDEX OF AUTHORITIES

Cases                                                                                                                           Page

Aaron v. Aaron
2012 Tex.App. LEXIS 769 (Tex.App.-Houston [14th] 2012, no writ hist.) . . . . . . . . . . . . . . . . . . 3

Anchor Casualty Co. v. Bowers
393 S.W.2d 168 (Tex.1965) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Bay Area Healthcare Group, Ltd. V. McShane
239 S.W.3d 231 (Tex.2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Butnaru v. Ford Motor Company
84 S.W.3d 198 (Tex.2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Cameron v. Cameron
641 S.W.2d 210 (Tex.1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 14, 15

Chavez v. Chavez
269 S.W.3d 763 (Tex.App.-Dallas 2008) no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Davis v. Huey
571 S.W.2d 859 (Tex.1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Eggemeyer v. Eggemeyer
554 S.W.2d 137 (Tex.1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Griffin v. Birkman
266 S.W.3d 189 (Tex.App.-Austin 2008, pet. ref’d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 17
Harrington v. Harrington
742 S.W.2d 722 (Tex.App.-Houston [1st] 1987, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Hooks v. Bridgewater
229 S.W. 1114 (Tex. 1921) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Allstate Insurance Company
232 S.W.3d 340 (Tex.App-Tyler 2007, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

In re Bass
113 S.W.3d 735 (Tex.2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1



                                                                  vi
In re Case
28 S.W.3d 154 (Tex.App.-Texarkana 2000, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

In the Interest of M.C.F.
121 S.W.3d 891 (Tex.App.-Fort Worth 2003, pet. dism’d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Jackson v. Smith
703 S.W.2d 791 (Tex.App.-Dallas 1985, no writ) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Knight v. Knight
301 S.W.3d 723 (Tex.App.-Houston [14th] 2009, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Landon v. Jean-Paul Budinger, Inc.
724 S.W.2d 931 (Tex.App.-Austin 1987, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 17

Lozano v. Lozano
2009 Tex.App. LEXIS 9620, 2009 WL 4882816 (Tex.App.-Corpus Christi 2009, no writ hist.) 7

Mangum v. Turner
255 S.W.3d 223 (Tex.App.-Waco 2009, pet. den.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

McKeehan v. McKeehan
355 S.W.3d 282 (Tex.App.-Austin 2011, pet. den’d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 28

Mea v. Mea
464 S.W.2d 201 (Tex.Civ.App.–Tyler 1971, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Powell v. Powell
822 S.W.2d 181 (Tex.App.-Houston [1st] 1991, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Puntarelli v. Peterson
405 S.W.3d 131 (Tex.App.-Houston [1st] no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Schlueter v. Schlueter
975 S.W.2d 584 (Tex.1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Verhage v. Verhage
2006 TexApp LEXIS 5735, 2006 WL 1791565 (TexApp-Tyler 2006, no neg. writ hist.) . 8, 9, 14
Walker v. Packer
827 S.W.2d 833 (Tex.1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




                                                                 vii
Wilhoite v. Sims
401 S.W.3d 752 (Tex.App.-Dallas 2013, no writ hist.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Zagorski v. Zagorski
116 S.W.3d 309 (Tex.App.-Houston [14th] 2003, pet. den.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15


Codes, Rules and Statutes                                                                                                 Page

TEXAS BUSINESS & COMMERCE CODE §26.01(b)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

TEXAS BUSINESS & COMMERCE CODE §26.01(b)(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

TEXAS CONSTITUTION , Article 16, §15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

TEXAS PROPERTY CODE §5.072(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

TEXAS RULES OF EVIDENCE , Rule 401 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                              viii
                     STATEMENT OF THE NATURE OF THE CASE

       Appellant and Appellee were married in 2007 and in 2012 Appellee filed for divorce. The

issues in the divorce case all involved property. A hearing on a request by Appellee for temporary

orders was held on March 24, 2014, and Appellant was ordered to pay temporary spousal support

to Appellee in the amount of $2,000 per month.

       Trial on the merits was conducted by the trial court on May 30, 2014; July 17, 2014; and July

18, 2014.

       The court granted the divorce, divided various items of personal property, and held that the

residence acquired by Appellant prior to the marriage was owned by the parties as tenants in

common. The trial court ordered a disproportionate division of the proceeds of the sale of a lot

adjoining the residence to Appellee, ordered Appellant to pay $8,000 in unpaid temporary spousal

support, and awarded Appellee $10,000 in attorney’s fees.




                                                 ix
                                   STATEMENT OF FACTS

       Appellant is a native of the United Kingdom who was trained as an accountant and worked

for Texaco for 28 years. His specialty was in the field of accounting for the oil and gas industry.

 He held a number of very responsible positions.           In that capacity he was also Texaco’s

representative to international organizations that developed and implemented software and

accounting systems for that industry.

       Appellant was married and has three daughters. He retired from Texaco when that company

was taken over by Chevron and had both vested retirement benefits and received what he called a

“redundancy,” another term for severance pay. He received those benefits both in a lump sum and

in periodic monthly installments of retirement benefits.

       In 2001 Appellant was employed by Shell Oil Company in Houston, Texas and living in an

apartment. Appellee was one of his neighbors. They met and began a romantic relationship.

Eventually they moved in together into Appellee’s apartment. Appellant began divorce proceedings

to be divorced in the U.K. While the divorce proceeding was pending Appellant altered or forged

some documents in order to mislead Appellee as to the status of his divorce.

       Appellant explained at trial that in the UK one can be divorced either by separation, which

is a longer process, or by alleging cruelty or adultery. Because of his concern about his family and

in particular one daughter about whose mental health he had concerns, he wanted to seek a divorce

by the less traumatic but slower divorce process. He modified the papers sent to him from the UK

to represent that divorce was imminent when the process was actually slower.

       Appellant left Shell and began to work as a international business consultant, taking jobs with

oil and gas producers in Mexico, Asia, and other places where he would work for several months by


                                                 x
contract for an agreed contract amount.       In 2006 he formed an LLC named Graham Global

Consulting to which his income as a consultant was paid. Appellant and Appellee lived together

at the time but Appellee was not shown as an owner of the company.

       Appellee wanted to move to Nacogdoches, her home town. The parties looked at residences

in Nacogdoches to consider purchase. In 2006 Appellant purchased a residence in Nacogdoches.

He paid the initial down payment and closing costs with funds sent to him by wire transfer from the

UK in the amount of $85,000. The residence was conveyed to Appellant alone as grantee and he

alone signed the note and deed of trust in order to secure a loan for payment of the balance.

Appellant paid off the balance in monthly installment payments of several thousand dollars sent to

him by wire transfer, and in less than two years had paid off the entire balance owed.

       Appellee claimed at trial that the parties had purchased the residence together with the

agreement that both would own it, and that Appellant had orally agreed to convey an interest in the

home to her. Appellant denied any such agreement.

       The parties were married on January 31, 2007. At the time of marriage Appellee had no

property of any value. She had defaulted in payment of student loan debt and Appellant showed at

trial that he had paid $63,000 of her student loan debt during their relationship.

       In 2008 a lot adjoining the residence lot became available for purchase. Appellant purchased

it in his name only and again solely signed a promissory note and deed of trust in order to secure a

loan. He paid several thousand dollars down. The parties made several payments on the lot, but

eventually they defaulted. Shortly before trial Appellant borrowed approximately $15,000 from his

sister and brother in law to pay off the balance owed on the lot to avoid foreclosure.




                                                 xi
       During the marriage Appellee seldom worked and earned little income. The parties lived on

income earned by Appellant in his consulting business. Appellant also had some income from his

retirement benefits earned prior to marriage and some funds he received from his father’s estate after

the father’s death.

       Appellant experienced numerous health issues. He had four strokes, two heart attacks, and

epileptic seizures. Both his physical health and mental capacity declined. He suffered from residual

effects on his mental functioning, slurring of words at times, problems maintaining his balance or

equilibrium, and memory problems. He has not worked since 2010. On several occasions he had

funds wire-transferred from the UK to pay living expenses and by the time the parties had separated

he had expended all his funds. At the time of trial his only income was his Texaco retirement check

from which he netted $1,856 per month.

       The parties had a tumultuous relationship, with numerous arguments and disputes. By the

end of 2011 they were discussing divorce. At this time Appellee was aware of Appellant’s health

issues. She testified at trial that she took him to see several medical specialists. She told Appellant

at that time she it was her turn to take care of him. However, the parties continued to bicker and

argue. In April of 2012 Appellant accompanied Appellee to Houston to help do repairs to the home

of an aunt of Appellee. The parties again argued and Appellant decided to leave to drive back to

Nacogdoches.     They wrestled over the car keys which Appellee refused to give to Appellant.

Appellee claimed at trial that on this occasion Appellant assaulted her. Appellant drove home and

when he arrived at his residence he discovered Appellee’s father removing personal property from

the residence.




                                                  xii
       The parties again discussed divorce and Appellant prepared a written document as evidence

of their agreement to divide their property. He secured $20,000 from the UK to pay to her as part

of a settlement. Appellee accepted the money but later denied she was bound by any agreement

because Appellant had “breached” that agreement because he had not executed all the documents

necessary for divorce before he left for a trip to the UK.

       According to Appellee’s divorce petition, the parties separated July 1, 2012. A few weeks

later Appellant traveled to the UK to see his family members and attend the wedding of a daughter.

       While Appellant was in the UK Appellee discovered that while he was there he had visited

some porn sites on line and she discovered the papers regarding his divorce from his previous spouse

that he had altered or forged.

       Much of the trial was consumed with Appellee’s evidence, presented in numerous three-ring

binders indexed and tabbed, itemizing all the wrongs that Appellant had done her, including

numerous counts of fraud, allegations that Appellant had committed adultery, numerous allegations

of assault or emotional distress, allegations that Appellant had visited porn sites while in the UK,

and evidence of the substantial income she could have earned in her occupation had she not married

Appellant. She testified at great length that her services to Appellant in connection with his

consulting business were critical to his ability to perform his job, to the extent that she should be

considered a partner in his business.

       Appellant’s response was that Appellee had no experience in accounting, much less the

specialized area in his expertise, that she never provided any services to a client, that she never

worked in a client’s workplace, that he had clerical and secretarial support from his clients in the

work place, and that he had never charged nor collected any compensation for any services by


                                                 xiii
Appellee. He further showed that while she may have proof-read reports to clients, she lacked the

knowledge and expertise to write any such reports.

       In March of 2014 Appellee set a hearing on a request for temporary orders, including a

request for temporary spousal support. Appellant appeared pro se, telling the court that his attorney

had withdrawn due to his inability to pay, he had just returned from the UK where he had suffered

another stroke, and that he could not pay spousal support. The trial court ordered him to pay to

Appellee temporary spousal support of $2,000 per month. He has not done so. The trial court

ordered him on final hearing to pay that support for four months, or $8,000.

       In a hearing held after the trial on the merits Appellant showed the trial court that he had

borrowed money to pay off the note on the lot which adjoined the residence and the trial court

modified its ruling to allow payment of that debt out of the proceeds of any sale before the parties

divided the remaining proceeds.




                                                xiv
                               SUMMARY OF THE ARGUMENT

       The trial court abused its discretion by judicially finding and declaring that Appellant and

Appellee are tenants in common as to the residence purchased by Appellant prior to their marriage.

The purported oral agreement for the conveyance of an interest in real property is not enforceable

because of the Statute of Frauds, found in TEXAS BUSINESS & COMMERCE CODE 26.01.

       If an oral agreement for the conveyance of an interest in real property is permitted under

Harrington v. Harrington, 742 S.W.2d 722 (Tex.App.–Houston [1st] 1987, no writ hist.) and Aaron

v Aaron, 2012 Tex.App. LEXIS 769 (Tex.App.–Houston [14th] 2012, no writ hist.), the evidence

heard by the trial court is insufficient to support an oral agreement in this case.

       To grant an interest to Appellee in Appellant’s residence is to divest him of an interest in his

separate property, which is an abuse of discretion.

       Any finding by the trial court that Appellant’s residence was not purchased with his separate

funds is unsupported by the evidence, as Appellant conclusively established that his funds earned

or acquired prior to marriage was the source of the down payment and mortgage payments.

       The trial court abused its discretion in failing and refusing to consider in its division of the

community property of the parties acts by Appellee which constitute fraud on the community estate

and involve an amount of money that is significant in relation to the total community estate.

       The trial court abused its discretion in failing and refusing to consider in its division of the

community property of the parties financial benefits Appellee received, including Appellant’s

payment of her student loans incurred prior to the marriage, when the amount involved was

significant in relation to the total community estate.




                                                  xv
       The trial court abused its discretion by considering evidence of alleged wrongful acts by

Appellant both prior to the marriage and after the parties had separated and agreed to divorce

because such evidence was not relevant to the issue of the breakup of the marriage.

       The trial court abused its discretion by ordering Appellant to pay temporary spousal support

to Appellee when the evidence showed that the amount ordered was in excess of his income, he was

disabled and unable to work, and he had no resources with which to pay support.

       The trial court abused its discretion in awarding to Appellee a disproportionate ownership

interest in a lot adjoining Appellant’s residence acquired during the marriage when the evidence

showed that Appellant provided the down payment and incurred debt to pay off the mortgage note

when foreclosure was threatened.




                                               xvi
                            POINTS OF ERROR

POINT OF ERROR NO. 1: THE TRIAL COURT ABUSED ITS DISCRETION IN AWARDING
APPELLEE AN OWNERSHIP INTEREST IN APPELLANT’S RESIDENCE.


POINT OF ERROR NO. 2: THE TRIAL COURT ERRED IN FINDING THAT THE PARTIES
WERE TENANTS IN COMMON IN APPELLANT’S SEPARATE PROPERTY RESIDENCE
BECAUSE THE EVIDENCE IS INSUFFICIENT TO SUPPORT THAT HOLDING.


POINT OF ERROR NO. 3: THE TRIAL COURT ERRED BY DIVESTING APPELLANT OF
ONE-HALF OF HIS OWNERSHIP INTEREST IN HIS SEPARATE PROPERTY RESIDENCE
AND AWARDING THAT INTEREST TO APPELLEE.


POINT OF ERROR NO. 4: THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO
FIND THAT THE RESIDENCE WAS NOT PURCHASED WITH APPELLANT’S SEPARATE
PROPERTY FUNDS WHEN THE EVIDENCE CONCLUSIVELY SHOWED A PURCHASE
WITH HIS SEPARATE FUNDS.


POINT OF ERROR NO. 5: THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
DISREGARDED UNCONTRADICTED EVIDENCE THAT APPELLEE COMMITTED FRAUD
ON THE COMMUNITY ESTATE.


POINT OF ERROR NO. 6:      THE TRIAL COURT ABUSED ITS DISCRETION BY
DISREGARDING EVIDENCE OF SUBSTANTIAL BENEFITS RECEIVED BY APPELLEE
DURING THE MARRIAGE.


POINT OF ERROR NO. 7: THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING
APPELLANT AT FAULT IN THE BREAKUP OF THE MARRIAGE BY CONSIDERING
EVIDENCE THAT WAS NOT RELEVANT IN TIME AND NOT SUPPORTED BY THE
EVIDENCE.

                                   xvii
POINT OF ERROR NO. 8: THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
ORDERED APPELLANT TO PAY SPOUSAL SUPPORT TO APPELLEE ALTHOUGH HE HAD
NO ABILITY TO PAY.


POINT OF ERROR NO. 9: THE TRIAL COURT ABUSED ITS DISCRETION IN AWARDING
A DISPROPORTIONATE PART OF THE TRACT ADJOINING THE RESIDENCE.




                                 xviii
                             ARGUMENTS AND AUTHORITIES

       Appellant shows the court that the trial court in this divorce case abused its discretion and

committed errors as a matter of law that in reasonable likelihood caused or contributed to an unjust

or improper decision. Those errors are grouped by subject matter and argument is combined in

order to avoid duplication. All issues involve either the division of marital property or temporary

spousal support.

                                   POINT OF ERROR NO. 1:

    THE TRIAL COURT ABUSED ITS DISCRETION IN AWARDING APPELLEE AN
OWNERSHIP INTEREST IN APPELLANT’S RESIDENCE.

                                   POINT OF ERROR NO. 2:

     THE TRIAL COURT ERRED IN FINDING THAT THE PARTIES WERE TENANTS IN
COMMON IN APPELLANT’S SEPARATE PROPERTY RESIDENCE BECAUSE THE
EVIDENCE IS INSUFFICIENT TO SUPPORT THAT HOLDING.

                                   POINT OF ERROR NO. 3:

     THE TRIAL COURT ERRED BY DIVESTING APPELLANT OF ONE-HALF OF HIS
OWNERSHIP INTEREST IN HIS SEPARATE PROPERTY RESIDENCE AND AWARDING
THAT INTEREST TO APPELLEE.

                                 THE STANDARD OF REVIEW

       The standard of review in a family law case is clear: whether the trial court abused its

discretion. “Abuse of discretion” occurs if a trial court makes a decision that is so arbitrary or

unreasonable that it amounts to a clear error. In re Bass, 113 S.W.3d 735 (Tex.2003). As long as

the trial court does not abuse its discretion it may divide the marital property in such a way as it

deems right. Mea v. Mea, 464 S.W.2d 201 (Tex.Civ.App.–Tyler 1971, no writ hist.). Despite that




                                                 1
broad discretion there must exist some reasonable basis for an unequal division of the property of

the parties. Knight v. Knight, 301 S.W.3d 723 (Tex.App.–Houston [14th] 2009, no writ hist.).

        A trial court abuses its discretion if it makes a finding without sufficient facts on which to

rationally base its ruling. Griffin v. Birkman, 266 S.W.3d 189 (Tex.App.–Austin 2008, pet. ref’d).

While a trial court has discretion to weigh evidence that supports its decision, if the evidence is

legally insufficient to support that decision the court abuses its discretion. In the Interest of M.C.F.,

121 S.W.3d 891 (Tex.App.–Fort Worth 2003, pet. dism’d).

        When a trial court fails to analyze or apply law correctly it may abuse its discretion. There

is no discretion in either determining what the law is or in applying the law to the facts. Walker v.

Packer, 827 S.W.2d 833 (Tex.1992); In re Allstate Insurance Company, 232 S.W.3d 340

(Tex.App.–Tyler 2007, no writ hist.). Even evidentiary rulings may abuse a trial court’s discretion

if they violate the Rules of Evidence. Landon v. Jean-Paul Budinger, Inc., 724 S.W.2d 931

(Tex.App.–Austin 1987, no writ hist.).

                        THE BASIS FOR THE TRIAL COURT’S RULING

        From comments made during the trial and the multitude of findings by the trial court against

the interest of Appellant the trial judge’s disapproval of Appellant’s conduct is obvious. However,

the court recognized that there was little community property and what is acquired prior to marriage

cannot be community property (RR Vol. 2, p.80.) The evidence showed that Appellee already had

almost all of it. She had all the operating motor vehicles the parties had acquired; had received

$20,000 from Appellant, which he secured to carry out an agreement between them in contemplation

of divorce (Ex. D-46, D-44); and she had emptied Appellant’s business bank account by taking




                                                   2
$9,400 without his consent, leaving that account overdrawn (Ex. D-44). The parties had already

divided their personal property with a few exceptions.

       The only property of any significant monetary value remaining was Appellant’s residence,

purchased by him prior to marriage. Under the facts and law the trial court was limited in what it

could do regarding that residence. The evidence was clear that the residence had been purchased

prior to marriage and that all the closing documents showed Appellant as the sole owner (Ex. R-11,

R-12, R-13). The substantial down payment made at closing of the purchase came from funds

acquired by Appellant prior to marriage. Appellant was able to trace all the payments made on the

mortgage note to their sources, his retirement benefits earned prior to marriage and his inheritance

from his father.

       There was no evidence of an enhancement in value of the residence by use of community

funds, so Appellant neither sought nor did the trial court award any reimbursement to the community

estate from Appellant’s separate estate.

       Under these circumstances, if the trial court wanted to award property to Appellee only one

option remained: find a way to give Appellee an interest in Appellant’s residence. So the trial judge

adopted a theory advanced by Appellee, that the parties jointly acquired Appellant’s residence as

“tenants in common.” The trial court then awarded Appellee an undivided one-half interest in

Appellant’s residence and ordered it sold.

       That theory has been adopted in only two cases of which Appellant is aware. In Harrington

v. Harrington, 742 S.W.2d 722 (Tex.App.–Houston [1st] 1987, no writ hist.), the court affirmed a

finding by the trial court that the parties were “tenants in common” in a residence acquired solely

in the husband’s name two years prior to marriage solely in his name. In 2012 the 14th Court of


                                                 3
Appeals followed Harrington as precedent in Aaron v. Aaron, 2012 Tex.App. LEXIS 769

(Tex.App.–Houston [14th] 2012, no writ hist.). There the court found that the parties had an oral

agreement to jointly own a residence purchased in the name of the husband solely as a matter of

convenience.

       The Findings of Fact signed by the trial judge are puzzling. For example, Findings 27 and

28 purportedly state that the funds used to purchase Appellant’s residence were not his separate

funds. Yet the trial court did not find that the residence was community property, and the actual

judgment declares Appellee to be a tenant in common, not an owner as community property.

Finding 27 also finds that neither the down payment nor the monthly payments were made with

funds from Appellant’s money market account. And Finding 24 finds (incorrectly) that the down

payment was made with Appellant’s business income, not separate funds. Yet the purchase of the

residence and the payment of the down payment occurred prior to marriage, and there is no evidence

that Appellee ever contributed any monies of hers to the purchase. All monies used to purchase the

residence were earned or acquired by Appellant prior to the marriage: by definition those funds must

have been his separate property.

       Since the Final Decree of Divorce signed by the trial judge adjudicates that the parties are

tenants in common in the residence, Appellant focuses on that issue.

                        THE COURT SHOULD DECLINE TO FOLLOW
                               HARRINGTON AND AARON

       It is public policy that any agreement to convey an interest in real property must be in writing.

TEX . BUS. & COMM . CODE § 26.01(b)(4). This means that when any performance of an agreement

requires a transfer of property in land, that agreement must be in writing. Mangum v. Turner, 255



                                                  4
S.W.3d 223 (Tex.App.–Waco 2009, pet. den.). Traditionally this rule has been referred to as the

“Statute of Frauds” and dates back to the earliest Texas jurisprudence. Even if the parties only agree

to a future conveyance of an interest in real property a written contract is nonetheless required.

TEX .PROP .CODE § 5.072(a).

       In the very limited instances in which Texas courts have allowed exceptions to the “Statute

of Frauds,” specific evidence and performance by the vendee is required. The most common

exception is that based on Hooks v. Bridgewater, 229 S.W. 1114, 1116 (Tex.1921), which allows

a party to enforce an oral agreement provided that he can show (1) payment of consideration, in

either money or services, (2) possession by the vendee, which must be exclusive, and (3) the making

by the vendee of valuable and permanent improvements to the property. This case does not show

evidence that meets the Hooks v. Bridgewater standard. There is no evidence that Appellee paid any

consideration for an interest in Appellant’s residence, that her possession was exclusive, or that she

made any valuable and permanent improvements to the property (and if any improvements were

made they were funded by Appellant’s income).

       Given the public policy of Texas against oral agreements to convey real property, is there

anything about the facts in this case that justified the trial court ignoring that public policy?

Appellant will show that given the facts in this case, and in all cases involving oral promises between

persons in intimate relationships, there is even less reason to ignore that public policy and enforce

such promises.

       It is the policy of the State of Texas that promises between spouses or those who reside

together without marriage should only be enforceable if they are in writing. TEX . BUS. & COMM .

CODE §26.01(b)(3). Texas recognizes that promises made in an intimate relationship may be less


                                                  5
reliable than arms-length transactions because of the nature of the relationship. The requirement

of written agreements avoids elevating “pillow talk” to enforceable agreements.

       Oral agreements between parties engaged in an intimate relationship are less likely to be

confirmed by any written evidence or documentation. In arms-length transactions it is common to

find communications between the parties, whether mailed correspondence as in the past or

communications sent by email, or telecopier today. Those communications are available to a court

as evidence that can either confirm or deny the existence of an oral agreement. When promises are

made in intimate relationships written documentation is much less likely to be found because any

communications are likely private.

       In cases to enforce oral promises made by those in intimate relationship it is much less likely

that any third party witnesses will be aware of the communications between the parties and available

to testify. In arm’s length transactions it is much more likely that some third party, whether a

realtor, real estate appraiser, loan officer at a potential lender, or property surveyor may have some

knowledge of any oral agreement between the parties. Those engaged in intimate relationships are

likely to discuss issues privately and without any witnesses.

       Another reason to refuse to enforce oral agreements between persons in intimate relationships

is that they almost always require reliance on testimony by an interested party. Testimony by an

interested witness always requires a different level of scrutiny than other types. It has been

recognized that in some instances the testimony of an interested witness may amount to no evidence

at all. The exception to the interested witness rule is that evidence by an interested witness may be

considered if it is not contradicted by any other witness or circumstances and is “direct and positive”

and free of any contradiction, inaccuracy , or other conflicting circumstances. Anchor Casualty Co.


                                                  6
v. Bowers, 393 S.W.2d 168 (Tex.1965); Lozano v. Lozano, 2009 Tex.App. LEXIS 9620, 2009 WL
4882816 (Tex.App.–Corpus Christi 2009, no writ hist.).       Such testimony may be quite difficult to

find in cases involving persons in intimate relationships.

       Finally, a reason to refuse to enforce oral agreements to convey real property between those

in intimate relationships is that the language used in those relationships may differ from that which

would be usual and customary in an arms-length transaction. For example, if two persons who do

not co-habit and do not have an intimate relationship make mention of “our land” or “our property”

the language used has some legal significance, i.e. that each of them owns an interest in the property.

On the other hand, if two people in an intimate relationship speak of “our home” that word has

several possible meanings other than joint ownership. It means where they live. Parties can have

a “home” in an apartment, in a rent house, in a mobile home in a mobile home park. Thus the words

“our house” or “our home” may not be as reliable an indicator of ownership as in other

circumstances.

       With the increased frequency of co-habitation by unmarried persons it is likely that more

cases of this nature will arise.    The adoption of a theory of “tenancy in common” by those

contemplating marriage threatens to become the exception that consumes the rule.

       Harrington and Aaron are not based on the TEXAS FAMILY CODE or any other statutory

provision adopted by the State of Texas. The theory of “tenancy in common” ignores the public

policy of the state against enforceability of oral agreements for conveyances of land, strong

presumption that ownership of property should be governed by its characterization as either

community or separate under the Texas Constitution and the TEXAS FAMILY CODE, and the policy

that agreements between spouses must be written. Those cases offer no reason why the courts


                                                  7
should uphold one rule prohibiting oral agreements in most cases but adopt a different rule for those

who cohabit.

       This court has recognized that rulings regarding ownership of real property of spouses must

not disregard the distinction between separate and community property. Verhage v. Verhage, 2006

Tex.App.LEXIS 5735, 2006 WL 1791565 (Tex.App.–Tyler 2006, no neg. writ hist.). To adopt a

theory that a spouse or potential spouse can acquire an interest in the separate property of the other

party by some oral agreement threatens to upend the accepted rules of characterization of property,

to simply allow a party to make an “end run” around accepted law.

       Other than the Harrington and Aaron, Texas courts have declined to adopt a theory that

persons in intimate relationships, or those who marry, may become tenants in common based on

alleged oral promises. This court should likewise decline to adopt the reasoning of Harrington and

Aaron and find that the trial judge abused his discretion in enforcing an alleged oral agreement

between the parties to convey an interest in Appellant’s residence to Appellee.

                    THE EVIDENCE IS NOT SUFFICIENT TO SUPPORT A
               A FINDING THAT THE PARTIES WERE TENANTS IN COMMON

       Even if the court declines to reject the reasoning of Harrington and Aaron the purported oral

agreement in question in this suit should not be enforced as there are substantial differences in the

facts between those cases and this one. The evidence in this case is insufficient to support the trial

court’s ruling. Evidence that is so slight that any inference would be in effect a guess is no evidence

at all. McKeehan v. McKeehan, 355 S.W.3d 282, 295 (Tex.App.-Austin 2011, pet. den’d).




                                                  8
Existence of Joint Tenancy Is a Question of Law:

       It is well established that a trial court hearing a divorce case has substantial discretion in

dividing a marital estate. But the trial court does not have the same discretion on a question of law.

For example, although the court has discretion to decide what evidence it gives weight to, whether

the agreement between the parties is governed by the Statute of Frauds is a question of law. Wilhoite

v. Sims, 401 S.W.3d 752 (Tex.App.–Dallas 2013, no writ hist.). The trial court has no discretion

at all to award to one spouse an interest in the separate property of the other. Cameron v. Cameron,

641 S.W.2d 210 (Tex.1982); Powell v. Powell, 822 S.W.2d 181 (Tex.App.–Houston [1st] 1991, no

writ hist.); In re Case, 28 S.W.3d 154 (Tex.App.–Texarkana 2000, no writ hist.); Verhage v.

Verhage, 2006 Tex.App.LEXIS 5735, 2006 WL 1791565 (Tex.App.–Tyler 2006, no neg. writ hist.).

Looking for a Residence Together is Not Evidence of Ownership:

       Appellee testified that she and Appellant looked for a residence together. In Harrington the

court noted the testimony of the wife that the parties referred to the residence as “our home.” This

leads to a simple question. How else would the parties who are co-habiting in a residence refer to

it? Joint occupancy is not the same as joint ownership. So how legally significant is the use of the

term “our house” or “our home?” At the time Appellant purchased his residence the parties had co-

habited for several years and intended to continue to do so. Appellant expected that Appellee would

reside with him in any residence he acquired, whether rented or owned. Doubtless he would have

consulted with Appellee before acquiring any residence in which he expected both of them to reside,

whether community or separate. It would be unusual indeed for one party to unilaterally make a

decision to choose a residence for both of them without consulting with the other party.




                                                 9
       Appellant’s testimony as to the circumstances under which the parties looked for a residence

in Nacogdoches is consistent with this narrative (RR Vol. 3, pp. 79-80).

       To illustrate this point, assume that the parents of one of the parties offered to purchase a

house for their son or daughter in expectation of marriage, as a gift to their child. The betrothed

couple then search for a house together in which they will begin their married life. They go to the

closing of the conveyance together. Does their joint search convert the separate property acquired

by gift into jointly owned property? The answer is clearly no.

       To further illustrate the point, assume one party owns a separate property business which he

or she either owned prior to marriage or acquired by gift or inheritance. The other party works there.

She or he refers to the business as “our business.” Does that language convert the ownership from

separate to community?

       That the parties jointly searched for a residence acceptable to both is not an indicia of

ownership, but a recognition that one member of a couple is likely to consider the wishes of the other

in selecting a place for them to reside. Therefore, that evidence is of little import.

Was There a Common Plan or Design in Acquiring the Residence?

       One factor mentioned in both Harrington and Aaron is evidence of a common plan or design

to divide or allocate the expenses of the purchase of the residence and their living expenses. In

Harrington the appellee testified that “she spent much of her separate property income on the house

and on living expenses of the children.”

       In Aaron the appellee testified that she paid the closing costs for the purchase of the

residence, that she paid the mortgage payments for the first six months after they acquired the




                                                  10
residence, and that when the appellant began to make the mortgage payments she paid for their food

and utilities, a contribution that was equal to the monthly mortgage payment.

       The contrast between those cases and this case could not be more clear. The evidence

showed that:

       !Appellant paid the entire down payment and all closing costs with his separate funds

received by him by wire transfer from his accounts;

       ! Appellant paid, with his separate funds, all the mortgage payments after the purchase and

fully paid the balance due on the note made to purchase the residence;

       ! Appellant paid all the living expenses of the parties, while Appellee paid none except with

his income (RR Vol. 3, p. 47).

       Appellee used any income she earned during their relationship for her own purposes and not

as part of a common plan: Appellant paid all their living expenses. (RR Vol. 3, p. 47) There is no

evidence that Appellee contributed, either directly or indirectly, to the purchase of the residence.

Prior Conduct:

       In Harrington the court noted that the parties had lived together “for about three years in

residences leased in both their names.” In this case, there is no such indication of a prior joint

residence. In fact, when asked whose residence the parties lived in prior to their marriage Appellee

insisted it was her residence (RR Vol. 2, p. 82).

Appellant Made a Substantial Down Payment with Separate Funds:

       In Aaron the court noted that the wife was not able to “contribute” as much toward the down

payment as the husband, clearly implying that there was a joint effort to accumulate funds in order

to purchase the residence. In this case it is clear that all the funds used to purchase the residence


                                                 11
were acquired or earned before the parties even knew each other, as a result of Appellant’s long term

employment with Texaco.

       The size of the initial payment made by Appellant is significant evidence of his intent to

purchase the home as his own (Ex. R-17; also see p. 20 of Exhibit P-4 showing instructions to wire

transfer the funds and Ex. R-14 which shows the amount required for the closing). If Appellant’s

intent was to acquire a jointly owned residence why commit such a large portion of his separate

funds to the down payment instead of paying for the residence during the marriage?

Appellant Paid Off the Residence Quickly:

       If one assumes that the parties intended their relationship to last and it was agreed, as

Appellee argues, to jointly own the residence, why would Appellant agree to such a short note term

and such large monthly payments? He paid off the residence in less than two years after he

purchased it with separate funds he had accumulated prior to the relationship of the parties (Ex. R-

19). If the parties’ intent was to jointly own the residence why not utilize a more common 15 to 25

year mortgage to be repaid by the earnings of the parties during their marriage?

       The short payment schedule for payment of the mortgage on the residence is some evidence

of Appellant’s intent to primarily rely upon his separate property funds to pay for the residence

instead of community income he earned during their marriage. This shows an intent to treat the

residence as his alone. Appellant provided the court with an itemized statement tracing all the funds

used to make the monthly house payments to their source (Ex. R-19). Likewise, Respondent traced

all the income earned during the marriage and how it was disposed of, what funds he had on hand

at the time of the marriage, and showed that none of his post-marriage income was sent to the UK




                                                12
and could have been the source of the funds used to make the payments on the residence (Ex. R19a-25).

The Subsequent Conduct of the Parties is Evidence of Intent:

       Appellee testified that Appellant told her that the residence would be theirs and that he would

convey record title to her. Yet in 2008 Appellant purchased an adjoining lot in his name only (Ex.

R-26, R-27, R-29, and R-33). Appellee was aware of this purchase.

       If Appellee had an agreement that the residence would be conveyed to her and jointly owned,

why did she not object to Appellant also acquiring title to the second tract in his name alone after

their marriage? At the time of the second purchase she was aware that he had never conveyed any

ownership interest in the residence to her although she says he had promised to do so. Her silence

is evidence that contradicts her claim.

       Appellee testified that “[i]t was joint ownership of everything, because we built the business

together from 2003 forward.” (RR Vol. 2, p. 109). In 2006, the same year as when Appellant

purchased the residence, he created an LLC named Global Energy Consulting (RR Vol. 2, 84-85)

which showed Appellant as the only owner. So there again, even though she claimed they were

“joint owners” Appellee knew she was not shown as an owner of the LLC.

       For the reasons outlined above, the evidence is simply insufficient as a matter of law to

support a finding that the parties agreed to purchase Appellant’s residence and own it jointly, and

the trial court abused its discretion in awarding a one-half interest in that residence to Appellee.




                                                 13
                  THE TRIAL COURT HAD NO DISCRETION TO DIVEST
               APPELLANT OF ANY INTEREST IN HIS SEPARATE PROPERTY

        The Texas Supreme Court directly addressed an award to one spouse of an interest in the

separate property of the other in Cameron v. Cameron, 641 S.W.2d 210 (Tex.1982). The court

explained the distinction between community and separate property this way:

                Community property owes its existence to the legal fact of marriage,
                and when the parties to that compact determine their relationship
                should end, property acquired during the marriage is and should be
                divided among them in a just and right manner. By way of contrast
                separate property, in the community property setting, owes its
                existence to wholly extramarital factors, things unrelated to the
                marriage. In relation to that property, the parties are, in essence,
                strangers; they are separate. Any property that arises independently
                of marriage as a means of “equitably” balancing the spouse’s
                positions on divorce cannot be justified.

        An award of an interest in Appellant’s separate property residence to Appellee is actually an

attempt to characterize his separate property as some other form of property so that the trial court can

“equitably balance” the positions of the parties, exactly what the Texas Supreme Court said is not

permissible.

        As this court said, in Verhage v. Verhage, 2006 Tex.App. LEXIS 5735, 2006 WL 1791565

(Tex.App.–Tyler 2006, no neg. writ hist.).

                       Any judicial divestiture of separate property would essentially
                disregard the constitutionally mandated distinction between the
                separate and community property of spouses. . . . . Moreover,
                allowing a trial court to divest separate property from one spouse and
                award it to the other spouse as part of the latter’s separate estate
                would impermissibly enlarge the exclusive constitutional definition
                of separate property.

        If the trial court mis-characterized Appellant’s separate property as either community

property of the parties or as the separate property of his spouse, that error is reversible error, because


                                                   14
the effect would be to divest the spouse of his separate property. Tex.Const., art. 16, § 15;

Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 140 (Tex.1977); Cameron v. Cameron.

       This court should find that the trial court abused its discretion in divesting Appellant of his

separate property and awarding Appellee an interest in it.     The court should reverse and render

judgment that Appellant’s residence remains his sole and separate property, not subject to sale by

the order of the trial court, and that Appellee has no ownership interest therein.

                                    POINT OF ERROR NO. 4:

     THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO FIND THAT THE
RESIDENCE WAS NOT PURCHASED WITH APPELLANT’S SEPARATE PROPERTY FUNDS
WHEN THE EVIDENCE CONCLUSIVELY SHOWED A PURCHASE WITH HIS SEPARATE
FUNDS.

       As Appellant noted above, some confusion exists as to the effect of the trial court’s finding

of fact that his separate property funds were neither used to pay the down payment on the residence

nor the mortgage note payments, when the court then did not find the property to be community

property. The purchase was made prior to the marriage of the parties with Appellant’s funds, so

how could the funds used be anything other than separate property? Appellant is not aware of any

authority that a spouse has a claim to income earned by the other spouse prior to marriage.

       Appellant is also confused by the findings by the trial court because, if in fact community

funds were used to improve or pay down debt against the residence the remedy or relief would be

a right of contribution, not a transfer of ownership. Characterization of property is determined at

the property’s inception of title. Chavez v. Chavez, 269 S.W.3d 763, 767 (Tex.App.–Dallas 2008,

no pet.); Zagorski v. Zagorski, 116 S.W.3d 309, 317 (Tex.App.–Houston [14th] 2003, pet.den.)




                                                 15
        Confusion also arises from the court’s finding because the actual evidence is at such odds

with Findings of Fact 24, 25, 27, and 28. Appellant reviews the evidence regarding the purchase

of the residence to explain the events and to make clear that the findings of fact by the trial court do

not add up to the result.

        Appellant’s residence was purchased on August 25, 2006 (Ex. R-11). Appellant was required

to pay at the closing $83,934.95 (Ex. R-11, R-17). Appellant wire-transferred his funds for the down

payment three days prior, on August 22, 2006, in the amount of $85,000 (Ex. R-18). The parties

were not married until January 31, 2007.

        Appellant showed the source of each payment made. He showed that the funds used for

payments were sent to him by wire transfer from the United Kingdom and he traced each payment

made to those funds. In support of his claim that his separate funds were used to make the payments

on the residence he offered the testimony of an officer of his bank that he sent no monies abroad to

the UK except for some specific funds used for a specific purpose (RR Vol. 3, p. 9-12).            The

purpose of that testimony was to establish that no funds had been transferred by Appellant to the UK

after the marriage of the parties; therefore, any funds that came into the US to Appellant must be his

separate funds because they had to be in the UK prior to the marriage of the parties.

        Appellee’s testimony, that the payments made on the residence were actually funded by

community income, is so weak as to be laughable. She claimed the source of the down payment was

income earned by Appellant as a payment for his services through his business and those funds,

coupled with a little of this and a little of that, somehow added up to the amount used to fund the

purchase of the residence. Appellee failed to show how the parties could pay their living expenses

with Appellant’s income, pay income taxes on it, and yet have 100% of it available as a down


                                                  16
payment on the residence. And no explanation was given as to how Appellant’s income prior to

marriage became community funds.

       If the trial court relied on Appellant’s testimony to support her claim that she should be an

owner of Appellant’s house it clearly abused its discretion. The trial court’s findings of fact, if it

even relied upon them, are at such odds with the credible evidence that it is raises the question if the

trial judge even read them.     A trial court abuses its discretion if it relied on facts that are so

unreliable or weak to form a sufficient basis for a rational decision. Griffin v. Birkman, p. 197. A

trial court that makes a decision which is not based on sufficient facts to make a decision either way

abuses its discretion. Landon v. Jean-Paul Budinger, Inc., p.938.

                                     POINT OF ERROR NO. 5:

    THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DISREGARDED
UNCONTRADICTED EVIDENCE THAT APPELLEE COMMITTED FRAUD ON THE
COMMUNITY ESTATE.

       Appellant offered evidence that during his marriage to Appellee she had used community

funds to improve the residences of both her mother and her aunt (Ex. R-37; R-38a-38i) as well as

payment of other expenses of her family members. He corroborated that testimony with checks and

other records that showed the expenditures (Ex. R- 38a-38i). Appellant testified that these

expenditures were made without his knowledge and consent, and only discovered by him at a later

date (RR Vol. 3, p. 107-111; Ex. R-37; Ex. R-38A-38H; Ex. R-39-39E). Appellee never denied

making those expenditures and never claimed that Appellant was either aware of or had consented

to her expenditures.

       The use of community funds by a spouse to improve the property of a relative, without the

knowledge and consent of the other spouse, is what has been termed “fraud on the community.”


                                                  17
Schlueter v. Schlueter, 975 S.W.2d 584 (Tex.1998). Fraud on the community occurs when one

spouse breaches his fiduciary duty to the other by disposing of community property without the

consent of the other. Puntarelli v. Peterson, 405 S.W.3d 131, 137-138 (Tex.App.–Houston [1st] no

pet.). Once a spouse produces evidence of such a transfer the burden shifts to the other spouse to

rebut the presumption of constructive fraud.            Jackson v. Smith, 703 S.W.2d 791, 795-796

(Tex.App.–Dallas 1985, no writ). Once Appellant produced evidence of use of community funds

for the use and benefit of Appellee’s relatives the burden shifted to her to rebut the presumption that

her expenditures were fraudulent.

        Appellee was never required by the trial court to provide any explanation for her use of

community funds to enhance the value of her relative’s residences. In fact, the court simply ignored

this evidence. And Appellee never offered any evidence to rebut the presumption of fraud.

        Appellant concedes that the trial court had discretion to hear this evidence and to consider

it in making a fair and equitable division of the estates of the parties. But can the trial court simply

ignore it? Appellant also acknowledges that if the amount involved is minimal in relation to the

overall estate being divided by the court that the court may be justified in ignoring it. But in this case

the amount involved was equal to or greater than the value of the community property the court was

dividing.

        A trial court has discretion to base its decision on conflicting evidence. Davis v. Huey, 571
S.W.2d 859, 862 (Tex.1978). And a trial court has discretion to decide an issue if there is some

evidence of a “substantive and probative character” to support a decision. Butnaru v. Ford Motor

Company, 84 S.W.3d 198, 211 (Tex.2002). But if there is no evidence that the use of funds by a

spouse was for the benefit of the community estate and made with the consent of the spouse it is an


                                                   18
abuse of discretion for a trial court to ignore that evidence, especially when the amount involved is

as great at the community estate being divided.

         Appellant requests that the trial court remand the division of the community estate of the

parties with directions to the trial court to consider the fraud on the community estate committed by

Appellee in its division of the community estate.

                                          POINT OF ERROR NO. 6:

     THE TRIAL COURT ABUSED ITS DISCRETION BY DISREGARDING EVIDENCE OF
SUBSTANTIAL BENEFITS RECEIVED BY APPELLEE DURING THE MARRIAGE.

         The testimony at trial showed that Appellant had by the time she met Appellant defaulted in

repayment of her student loans1. Appellant provided evidence of payments of her student loans with

his income of $63,000 (Ex. R-41). While Appellee questioned the amount paid, she did not question

that Appellant had in fact paid her pre-existing student loan debt (RR Vol. 3, p. 178). The trial judge

makes no mention of the payment of Appellee’s student loan debt in his findings or fact and there

is no indication that these payments were even considered. While a trial judge has discretion to

weigh evidence in making a just and right division of the parties to a divorce action, he has no

discretion to simply ignore evidence. While the court has discretion to ignore transactions involving

minimal amounts of money or amounts that are small in relation to the total estate of the parties, the

amounts that Appellant paid toward Appellee’s student loan debt is approximately two times the

value of the community estate the court divided. To ignore such evidence and facts is an abuse of

discretion.




         1
          Appellee’s inability to pay her pre-existing student loan debt is puzzling in view of her testimony of her
exceptional ability and the lucrative career she gave up to be married to Appellant.

                                                          19
                                      POINT OF ERROR NO. 7:

      THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING APPELLANT AT FAULT
IN THE BREAKUP OF THE MARRIAGE BY CONSIDERING EVIDENCE THAT WAS NOT
RELEVANT IN TIME AND NOT SUPPORTED BY THE EVIDENCE

        The trial court found that Appellant was at “fault” in the breakup of the marriage (FF 32). If

that finding had no effect on the rulings of the trial court Appellant would not address it; however,

since it appears that this finding was the foundation for the trial court’s decision to award Appellee

an interest in Appellant’s residence, Appellant must address it.

        Appellant and Appellee had at times a rocky relationship, without any doubt. However,

Appellee’s testimony is characterized by gross exaggerations and dramatization of events that the

actual testimony frequently does not support.

        Appellee alleged that several events occurred supporting her claim that Appellant’s conduct

was the reason for the dissolution of the marriage of the parties. In her typical fashion, those events

are documented at great length (“127 counts of fraud”). However, an examination of the actual

evidence shows that she often testified more about her “conclusions” or “feeling” than about the

actual facts of the event. An example is her testimony that they had a dispute over money while

driving in a car one day, which she characterized as “financial terrorism.” (RR Vol. 1, p. 47).

Appellant raises this issue because that the evidence in the record does not actually support the

findings of the trial court on several of these points, and the trial court has no discretion to ignore the

actual evidence.

Appellant “Assaulted” Appellee On Eight Occasions:

        Finding of Fact No. 6 by the trial court finds that Appellant assaulted Appellee on eight

different occasions.   There are two major problems with this finding.


                                                   20
       First, there is a complete lack of corroboration of any of these claims. There is no evidence

that Appellee ever reported to any law enforcement officer that she had been assaulted. There is no

evidence that she ever sought medical treatment. There is no photographic evidence that she was

assaulted.   No witness testified as to seeing any assault or sign of assault.     And it is almost a

certainty that anyone as verbose as Appellee would have told someone had she been assaulted; yet

no family member, friend, or neighbor was called to confirm that Appellee had made a

contemporaneous report of an assault.

       Second, there is a marked disparity between the actual testimony and what Appellee referred

to as an “assault.” The first instance of “assault” referred to by Appellee relates to events while the

parties were traveling through Malaysia and Thailand (RR Vol. 1, p. 47). Appellee says that “there

was a violent explosive that he has lunging and I went flying.” Yet there is no actual evidence that

Appellant ever even touched Appellee.

       The next instance which Appellee testified about concerned an event at home (RR Vol.1, p.

50). Appellee said that they had an argument. Even though she and her brother were having an

argument about their mother’s care and they were “crosswise” by the time of trial it was Appellant

who was solely responsible for their dispute. She went upstairs and he followed her, he was

“screaming” and “she slid down the wall.” Nowhere is there any evidence that Appellant ever

touched Appellee, much less assaulted her.

       In the next event that Appellee related, a trip to Hot Springs, Arkansas, an argument between

the parties occurred (RR Vol. 1, p. 54). Appellee says there was no reason for Appellant to be upset

about anything. Appellant testified that he became upset when Appellee said to her friends that she

wished she was not with him, which humiliated him in front of her friends (RR Vol. 3, pp. 139-140).


                                                 21
Appellant was upset but there is no evidence that he touched anyone, much less assaulted Appellee.

He went to bed, got up early the next morning, and drove home.

       Next Appellee testified about an incident in which she claimed Appellant became angry over

a power cord (RR Vol. 1, p. 56). She said he “got into a Rugby stance” and she was “fearful.”

However, there is no evidence that Appellant ever touched her.

       According to Appellee there was another instance at the residence in which Appellant flew

into a “rage” (RR Vol. 1, p. 60). She further said “he yelled at me and came at me. He didn’t hit me,

but he came close. I raised my fist and I backed up.” She says that Appellant then ran around the

house destroying personal property, one of many occasions on which she claimed he destroyed

personal property. If in fact Appellant had destroyed the personal property of the parties as many

times as Appellee claimed in her testimony there would have been no property for the court to divide.

       The most telling incident is one that Appellee related at her aunt’s home in Houston (RR Vol.

1, p. 69.). The parties had gone to the aunt’s home to make repairs. Appellee yelled at Appellant.

She said that Appellant grabbed her, threw her up against the wall, and choked her. Appellant’s

testimony was that he did not assault her but was trying to get his car keys which she refused to give

to him so he could return home (RR Vol. 3, p. 143). Appellee herself admitted that they were in a

tussle over the car keys, her refusing to give them to him. What is most interesting about these

events is that when Appellant returned to his home in Nacogdoches he found Appellee’s father parked

at the house removing his personal property. (RR Vol. 3, pp. 51-53).

       Appellee admitted that she told her father to go the residence and gather up property from the

house (RR Vol. 2, p. 104-105).     The argument over the car keys was not because Appellant was

being unreasonable but because Appellee wanted to detain him as long as possible in Houston while


                                                 22
her father cleaned out the house (RR Vol. 3, p. 143). It is also instructional that when law

enforcement was called it was not for the purpose of charging Appellant with a crime but rather to

ascertain if he was safely driving to his residence in Nacogdoches (RR Vol. 1, p. 69-71). And,

Appellant, the man who had assaulted her, called her when he reached home to tell her he had arrived

safely (RR Vol. 1, p. 71).

       Of the eight instances of “assault” there is actual testimony of any touching by Appellant of

Appellee on only one occasion, at Appellee’s aunt’s home, and the testimony there is conflicting and

supports the conclusion that a disagreement arose when Appellee attempted to detain Appellant in

Houston for a sufficient period to allow her father to clean out his residence of his personal property.

When the events of that day are understood in context it is more likely that no assault actually

occurred but instead a “tussle” over the car keys happened.

       On another occasion Appellee testified that “[h]e assaulted me.” (RR Vol. 1, p. 121). She says

not that he hit her, or knocked her down, but instead “I broke down. I completely just fell out to the

point of not being able to physically get up.” Again, while Appellee characterizes as an “assault”

lacks any evidence of any touching by Appellant.

Appellant Held Appellee Captive Abroad:

       Appellee testified that Appellant had essentially held her captive for a period of five months

on a trip to Malaysia and Thailand (RR Vol. 1, p. 47). Again, there is no evidence that Appellee

reported that event to any authorities nor made any attempt to “escape.” There was no contact made

reporting her status to local United States Diplomatic authorities. There is no evidence of how

Appellant could have imprisoned Appellee in a hotel room and kept her there while he worked at the

offices of the company for which he was contracted to provide consulting services. When Appellee


                                                  23
returned to the United States she sought no protection, from law enforcement or anyone else. She

returned to her residence with Appellant, the man who she claimed held her captive abroad for five

months.

Evidence of Conduct Before or After Marriage Not Relevant As Fault in Marriage:

       The evidence showed that prior to the marriage of the parties Appellant altered or modified

some documents relating to his divorce from his previous spouse in the United Kingdom and showed

those to Appellee. Appellant admitted to such conduct. (RR Vol. 3, p. 24-27). He explained at trial

that in the UK there are different ways of seeking a divorce, the shorter procedures requiring proof

of either cruelty or adultery, and that he chose the more lengthy option of separation in consideration

of his family.

       Appellee testified that she discovered Appellant’s forgery of divorce documents in September

of 2012 after the parties had separated and after he had left the country to return to the UK for a

family visit. Appellant objected to all this evidence on the basis of relevance. Evidence of conduct

prior to the marriage is not relevant to the issue of fault in the breakup of the marriage, particularly

when it is not discovered until the parties have already separated and filed for divorce.

       Appellee had already decided to divorce Appellant the previous December. She said she

remained with him only to care for him, and intended to stay no longer than one year.

       She filed a petition for divorce herself on September 21, 2012. She contended that she was

not bound by any agreement with Appellant to accept $20,000 and items of personal property because

he had “breached” their agreement. The way he had done so? By not executing all the documents

in full satisfaction of her claim to the community assets needed to finalize the divorce by the time he

left to travel to the UK in July of 2012.


                                                  24
        The evidence conclusively showed that Appellant’s action regarding his divorce papers

occurred prior to the marriage and that Appellee did not discover his action until months after the

parties had separated and filed for divorce. Therefore, that conduct could not have been a material

factor causing the divorce.

        Likewise, Appellant testified that learning that Appellant had visited pornographic web sites

while he was in the UK was relevant to the issue of “fault” in the marriage. Again, this conduct

occurred after the parties agreed to divorce, the parties had already separated, and Appellant left for

the UK.

        Appellant objected to all this testimony when offered on the grounds of relevance, i.e., that

what occurred before the marriage and after the marriage over could not be relevant to the issue of

fault in the breakup or dissolution of that marriage. Evidence must be both relevant and material.

Bay Area Healthcare Group, Ltd. v. McShane, 239 S.W.3d 231 (Tex.2007).

          Appellant concedes that a trial court has discretion to hear and weigh the evidence and reach

conclusions based on it, that any evidentiary rulings by the trial court are committed to its discretion,

and that reversal is justified only when the error probably caused the rendition of an improper

judgment. Bay Area Healthcare Group, Ltd. v. McShane, p. 234). But relevance has limits. Under

Rule 401, TEXAS RULES OF EVIDENCE , the court is to determine the purpose of offering the evidence

and whether there exists some logical or direct connection between the evidence offered and what the

offering party seeks to prove. What is the scope of admissible evidence to prove fault in the breakup

of the marriage?

        First, the event must have happened during the marriage. Evidence of some act by Appellant

before the parties married cannot, by definition, constitute fault during the marriage.


                                                  25
        Second, the event must have happened prior to the decision of the parties to “break up.” Once

the decision to terminate the marriage has been made, no act afterwards can be considered a cause of

the decision to divorce.

        The trial court found “fault” by Appellee and awarded both an interest in his separate property

and a disproportionate part of the community property to Appellee; therefore, it cannot be said that

this evidence was harmless or that it was not a cause of the trial court’s division of the marital estate.

Consideration of evidence which is not legally relevant is a breach of discretion.

                                      POINT OF ERROR NO. 8:

     THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT ORDERED APPELLANT
TO PAY SPOUSAL SUPPORT TO APPELLEE ALTHOUGH HE HAD NO ABILITY TO PAY

        A trial court has substantial, but not unlimited, discretion to order one party in a divorce

proceeding to pay spousal support to the other. In this case the order of the court for payment of

temporary spousal support was an abuse of discretion. The ability to pay support was not based on

any actual evidence of ability, but upon mere suspicion or surmise.

        At the time the trial court ordered Appellant to pay $2,000 monthly in temporary support

Appellant was over 60 years of age and had suffered four mini-strokes (including one shortly before

the hearing on temporary orders), and epileptic seizures, and two heart attacks. His physical condition

prevented him from working and his last income was over two years before in 2010. While at one

time his services as an accountant in the oil and gas industry were in demand, companies in that

industry had completed their adoption of the accounting system he had helped develop so there was

less demand for his services (RR Vol. 4, p. 40). In fact, he had experienced a stroke about a week

before he returned for the temporary orders hearing (RR Vol. 3, p.138).



                                                   26
       Appellant’s only source of income was his retirement benefits in the amount of $1,856

per month. That amount is less than he was ordered to pay Appellee as temporary support. His living

expenses were $1,574. (RR Vol. 3, p. 72-73; Ex. R-9, R-10, R5-8).

       Appellee herself, perhaps without meaning to do so, confirmed the decline in Appellant’s

health and his inability to support even himself. In her testimony about the events that occurred at

her aunt’s house in Houston she mentioned that she did not want Appellant on a ladder and that she

thought it unsafe for him to drive himself home to Nacogdoches (RR Vol. 1, p. 70). She also

acknowledged not long before she filed her petition for divorce that rather than expect Appellant to

take care of her, she expected that his needs required her to take care of him (RR, Vol. 2, p. 120-121).

In the course of her testimony about their conversation at the time she emphasized that “I went all

over the State of Texas for months running him to cardiologists and neurologists and post stroke

specialists, biochemical specialists, speech therapists.” Yet this is the person she contends shall be

supporting her.

       Appellee herself is both younger and in substantially better health than Appellant. And if her

testimony is to be believed she is capable of making literally hundreds of thousands of dollars from

her occupation.

       The only basis on which the trial court could have found an ability by Appellant to pay

temporary spousal support is if it was believed that Appellant owned or controlled substantial funds

in the United Kingdom. Appellee testified that he did, but her testimony was not based on any actual

knowledge, but only on suspicion or surmise. If there was evidence that Appellant had funds in the

UK available to him and there was a dispute over whether they were available for payment of support

the trial court had discretion to decide who to believe. But when the only evidence is that “he has


                                                  27
money in the UK” without identifying those funds, that testimony amounts to nothing more than

surmise or suspicion. Evidence of that nature is no evidence at all.   McKeehan v McKeehan,, 365
S.W.3d 282, 295 (Tex.App.–Austin 2011, pet. den’d). The only actual evidence of Appellant’s

ownership of any assets in the UK was his divorce decree from his previous spouse, which awarded

all his assets in the UK to her. Even if the trial court simply concludes “I do not believe Appellant

when he says he has no money in the UK” that does not prove that he does have money. It does no

more than raise a suspicion. A suspicion is no evidence at all.

       The only asset in the US which could possibly serve as collateral for a loan by Appellant to

pay spousal support was his residence, but Appellee had filed a lis pendens as to that property which

precluded any access to funds (RR Vol. 3, p.135; Ex. R-54, R-55). Thus he showed he had no

capacity to borrow funds for that purpose.

       Thus, the trial court abused its discretion in ordering Appellant to pay temporary spousal

support to Appellee in an amount in excess of his monthly income and without reliable evidence that

he had any other source of income or property to pay that support.

                                    POINT OF ERROR NO. 9:

     THE TRIAL COURT ABUSED ITS DISCRETION IN AWARDING                                             A
DISPROPORTIONATE PART OF THE TRACT ADJOINING THE RESIDENCE

       The trial court awarded a disproportionate part of the lot adjoining Appellant’s residence to

the parties, 60% to Appellee and 40% to Appellant. Under the circumstances that disproportionate

award is an abuse of discretion.

       The adjoining lot was purchased for $54,000. Appellant paid at closing $10,681.07 in

addition to $500 he had already deposited as earnest money (Ex. R-30). After he became unable to



                                                 28
work and his business income ended, he fell behind in making payments, risking foreclosure. The

balance due to avoid foreclosure was $15, 229.64 (Ex. R-29, R-30). Appellant secured a loan from

his sister and brother-in-law to pay off the lot, avoid foreclosure, and retain it (Ex. R-31).

       Thus the trial court has awarded a disproportionate part of the lot to Appellee despite the fact

that the purchase was only possible by the use of Appellant’s separate property at the time of purchase

and his borrowing money to pay it off and avoid foreclosure. It was an abuse of discretion for the

trial court to award to Appellee a greater interest in property she would never have had except for

Appellant’s expenditure of his separate funds and which she would have lost except for Appellant’s

action in borrowing money to preserve it.

                           CONCLUSION AND PRAYER FOR RELIEF

       Appellant, Frederick Graham requests that the court reverse the Final Decree of Divorce

signed by the presiding judge of the Nacogdoches County Court at Law on September 3, 2014.

       Appellant further requests that the court render judgment that Appellee has no ownership

interest in his residence located at 3704 Raguet Street in the City of Nacogdoches, Texas.

       Appellant further requests that the court remand the other issues regarding the division of the

community property and spousal support of the parties to the Nacogdoches County Court at Law with

instructions to (a) consider the evidence with regard to expenditures made by Appellee with

community funds, (b) financial benefits received by Appellee during the marriage, including but not

limited to payment of Appellee’s student loan debt, (c) the disproportionate division of the tract or

parcel of land adjoining Appellant’s residence, and (d) the award to Appellee of temporary spousal

support by order of that court on March 31, 2014.




                                                  29
       Appellant further requests that he be awarded all costs of this appeal, that all costs be taxed

against Appellee, and that he have such other relief as he may show himself entitled to receive.

                                                       Respectfully submitted,


                                                            Tom Rorie
                                                       Tom Rorie
                                                       State Bar No. 17238000
                                                       210 North Street
                                                       Nacogdoches, TX 75961
                                                       (936) 559-1188
                                                       FAX (936) 559-0099
                                                       ATTORNEY FOR APPELLANT



                                CERTIFICATE OF COMPLIANCE

        Pursuant to TEXAS RULE OF APPELLATE PROCEDURE 9.4(i)(3), I hereby certify that this brief
contains 9,141 words (excluding any caption, identity of parties and counsel, statement regarding oral
argument, table of contents, index of authorities, statement of the case, statement of issues presented,
statement of jurisdiction, statement of procedural history, signature, proof of service, certification,
certificate of compliance, and appendix). This is a computer-generated document created in
WordPerfect, using 12-point typeface for all text. In making this certificate of compliance, I am
relying on the word count provided by the software used to prepare the document.



                                                            Tom Rorie
                                                       Tom Rorie




                                                  30
                                   CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document has been served on counsel for Appellants this
23rd day of April, 2015, by e-file notice, to-wit:

               Mr. Jarett T. LaRochelle
               Attorney at Law
               One Riverway, Suite 1700
               Houston, TX 77055
               jarettlarochelle@yahoo.com


                                                          Tom Rorie
                                                      Tom Rorie




                                                 31
         NO. 12-14-00336-CV

  ______________________________

            IN THE
   TWELFTH COURT OF APPEALS
       AT TYLER, TEXAS

  ______________________________


  FREDERICK DAWSON GRAHAM
             VS.
      DENA MARIE TURNER

  FREDERICK DAWSON GRAHAM,
    RESPONDENT/APPELLANT

       DENA MARIE TURNER,
       PETITIONER/APPELLEE

  ______________________________


Appealed from the County Court at Law of
      Nacogdoches County, Texas

  ______________________________

APPENDIX TO APPELLANT’S BRIEF
  ______________________________


                       TOM RORIE
                       State Bar No. 17238000
                       210 North Street
                       Nacogdoches, TX 75961
                       (936) 559-1188
                       FAX (936) 559-0099

                       ATTORNEY FOR APPELLANT



 ORAL ARGUMENT REQUESTED
                                        APPENDIX

No.   Document

1.    TEXAS BUSINESS & COMMERCE CODE §26.01
2.    TEXAS PROPERTY CODE §5.072(a)
3.    TEXAS RULES OF EVIDENCE , Rule 401
4.    TEXAS CONSTITUTION , Article 16, §15
5.    Original Petition for Divorce
6.    Temporary Orders
7.    Final Decree of Divorce
8.    Findings of Fact and Conclusions of Law
9.    Respondent’s Exhibit 52 - UK Decree of Divorce
10.   Respondent’s Exhibit 11 - Warranty Deed with Vendor’s Lien for Raguet House
11.   Respondent’s Exhibit 17 - Cashier’s Check for Raguet House Purchase
12.   Respondent’s Exhibit 18 - Wire Transfer to Fund Raguet House Purchase
13.   Page 20 of Petitioner’s Exhibit 4 - Email regarding Money Transfer
14.   Respondent’s Exhibit 14 - Settlement Charges on Raguet House Purchase
15.   Respondent’s Exhibit 19 - Schedule Showing House Payments
16.   Respondent’s Exhibit 19a - Bank Statement Showing Pre-Marriage Balance
17.   Respondent’s Exhibit 20 - Schedule Showing Transfers From Savings
18.   Respondent’s Exhibit 21 - House Payment Transaction History
19.   Respondent’s Exhibit 22 - Savings Account Summary 2006-2008
20.   Respondent’s Exhibit 23 - Savings Account Summary 2007-2008
21.   Respondent’s Exhibit 24 - Savings Account Spreadsheet
22.   Respondent’s Exhibit 33 - Warranty Deed with Vendor’s Lien for Back Lot
23.   Respondent’s Exhibit 26 - Real Estate Lien Note to Back Lot
24.   Respondent’s Exhibit 27 - Deed of Trust to Back Lot
25.   Respondent’s Exhibit 29 - Receipt of Payoff Amount for Back Lot
26.   Respondent’s Exhibit 37 - Loans & Taxes Summary on Appellee’s Mother’s Home
27.   Respondent’s Exhibit 38a-38i - Checks for Repairs to Appellee’s Family’s Homes
28.   Respondent’s Exhibit 39-39e - Tax Receipts for Appellee’s Mother’s House
29.   Respondent’s Exhibit 41 - Schedule of Appellee’s Student Loan Payments
30.   Respondent’s Exhibit 9 - Spreadsheet of Income and Living Expenses
31.   Respondent’s Exhibit 10 - Incoming Pension Wire Transfer
32.   Respondent’s Exhibit 5 - Pension Letter from Chevron (2/26/14)
33.   Respondent’s Exhibit 6 - Pension Letter from Chevron (7/30/13)
34.   Respondent’s Exhibit 7 - Screen Shot of Pension Amount
35.   Respondent’s Exhibit 8 - Monthly Payslip
36.   Respondent’s Exhibit 54 - Notice of Lis Pendens on Raguet House
37.   Respondent’s Exhibit 55 - Notice of Lis Pendens on Back Lot
38.   Respondent’s Exhibit 31 - Loan Agreement with Robert & Kathleen McCatty
                                                                                                                                     l(A ,^ -, _     ;.),/1 i
                                                           "o                L|'LL$(015                                                 'v(//,,)-
                                                                                                                                               -,a.| l.,-
                                                                                                                                                     L.:,!,
                                                                                                                                                              ,

                                                                                                                                                                  -

  IN THE I\IATTER OF                                                                                rN TtrE    l)rsTntc'l'co@                            '
  THE MARRIACE OF                                                                          $
                                                                                           s                                             e.^
                                                                                                                                        vtP^
                                                                                                                                         -'
  DENA MARIIi TURNER
  ANI)
                                                                                           $
                                                                                           N
                                                                                                     LIW*
                                                                                                     4 W-
                                                                                                               LrlA-
                                                                                                                       .ruDrc'r^L,r,r',
                                                                                                                       .tuDtc'tnl-
                                                                                                                                         
                                                                                                                                        51- rPd
                                                                                                                                   I)|ST'Rtc'r' /7
                                                                                                                                                   2:                 Jg
  FRED EITICK DAWsON G R..\,TI                                                             $
                                                          Ail!                             5        i{Ac oc DOCH tis co          uxffrfrg,ry,p,
                                                           ORIGIN.{[, PF,TITI0N FOR                     f)rVORCli                                    "\tRft
                                                                                                                                                        ^
  I   .             Di.;t:111:gy-1: !,4p1,1


                    Discoverv          i'this   case is irtendcd to be c()nd'ctccl uncler revel 2                  of rulc 190 ol'thc Te.ras Rrrles of Civil
  P   roceC   tr   re.

 Z.                 P ur.t   ic.r

                    This suir is brorrghr        b1,   t)cna             -l-urner, pc-tif
                                                               N4ar.ie                    iorrcr.

                    lrrcderick Darvsol Graharrr is Respondent.

 3.                 Doni              b'             bcneflts the innocenl spouse ma.r'iravc derived tiorn thc contintration ol'the nrarrrauc.

10.           Reimbursenrt,nt

              Pct   itioner rc                                                                                         w46p5nf!.^Eo
                                                                                                     _i!?;l
                                                                                                                      courry
                                        cAUSE No.       c122863s                       ?01+
                                                                                                  HAR
                                                                                                        3t        PH    \t zB
IN THE MATTER OF                                    $    rN THE   couNTy coTJRT AT LAw
THE MARRIAGE OF                                     $
                                                                                       -?'Lcl.L
                                                                                         \-.t-"-i.r-"        .-
                                                                                                                  '1':-..i
                                                    $                                              fltc*-
                                                                                                   utJ
DNNA MARIE TURNER                                                                                           .",r c{.fpff
                                                                                                          IRIf   n, _ \.
                                                    $
AND                                                 $
FREDERICK DAWSON GRAHAM                             $    NACOGDOCHES COUNTY. TEXAS

                                      TEMPORARY ORDERS

        On the date set forth below the Court heard Petitioner's rnotion for temporary orders.

Appcarances

        Petitioner. Dena Marie Turner, appcared in person and through arrorney of record, Jarett

T. LaRochelle. and announced ready.

        Respondent, Frcderick Dawson Graharn, appearcd in person and announced ready.

Jurisdictiott

        Tlte Court, afterexarnining the record and hearing the evidence and argunienr of counsel,

finds that all necessary prerequisite.s of the law have been legally sarisfied and that the Court has

jurisdiction of this case and of all the parries.

Properry and Parties

        The Court finds that the following orders respecting the property and parries are

necessary and equitable.

        IT IS ORDERED that Frederick Darvson Graham pay to Dena Marie Turncr                            as

temporary spousal support $2,000.00 per month, u,ith the first paymcnt bcing due and payable on

Apnf 1,2014, and a like paymcnt bcing duc and payable on the first (lst) day of cach rn6nth

thercafter until furrher ordcr of this Courr.

        rT IS ORDERED that Petitioner have the exclusive and privare use and possession of the

following property while this case i,s pending; Petitioner's cornpurer, camera and other
                                                                                         tools.
equipment and supplies as used for Petitioner's business purposes.

       lT lS ORDERED tltat      Respondent shall maintain Petitioner as insured beneficiarv on his

health insurance policy.

Tentporan, Injntction

       Tlre tcmporary injunction granted below shall bc cffectivc irnmcdiarely and shall             be

binding on Respondcnt; on his agents, servants, cmployccs, and attomeys: and on those pcrsons

in active concert or participation with hirn who receive actual notice of this order by personal

servicc or othcrwisc. The rcquircment of a bond is waivcd.

       IT lS ORDERED that Respondenr is enjoined fronr:

        l.     Communicating with the other party in person, by telephone, or in writing in

vulgar, profane. obscene, or indecent language or in a coarse or offensive manner.

       2.      Threatening the other party in person. by telephonc, or in writing ro take unlawful

action against any pcrson.

       3.      Placing one or more telephone calls, anonymously, at any unreasonable hour, in

an offcnsivc and repctitious manncr, or without a legitinratc purposc of communicarion.

       4.      Causing bodily injury ro rhc orhcr party.

       5.      Threatening the other parry with inrnrinent bodily   in   jury.

       6.      Destroying, retnoving, concealing, encurnbering, transferring,           or otherwise
harming or reducing the value of the property of one or both of the parries.

       7   .   Falsifying any writing or record relating to the property of eitlrer pafty.

       8.      Misrepresenting or refusing to disclose to the other party or        to the Court,    on

proper requcst. thc existence, amount, or location of any property of one or both of thc par"ties.

       9'      Darnaging     or destroying the tangiblc property of one or borh of the       parri€s.
including any docurnent that represcnts or embodies anything of value.

          10.       Tampering with the tangible property of one or both of the parries, including any

document that represents or enrbodies anything of value. and causing pecuniary loss ro the other

parry.

          I   L     Selling, transferring, assigning, mortgaging, cncumbering, or in any other nranner

alicnating any of thc property of Pctition0r or Rcspondent, u,hcthcr pcrsonalty or realty, and

whether scparate or conlmunity, exccpt as specifically authorized by this ordel'.

          l'2.      Incurring any indebtcdncss, other than legal expenscs irr connection with this suit,

except   zrs   specifically authorized by this order.

          13.       Making rvithdrawals fronr any checking or savings accounr in any llnancial

institution for any purpose, except as specifically authorized by this order,

          14        Spending any sum       of   cash    in the possession or    subject   ro the control of
Respondenr for any purpose, except as specifically authorizcd by this order.

          15.       Withdrawing or borrowing in any nlanner for any purpose from any retirernent.

profit-sharing, pension, dcath. or other emplclyce bcnetjt plan or enrployec savings plan or frorn

any individual retirement account or Kcogh account, cxccpt as specifically authorized by this

order.

          16.       E,ntering any saf'e-depo.sit box in the name   of'or sub.iect to the conrrol of Petitioner

or Respondent, rvlrether individually or jointly with others.

          17.       Withdrawing or borrowing in any nranner all or any part ot' the cash surrender

value    of life insurance policies on thc lit'e of Petitioner or flespondent, except as specifically

authorized by this order.

          18.       Changing   or in any manner altering the beneficiary designarion on any life
insurance on the lif-e of Petitioner or Respondent.

        19.    Canceling. altering, failing to renew or pay premiums, or in any manner affecting

the present level of coverage of any life, casualty, autornobile, or health insurance policies

insuring the parties' property or persons.

       20.     Opening or divcrting mail addrcsscd to the other party.

       21.         Signing or endorsing the othcr parry's namc on any negotiablc instrumcnt, check,

or drafi. such as tax ref'unds, insurance payrnents. and tlividends, or attempting to negotiate any

negotiable instrunrent payable to the parties or the othcr party without the pcrsonal signature of

the other Darty.

        22.        Taking any action to tenninate or linrit credit or charge cards in the name of the

parties or the other party, except as specifically authorized in this order.

        23.        Discontinuing or reducing thc withholding for fbderal income taxes on wages or

salary while this case is pending.

        24.        Destroyng, disposing of, or altering any t-rnancial records of the parties, including

but not limitcd to rccords frorn financial institutions (including cancclcd checks and dcposit

slips), all records of credit purchascs or cash advances, tax returns, and financial statemcnts.

        25.        Destroying, disposing of, or altering any e-rnail or other electronic data relevant to

the subject matters of this case, whether stored on a hard drive or on a diskette or other eiectronic

storage device.

        IT lS ORDERED that Respondent is further cnjoined tiorn:

        l.         Ternrinating or in any nlanner affecting the service      of water, electricity,   gas,

telephone. cable       te   levision. or other contractual services, such as security. pest control.

landscaping, or yard maintenance,         at37M   Raguet Street. Nacogdoches, Texas 75965 or      in any
manner attempting to withdraw any deposits for service in connection with those services

                Excluding Petitioner from the use and enjoyment o1'the residence located at 3704

Raguet Street, Nacogdoches, Texas 75965.

       3.       Entering. operating,   or   exercising control over   the 1999 Mercedes        430 E,

WDBJF70H0XA847072           and 1992 Chcvrolet Suburban. lGNECl6K3PJ325569                     in   the

possession of Petitioncr,

       4.       Exercising possession or control of any of this property: Petitioner's compurer,

camera and other tools, cquiprner.t and supplies as used for Petitioncr's business purposes.

       IT IS ORDERED that Respondent is specifically authorized:

       To make expenditures and incur indebtedness for reasonable and necessary living

expenses for food, clothing, shelter, transportation. and rnedical care.

       To make expendirures and incur indebtedness for reasonable attorney's f'ees and expenses

in connection with this suit.

       To engage in acts reasonable and necessary to conduct Respondent's usual business and

occupation.

Duralion

       These Temporary Orders shall continue       in tbrcc until the signing of the Final Decree of

Divorce or until further order of this Coun.
                 \I2,,       , .-)
                  -T I tt,49/a3/2A1"4 14:.LZ          93556A783A                        NACOGDOCHES CCAI                             PAGE 8I/   1.7




                                              CitUSE NO. CI228635

        IN THE MATTER OT
        TIIE MARRIAGE OF
                                                          $       rN THE COUNTY COURT AT LAW
                                                          $
                                                          $
        DEN,A. MARIE TURNER                               $
        AND                                               $
        FREDERICK I}AWSON (;RAHAM                         $       NACOGDOCTIES        COtnTr,      TEXAS

                                           FT{AL DECREE OF DIVORCE

                 On tlre 30th day of Mny, 2014, and l Tth and I Sth days of July, 2014, the Court heard thjs

        casc.

        Appearances

                 Petitioner, Dena Marie Tumer, appcarcd in pcrson and through attorney of reoord, Jarett

        T. LaRochclle. and alnoulced ready fbr rial.

                 Respondcnt. Frederick Dawson Graharrr, appeared        in person and tbrough attomey of
        record, Tom Roric, and announced ready for trial.

        Record

                 The recotd of testimouy was duly reported by the court reporter for the County Court at

        Law.

        Juris dict io n and D o mic i le

                 The Court finds tbat the pleadings of Petitioner sre in due form and contain all tbe

        allegations, information, and prerequisites required by   law. The Court, aftcr receiving evidence,
        firtds that it has jurisdiction of tltis case and of alt the parties and tsat at least sixty days have

        elapsed since the date the zuit was filed.

                 The court f.'ther finds that, at the time this suit was filed petitioner had been           a

        domiciliary of Texas for the preceding six-month period and a resident of the county in which

        flris suit was filed for the preceding ninety-day period. All pcrsons entitled to citation werc
89/ A3/   2E]-4 t4: IZ        93656A7830                          NACOGDOCHES CCAL                                PAGE 82/TT




            propcrly cited.

            Jury

                    A   jury was waived,   and questions of faet and ofllaw were zubrnitted to the Court.

            Divorce

                    IT IS ORDERED AND DECREED that Dena Maric Turncr. Petitioner, is granted a
            divorce from Frederick Dawson Graham, Respor:dent, and the marriage between them is

            dissolved on the ground of cruelty.

            Child of the Marriage

                    Thc Court finds that there is no child of the marriage o'f Petitionsr and Respondent and

            that none is expected.

            Division of Marilal Estate

                    The Court finds that the following is a just and right division of the parties'marital estato,

            having due r:egard for the rights of each party^

                    Prooertv Jointlv Owned

                    tT IS ORDERED AND DECREED that tbe wife, Deua Marie Turner, and the                     hu-sband"

            Frederick Dawson Grahanr. are awarded the following to be jointly owned, as tenants in

            cofitmon:

                    J-1.      Tho following real properly, including but not li"rnited to any esuow funds,

            prepaid instuance, utility deposils, keys, house plans, home sesurity access and code, garage

            door opener, warranties and service coiltacts, and titlc and closing documents:

                                     Legal Description:

                                     All   that certain lot or parcel   of   land   in the city of    Nacogdochcs,

                                     Nacogdochcs county, Tcxas aud bcing       Lot No.   I   of rhe Replat of Lot 25-
A9/ 83/   2EI4 1.4:1,2      9BE5EA7B3B                           NACOGDOCHES CCAL                               PAGE E3/LT




                                   C, City Block 67, as shown on Plat recorded in Volume 9, page 25 of plat

                                   Rcoords, Nacogdoches County, Tcxas.

                                   Being more comtnonly known as 3704 Raguet Street, Nacogdoches, Texas

                                   75965

                   I'7.    Thc following real property, including but not limited to any osorow             funds.

           prepaid insuraf,ce. utility dcposifs, keys, house plans. home sectrity access and cod.e, garage

           door opcncr, warranties and service conrracts, and title and closing documents:

                                   Legal Description (back lot):

                                   All   that certain lot or paroel    of land in the city of      Nacogdoches,

                                   Nacogdoches county, Texas zurd being      Lot No. z of the Replat of Lot 25-

                                   c. city Block   67, as shown on Plat recorded in Volurne 9. page 25 of plat

                                   Records, Nacogdoches County, Texaq.

                                   Being more commonly lcrown as Par-ker Sheet, Lot 2 of 25C

                   Property to Husband

                   IT IS ORDER-ED AND DECREED that the husband,                  Frederick Dawson Graham, is

           awarded the following as his sole and separate property, and the wife is divested of all rigf,rt. titlo,

           interest, and claim in and to that property:

                   H-1.    The furniture, fumishings, fixtures, goodsn arl objects, collecfibl.es, appliances,

           and equipment in the husband's posscssion,

                   H-2' All individual     retirement accounts, simplifiecl employee pensions, annuities. and

           variablc annuity lifc insrnance benefitt iu the husband's nnme.

                   H-3^ The 1992 Mercedes 4008 motor vehiclc, vchicle identification                      numbcr

           WDBEA34E9NB765399. tngether with all prepaid insurance, kcys, and title docunrents.
69/83/2A1.4 L4:LZ         936S6A293CI                            NACOGDOCHES CCAL                               PAGE 84/1.7




               Frqqe4v to WifE

               IT lS ORDERED AND DECREED that tlre wife,                  Dena Marie Turner, is awarded the

       following   as her sole and separate propcrfy, and the husband is divested     of all right, title, interes!

       and olaim in and to rhat property:

               W-1.      The furniture, fumishings, fixrures, goods, art objects, collectibles, appliances,

       and equipment in the wife's 1)ossession.

               W-2. The 1999            Msrcedes 4308 motor vehicle. vehicle idcntification numbsr

       WDBJF70H0XA847072, together with all prcpaid insurancen keys, and title documEnts.

               w-3- The 1993 tlhewolet              Suburban mofor vehicle. vchiclc identification numbcr

       1GNEC16K3PJ325569. together with all prepaid insurnnc€, keys, u:cl title documents.

               Division of Debt

              Debts to Husband

               IT IS ORDERED AND DECREED that the husbald, Frederick Dawson Graham, shall

       PaI' as a part of the division of the cstale of the parties, and shall indemniff and hold the wife

       and her property harmlcss from any faihuc to so discharge, these itcms:

              FI-l   .   All   debts. charges, liabilities, and other obligations incurred by the husband unless

       express provision is made in this decree to the contrary.

              H-2,       All encumbr&nces.      ad vslorem taxes, liens, agse$sment$, 9r other cbarges due or to

       become due on the real and pcrsonal propcrty identified rn this deorse unlcss
                                                                                     axpross provision is

       made in this decree to the contrary.

              Debts to Wife

              IT IS ORDERED AND DECREED that the wife, Dena Marie Tumer, shall pay, as a part

       of the division of the      estatu   of the parties, and shall indenurifu and hold the husband and hjs
A9/83/2814 L4:LZ           93686A783A                         NACOGDDCHES CCAL                                  PAGE 85/11




       property harmless from any fbilure to so discharge, these iterns;

               W-1. All debts, chatges,       liabilities, and othcr obligations incurred by the wife from and

       after .Iuly I,2012, unloss express provision is madc in this decree to the contrary.

               N,o-tjge


               IT IS ORDERED AND DECREED that cach party shall                 senct   to thc other party, within

       three days of its receipt, a copy of any conespondence from a creditor or taxing authority

       concorning any potential liability of the other par:ty.

                                      Pnovisions Derling with Sale of Residence

               IT IS      FURTHER ORDERED AND DECREED that the following property and all

       improvemcnts located thereon      :


                                Legal Description:

                                All   tlmt cerrain lot or parcel of land in the city of             Nacogdoches,

                                Nacogdoches county, Tcxas and being       Lot No.      I   of the Replat of Lot 25-

                                c, city Block    67, as shown on PIat recorded in volume 9, page 25 of plat

                                Records, Nacogdoches Countyo Texas.

                                Bei:rg more commonly known as 3704 Raguct street, Nacogdoches, Texas

                                7596s

               and

                                Legal Desuiption (back lot):

                                All   that   cfinin lot or parcel of   larrd   in the city of       Nacogdoches,

                                Naoogdoches county, Tcxas and bcrng       Lot No. r of the Reprat of Lot 25-

                                c' city Block   67, as shown on Plat recorded in voiume 9, page 25 of plat

                                Records, Nacogdoches County, Texas.
A9/ g3/   2A1,4 L4: i,2     93E5687B3A                           NACDGDOCHES CCAL                               PAGE 86/LT




                                    Being more commonly known as Parker Stcct, Lot? af 25C

            shall be sold under the following terms and condilions:

                    I.     The partics shall list the property with a duly licensed real estate broker having

            sales experience   in the area where the property is localed, provided further that ttrc real    estate

            broker shall be an active member in the Multiple Listing Service with the Texas Board of

            Realtors,

                    2,     The property shall ltc sold fbr a pricc that is mutrrally ngreeable to Pstitioner and

            Respondent.

                    3.     Respondont shall continue to make ull payments of principal, intcrest, taxes, and

            insurance on the property during the penctency of the sale, ancl Respondent shall have thc

            cxclusive right to enjoy the use and possession of the premises until closing. AII maintenance

            end repairs necessary to keep the property in its present condition shall be paid by Rerpondent,

                    4^     The net sales proceeds (defrned as the gross sales price less cost    of   sale and full

            paymsnt of any mortgage indebtetlness or liens on tho propefty) shall bo disfibuted as follows:

            With respect to the sale of:

                                    All that certain lot or parcel of    land   in the city of     Nacogdochcs,

                                   Nacogdoohcs County. Texae and being Lor No.       I   of the Repl.at of Lot 25,

                                    c, city Block   67, as shown on Plat recorded in volumc 9. paee 2s of plat

                                    Recor{c, Nacogdoches County, Texas.

                                    Being more cofirmonly known as 3704 Raguet Steet, Nacogdoches, Texas

                                    75965;

                    fifty percent (50%) lo the wife, Denr lvlarie Tumer, ard

                    fifty perccnt (50%) to the husband Froderick Dawson Gralram; and
89/83/2814 L4:i.2       936F6a7836                        NACOGDOCHES CCAL                               PAGE   87   /   1.L




       with rcspoct to thc sale ofi

                               AII flrat certain lot or parcel of land in thc city of       Nacogdoches,

                               Nacogdoches county, Texas nnd being    Lot No. 2 of the Rcplat of Lot 25-

                               C, City Block 67, as shown on Plat recorded in Volume 9, page 25 of plat

                               Records, Nacogdoches County, Texas.

                               Being more cofirmonly known as Parkcr Street. Lot 2 of 25C

              Net sales proceeds ftom this Lot No. 2 shall be applied first to thc repayment of the

       $15,000 indebtedncss owerl by Frederick Dawsou Graham to Robert McCatty and Kathleen

       McCatty, and the remaining net sales proceeds from this Lot No. 2 shall be rtivided as tbllows:

               sixty percent (60%) to the wife, Dena Marie Turner, and

               forty porccnt (40%) to tlre hr:.qband" Frederick Dawson Crraham.

              Judgment to Satisfv Temporary Ordors ontored March 31. 2014

              For the purpose of a just and right divjsion of property made in this doorcc, IT IS

       FIJBTHER ORDERED AND DECREED that Petitioner, Dona Marie Turner,                       is   awarded

       judpgnent of eipft thousand dollars ($8,000.00) against Respondent. Frederick Dawson Graham,

       payable in accordance with the terms of the closing documents ordered in this decree to be

       executed,   with interest at five percent per year compounded annually from the date ofjudgment,

       for which lct cxecution issuc.

              Attorncys Fccs

               The Court finds that Dcna Marje Tumer has incurred $10,000.00 as reasonable attorney's

       fees, expeuses, and costs, which were oecessary as support fcr Dena Marie         Trrner. IT      IS

       ORDERED that good cause exists to award .Iarett T. LaRochelle a judgment in thc amount of

       $10,000,00    for attorney's fees, expenseq and costs, with iuterest at five percenl pcr yoar
A9/83/28L4 L4:LZ        93EEFA7B36                                NACOGDOCHES CCAL                                   FAGE g8/LI




       compounded onnually from the dnte this Finai Decrce                of f)ivorce is   sigped   until paid. The
       judgmont, for which let execution issue, is awarded against Frederick Dawson Grnham,                         ancl

       Frederick Dawson Graham is ORDERED to pay the fecs, sxpen$es, costs, and interest to Jarctt

       T. LaRochelle at One Riverwayo $uite 1700, IJouston, Texas 77056 by cash, cashier's check, or

       monay order on or before Soptember 30. 2014. Jarett T. LaRochelle may onforce this judgment

       for fees, expensest and costs in the attomey's own name by aoy                    trileans available   fbr   the

       enforcement of    a   judgment for debt.

                TreatmenVAllqcation of Community lncqme tbr yeg,r of Djy.grce

                m IS ORDERED AND DECREED                 that, for thc calendar year 2014, each parfy shall file

       an   individual income tgx return in accorclance with the Internal Revetrue Code,

                IT IS ORDERED AND             DECREED that tbr oalendar year 20"14, each party sball

       indemniff and hold thc other party and his or              her: property hannless    trcm any tan liability
       associated   with the reporting pa.rty's individual tnx rcturn for that ycar unless the parties have

       agreed to allocate their tax Iiabilily in a manner different from that reflected on thcir returns.

                IT IS ORDERED AND DECREED that                   eacb party sball furnisb such information to the

       other party as is requcsted to prepara f'ederal incomc tax returns for 2014 within thirty days                of
       receipt of a written request fbr the information. ancl in no event shall the availablc information be

       exchanged later than March       l, 2015.   As requested irrformation becodres available after that datc,

       il shall be providcd within tcn   days of reccipt.

                IT IS ORDERED AND             DECREED that all payrnentt made to the other party in

       accordance with thc allocation provisions for paymcnt of fsdoral incomc taxes contained in this

       Final Decree of Divorce are not deemed income to the party receiving those paymcnts but sre

       part of the property division and necessary for      n   juqt and right division of the parties, estate.
83/A3/2AI4 I4ii.Z        936E6B7B3B                           NACOGDOCHES CCAL                             PAGE 89/   1.1J




        Tlansfer and Deltuery of Property

               Direction to Deliver Froperty

               Frederick Dawson Graham is ORDERED to deliver to Dena Marie T\rrner on or before

        Septernber 30,2014, the following items;

                L       Disney lithoggaphs and other paraphernalia and any other items of persorral

        properly acquired by Dena Marie Turner bef:ore marriagc.

               Dena Marie Tumer is ORDERED to deliver to Frederick Darvson Crraharn on or before

        September 30,2014, the following itenrs:

                1.      car battcry, one generetor, rugby shirts, family portraits, tools, rugs, cameral

        candy jar, and arty other items of personal property acquired by Frederick Dawson Graham

        trefore rnan{age,

        Court Costs

                IT IS ORDERED AND DECREED that                Petitiouer, Dena Marie Turncr.   is   avrardecl a

        judgment againrt Respondont, Fredcrick Dawson Graham, for costs of court incurred in the

        coursc of this lawsuit, witlr interest at five percent per year compounded arrrually from the date

        the judgment is sipped   until paid, fbr wtrich let cxecution issuc.

        Resolutian of Temporary Orders

                ff   IS ORDERED AND DECREED that Pctitioner and Rcspondeirt are discharged from

        all further liabilities and obligations imposed by the temporary order of this Court rendered on

        the date set fortlr below.

        Dischar ge,fro m Dis cov ery Retention Requirem.ent

                IT IS ORDERED nND DECREED that tire parties and thcir rcspective aftomeys are
        discharged from the requircmcnt of keeping and storing the clocuments produccd in this case in
A9/83/2814 14:LZ        93EE6A7B3B                          NACOGDOCHES CCAL                             PAGE 1A/U.




       accordance with nrle 191.4(d) of the Tcxas Rules of Civil Frocedure.

       Clarifyirtg Order,c

               Without affecting the finality of tlrjs Final Decree of Divorce. this Court exprcssly

       reserves the right to make orders necessary to clarifii and enforcc this decree.

       Relief Not Gran,ted

               tT IS ORDERED AND DECREED that all relief requested in this           oase and not expressly

       grsnted is denied. This is a final judgment, for which let exccution and all writs and processcs

       nccessary to enforce this judgmeilt issue. This judgrnont finally disposes of      all claims and all
       parlies and is appealable,

       Dale oJ'Judgment

               This divorce judicially PRONOUNCED AND RENDERED in court at 101 W. Main

       Street, Room 240, Nacogdoches, Nacogdoches County. Texas, on J                30. 2014^ snd fufiher

       noted on thc court's docket sheet on the same date, but sign




                                                      JLIDGE




       APPROVED AS TO FORM ONLY:




       Jarott T. LaRochelle
       Attorney for Petitioner
       State Bar No. 2404i296
       One Riverway, Suite 1700
       Houston. Tcxas 77056
       Tel: (713) 622-3'766
       Fax: (713) 840-6351
A9/83/zaL4 L4:L2          93656A7838     NACOGDOCHES CCAI.   PAGE   1.]./   LI




       j   arettlarochell e@yahoo. com




           APPROVED AS TO TORM ONLY:



       By:
       Tom Rorie
       Attorney for Rcspondent
       State Bar No. I 7238000
       210 North Street
       Nacogdoches, Texas 7 5961
       Tel: (936) 559-1 188
       Fax (936) 559-0099
       ttorie@sbcglobal.net
                                                                                   ,iA   i : -^'
                                        CAUSE NO. C122863s                                         ii!ii,,:,i{ry
IN THE MATTER OF                                    s      rN   rrrn corrNry effimt Aft [Ilg:                35
TIIE MARRHGE OF                                     $
                                                    $                                    uUr-t{--,^--j,.:
DENA MARIE TURNER                                   $
ANI)                                                s
FREDERICK DAWSON GRAHAM                             $      NACOGDOCHES COUI\TY, TEXAS

                      FIIYDINGS OF FACT AND CONCLUSIONS OF LAW

        The Court makes the following Findings of Fact and Conclusions of [,aw.

                                        FINDINGS OF FACT

1.      The pleadings of Petitioner are in due form and contain all the allegations, information,

and prerequisites required by law.

2.      The Court has jurisdiction of this case and of all the parties and that at least sixty days

have elapsed since the date the s,,rit was filed.

3.     At the time this suit was filed,       Petitioner had been a domiciliary          of   Texas for the

preceding six-month period and a resident of the county in which this suit was filed for the

preceding ninety-day period.

4.      All   persons entitled to citation were properly cited.

5.      The parties were rnarried on or about 2OO7 and ceased to live together as husband and

wife on or about July    l,2Al2.
6.      The marriage has become insupporlable because of discord or conflict of personalities

between Petitioner Dena Marie Turner and Respondent Frederick Dawson Graham that destroys

the legitimate ends of the marriage relationship and prevents any reasonable expectation of

reconciliation. Specifically, Respondent is guilty of cruel treatment toward Petitioner, including

but not limited to acts of assault and/or battery on or about April 20, 2012, in February of 2012,

in December of 201     l, in October of 201 1, in August of 201 l,   on or about July 4, 2010, in June      of
2010, in August of 2009, and in June of 2008. Respondent is at fault in the breakup of the

marriage.

7.     Petitioner and Respondent lived together and were looking to purchase            a residence
together many years prior to their date of marriage.

8.     Petitioner ceased working on her own independent ciueer             to enter into a business
parhership and service Respondent's career for which time was billed at a higher rate.

9.     By written correspondence, Respondent acknowledging Petitioner's business            services

consistently from 2OM through        2011.      Examples     of   Respondent's acknowledgment of

Petitioner's business services are found in Petitioner's Exhibit    l, email(s) dated May 25,20cFr;
July 13, 2AMl' July 16, 20M; August 2,20A4; August 13,2ffi4; June 23,2005; May 2,2006;

Apnl27,20M; May 3,2006; May 4,2006; July 12,2006; July 13,20A6; October 18,2006;

April 4, 2007; November 14,2008; and January 14,201l.

10.    The real prop€rty at issue in this matter is as follows:

            All   that certain lot or parcel   of land in the City of Nacogdoches,     Nacogdoches

            County, Texas and being Lot No.        I   of the Replat of Lot 25-C, City Block 67,as

            shown on Plat recorded in Volume 9, Page 25 of Plat Records, Nacogdoches County,

            Texas, being more conlmoniy known as 3704 Raguet Street, Nacogdoches, Texas

            75965; (hereinafter the "House") and

            All   that certain lot or parcel   of land in the City of   Nacogdoches, Nacogdoches

            County, Texas and being Lot No. 2 of the Replat of Lot 25-C, City Block 67, as

            shown on Plat recorded in Volume 9, Page 25 of Plat Records, Nacogdoches County,

            Texas, being more commonly known as Parker Street,          Lot? of 25C (hereinafter   the

            "Back I-ot") (the "House" and "Back Lot" being hereinafter referred to as the
               *Raguet
                         Street residence').

I   l.     Petitioner and Respondent collaborated together to find and decide upon the purchase         of
the Ragrct Street residence in Nacngdoches. Prior to the purchase of the Raguet Street

residence, Petitioner and Respondent had previously attempted               to purchase another,      more

expensive, residence in Nacogdoches. Petitioner was the only connection with or inspiration to

reside in Nacogdoches. Respondent had no independent connection             with or incentive to reside in

Nacogdoches.

12.        The purchase of the House was prior to the date of marriage of the parties.

13.        The pruchase of the Back   lnt   was after the date of marriage of the parties.

14,        The Petitioner testified and Respondent conceded that title to the Raguet Street residence

wa.s     exclusively held in the name of Respondent because Petitioner's credit score would have

resulted     in a higher   mortgage interest    rate. By correspondence to Petitioner, Respondent
acknowledged the savings received from their method of financing the Raguet Street residence in

Petitioner's Exhibit 1; email dated August 17,2006.

15.        Petitioner testified that she never anticipated Respondent would make claim to the House

or the Raguet Street residence as his separate property.

16.        Respondent had promised Petitioner to add Petitioner's rulme to title to the Raguet Street

residence.

17.        Petitioner served as the coordinator and "general contractor" for extensive repairs and

remodeling to the Raguet Street residence. Petitioner would not have perfiormed                all of   the

contracting and remodeling efforts at the Raguet Street residence but for the understanding in

reliance upon Respndent's representations that it        was'their" home.

18.        Respondent represented to Petitioner that he intended the home to be      jointly owned,   used,
and enjoyed by emails dated lvlay    25,20M; July 6, 2004; July 16, 20a4; July 30, 2a04; August

25,2004; September 2,2a04; July i3, 2006; August 3,2006: September 26,2006:December lg,

ZaM; and October 14,2008, all included in Petitioner's Exhibit        l.
19.      There is no evidence   of intent for the Petitioner to have no ownership interest in the
House.

20.      Respondent admitted on the stand to fabricating, falsi$ing, andlor fraudulently executing

documents with the intention that Respondent rely upon the tnrthfulness             of the information
contained in zuch documents.

21.      Respondent admitted on the stand to lying to Petitioner.

22.      Respondent made an admission against             his interests via telephone voice recording
Petitioner that Respondent hid assets from Petitioner in the united Kingdom.

23.      Respondent's testimony and evidence were found to not be credible.

24.      The initial down payment on the Raguet Sfeet residence puchase was provided from

business revenue generated by the cornbined efforts of Petitioner and Respondent.

25.      The payments in reduction of principal on the mortgage secwed by the Raguet Stneet

residence were made from business revenue generated by the combined efforts of Petitioner and

Respondent-

26.      Any and all inheritance or other separate property frrnds belonging to Respondent were

deposited into a money market account and comingled with other firnds used               to pay living
expenses.

27.      Neither the initial down payment nor lhe regular monthly payments on the mortgage

secured by the Raguet Street residence were funded from Respondent's money market account.

28.      Petitioner's exhibit(s) 4, 10,   ll,   and 12, evidence the business revenue used to firnd the
initial down payment and regular monthly payments on the mortgage secued by the Raguet

Steet residence.

29-     In full and final payment of the mortgage due and owing on the "Back Lot", Respondent

borrowed $15,000 from Robert McCatty and Kathleen McCatty.

30.     On March 31,2014, Temporary Orders were entered in this matter ordering Respondent

to make monthly payments of temporary spousal support to Petitioner in the amount of Two

Thousand and no/100 Dollars ($2,000.00), on the first       (lst) day of each month begrnning April   l,
2014, and thereafter until fiuther order of this Court.

31.    Respondent altogether faited     to make any payment of temporary spousal support to
Petitioner, in violation ofthe Temporary orders entered March       3r,zol4.
32.    Due to Respondent's fault in the breakup of the marriage, Petitioner is entitled to a

disproportionate division of the parties' marital estate.

33.    Respondent has the use and er{oyment of his prior marital residence with his prior wife,

Bridgett Graham, in the United Kingdom.

34.    Respondent is awarded the personal property in his possession as well as his car battery,

one generator, his rugby shirts, family porfaits, tools, rugs, camer4 candy jar, and any other

property he acquired before marriage as well as anything related to his business, retiremen! or

prop€rty located in the United Kingdom.

35.    Petitioner   is awarded the personal property in her possession other than the           items

specifically awarded to Respondent, including any Disney items in the possession of Respondent

and any other properly she acquired before marriage.

36.    Respondent      is   awarded     the 1992 Mercedes 400E motor vehicle,                   VIN:

WDBEA3 4E9NB 765 3 99, already in Respondent' s possession.
37.      Petitioner       is   awarded        the 1999          Mercedes     430E motor vehicle,              VIN:
WDBJF70H0XA847072,                 and the 1993 Chewolet                   Suburban    motor vehicle.         VIN:
I   GNEC I 6K3   PJ   325 5 69, already   in Petitioner'   s possession.

38.      Respondent       is obligated to pay and indemniS Petitioner against all debts, charges,
liabilities and other obligations incurred by Respondent, including all encumbrances, ad valorem

laxes, liens, assessments, or other charges due or to become due on the real and personal

property of the parties' martial estate.

39.      Petitioner is obligated          to pay and indemnifu        Respondent against      all   debts, charges,

liabilities and other obligations incurred by Petitioner from and after July            l,   2A12.

40.      To effectuate the division of the parties'marital estate, the Raguet Sheet residence should

be listed with a duly licensed real estate broker, sold for a price mutually agreeable to Petitioner

and Respondent, and the net sale proceeds distributed as follows:

With respect to the sale of,

                            All that certain lot or parcel of land in the City of Nacogdoches,
                            Nacogdoches County, Texas and being             Lot No.   I of the Replat of Lot 25-
                            C, City Block 67, as shown on Plat recorded in Volume 9, Page 25 of Plat

                            Records, lr acogdoches County, Texas.

                            Being rnore commonly known as3704 Raguet Sheet, Nacogdoches, Texas

                            75965;

         fifty percent (50%) to the wife, Dena Marie Tumer, and

         fifty percent (SV/o) to the husban4 Frederick Dawson Graham; and

with respect to the sale of:

                            All   that ceriain lot or parcel          of land in the City of         Nacogdoches,
                         Nacogdoches counry, Texas and being           Lot No.2 of the Replat of Lot 25-

                          c, city Block   67, as shown on Plat recorded in volume 9, page 25 of plat

                          Records, Nacogdoches County, Texas.

                         Being more commonly known as Parker Steet, Lot 2 of 2SC

         Net sales proceeds from this Lot No. 2 shall be applied first to the repayment of the

$15,000 indebtedness owed by Frederick Dawson Graham                   to Robert McCatty and Kathleen
McCatty, and the remaining net sales proceeds from this Lot No. 2 shall be divided as follows:

         sixty percent (60q/o) to the wife, Dena Marie Turner, and

         forty percent (40%) to the husband, Frederick Dawson Gratram.

4l   .   Petitioner has incurred reasonable and necessary attorney's fees in excess of     $   10,000.00.

42.      Petitioner   is entitled to recover her reasonable and          necessary attorney's fees from

Respondent.




                                    CONCLUSIONS OF LAW

l.       Although title to the House was acquired prior to marriage of the parties and recorded

exclusively in Respondent's name, the House is jointly owned by Petitioner and Respondent, as

teftmts in common. Aaron v. Aaron,2012 Tex.App. LEXIS 769 (Tex.App.-Houston                          [4th
Dist.l January 31, 2Ol2) (mem. Opinion) (Cause No. l4-10-00765-CV) and Harrington                         v.

Hanington,    7   42 S.W .2d 7 22 (Tex.App.-Houston    I I st   Dist.] I 987).

2.       The evidence clearly demonstrates that there was never any indication of intent for the

Petitioner to have no ownership interest in the House.

3.       The parties both benefitted from securing a mortgage and taking title solely               in   the

Respondent's name, as a result of Petitioner's credit.
4.      Respondent is guilty of crucl treahnent and fault in the breakup of the marriage.

5.      Respondent's testimony and evidence are not credible.

6.      Petitioner is entitled to an award     of Eight Thousand and no/100 Dollars       ($g,000.00)

against Respondent      for Respondent's failure to comply with the Temporary Orders          entered

March 31,2014.

7.      To effectuate the division of the parties' marital estate, the Ragu* Street residence should

be listed   with a duly licensed real estate broker, sold for a price mutually agreeable to petitioner

and Responden! and the net sale proceeds distributed as follows:

With respect to the sale of:

                         All   that certain lot or parcel   of land in the city of     Nacogdoches,

                         Nacogdoches county, Texas and being      Lot No. l of the Replat of Lot 25-

                         c, city Block   67, as shown on Plat recorded in volume 9, page 25 of plat

                         Records, Nacogdoches County, Texas.

                         Being mor€ commonly known as 3704 Raguet Street, Nacogdoches, Texas

                         75965:

       fifty percent   $Ao/o) to the Petitioner, Dena Marie Turner, and

        fifty percent (sV/o) to the Respondent, Frederick Dawson Gratram; and

with respect to the sale of:

                         All   that certain lot or parcel   of land in the City of     Nacogdocheg

                         Nacogdoches County, Texas and being      Lot No. 2 of the Replat of Lot 25-

                         C, City Block 67, as shown on Plat recorded in Volume 9, page 25 of plat

                         Records, Nacogdoches County, Texas.

                         Being more cornmonly known as Parker Street, Lot 2 of 25C
          Net sales proceeds fron this Lot No. 2 shall be applied first to the repayment of the

$15,000 indebtedness owed by Frederick Dawson Graham to Robert McCatfy and Kathleen

McCaffy, and the remaining net sales proceeds from this Lot No. 2 shall be divided as follows:

          sixty percent (60%) to the Petitioner, Dena Marie Turner, and

          forty percent (40o/o) to the Respondent, Frederick Dawson Gratram.

8.        Good cause exists to award Jarett T. LaRochelle judgment againsl Respondent in the

amount of $10,000.00 as reasonable and necessary attorney's fees incurred by Petitioner.

9.        The marriage relationship has become insupportable and there              is no reasonable
expectation    of reconciliation. All of the grounds necessary to grant a divorce           have been

established. The parties are divorced. The property division is just and          right. The   separate

prop€rty findings are supported by the evidence.




If   any finding of fact as listed herein shall be a conclusion of law then such finding   of fact shall
be deemed to be a conclusion of     law. If   any conclusion of law as listed herein shall be a finding

of fact then such conclusion of law shall be deemed to be a finding of fact.



              SIGNED this 9e day of October,2014.
                                                                                                                       NO: SI-04Il0t                              1"10



                        IN Tfm Slough County Courr

                                                                                          ftr"_tq
            BETWEEN              Frederick Dawson Graham
                                                                                   ;
                                                                                   ,
                                                                                          ;@:                                   itioner
           AND                   Brigid Graham
                                                                                          &ffi9                        Respondent


Rel'erring to the decree made in this cause cln the lsr Augr.rst 2()05. whereiry
                                                                                 ii r,,ls decrccd rhat t5e
marrirr{e solemnised i-rr the 28rh September 1974
     .I'III.:,C}IURCII
AI                       OF ]'I{E }{OI,Y FAMIT,Y, TRIIAWNI]Y ,A.VLJNTJ[, LANGLEY,
.|IIE DISTRICT                                                                    SLOUGIi II,\
                        OF SLOUGI{ IN TIII C]OUNTY OF BERKSI{IR-E

bctween Frederick Dawsr-rn Graiiani fhe petrtioncr

rrnd tlrigid Graham the Respondenr

bc dissrlli'cd unless sufilcienl cause be shou'n to rhe coun wirhin
                                                                              six weei-s from thc nraking thereof
why the said decree sirtltrlcJ nol be rnade abisolute, and no such cause
                                                                                  hai,ire hcen shc;u.n, rL rs heretrv
r:erlilleil th.rrl the srid (lecree \!'iri (rn the 2{}rh l)ecenrher 20f]6. nratle finnl anil
                                                                                             absolrrle ,;l;',i;^;;;'t
-said nrarriage u,as lhereby," dissolved.

                                                       I)ated: 20th December 2006
Nolc:
i                D;rorcs affects inhlritance undsr a wrli
                 Where a   will has alieady ber-n nratle b.v eirher pany,ro the rnarriaEc rhen, b1,v:nue
                                                                                                               ol sccrron ig,A. ol-lhe
                 Wrlis Ael ii{l?:
                 (3) afl) provlslons 0i dte wiil appointing lhe fonncr
                                                                          spousc crccuioi or Inrsicc or conferlng a powcr of.
                 app(rinlrnen{ ort the fcinncr spouse sirail take cifect as rf thc {bi.nrt,r
                                                                                             spousc ii:j clted on tno dare on which
                 :hc marriag: is dissolvcti iinjess I coritrary.inicn:ion appcars in lhl wiii;

                 iD)    ar-v- pfolleill which, or an inlerest in which, is devrseri
                                                                                     or bcqrearhcrl ro rhe lb:;ncr:;pr.,r.rsc si,r,lp.rs:,
                 as    if tllc 1-orn:cr spouse had dicd ijn thc dare .n u'hich lire mai:i;ge is dissolreci rJriless
                 tplears in ihe u ji1.
                                                                                                                                                          .r ij.rr:lraf_v   i;.*c.ti.'

I                D,!.)i:ri 3:lrtls t..c alp()iillnleti () j r guJrci;Jl

                 Lrl-lcss e c'Jnlr2rlf intenliol js shown il thc iltsrnlnienr of
                                                                                 app.rirrtnreni. il.,r ir1rtiornrrne.rt ri.rider lrirlo'jill
                 Dr -51i; qrf Jre clhlidren Acr i98i) b1' ont spcuse ol'hls or lrer fr-rrnrer
                                                                                              si:oir-\e as guertllar.: i:,, b1, i,rrtuc
                 serlion 5 ,:l.ihal Ac!, dcenrec lo h;rv,., bern revokec ar ihc riatc        6.o'*"i
      ie;
      o \ee*
      &*tf
                   .


                                SE   PARATI O N AG RE E IVIE NT
                                                                   NO: S104D01140



    THIS SEPARATION AGREEMENT (the "agreement") Dated this              Znd   August 2005

    BETWEEN    :


                                         Frederick Dawson Graham
                                                  of Slough
                                         Buckinghamshire, England
                                              (the "Husband")



                                                                      OF THE FIRST PART


                                                    -and-
                                               Brigid Graham
                                                  of Slough
                                         Euckinghamshire, England
                                                (the "Wife")

                                                                      OF THE SECOND PART

 BACKGROUND:


          The Husband and Wifelindivid_ually the "Par1y" and collectively the "Partres") were la6ully
          married on September2S'n, 1974,in Langley County of Berkshire, England. bue to certain
          dtfferences that have developed between the Husband and the Wife they agree to live
          separate and apart from each other, and conditions in this Agreement.

R         The Husband and Wife have made complete. fair and accurate disclosure to each other on ail
          Financial matters reflected in this Agreement.

?         The terms of this Agreement are intended to settle the matters addressed and may be
          lncorporated into a final decree of divorce, except to the extent that specific matters are
          amended or addressed in a subsequent separation agreement.

D.        The Husband and Wife have each voluntarily entered into this Agreement and have not been
          forced by anyone to sign this Agreement, and both the Husband and the Wife confirm that they
          are in sound mental health.



lN CONSIDERATION oF the mutual promises and covenants contained in this Agreement, and
other valuable considerations, the receipt and sufficiency of which consideration ii herebv
p;i+py$d        the Parties agree as follows:
-:,1!_.:)n'

        LrvrN,G SEPARATE.ANp APART
1.      The husband and Wife have lived separate and apart since January 1,2A02 and will continue
        to live separate and apart as fully and completely as though they had never been married.
        Neither Party will attend the other's home or work without invitation or approval,

        INTERFERENCE
2.      Each Party will be free from interference, authority or control of the other party as fully as
        through each were single and unmanied. Each Party may engage in employment, business
        or profession, and reside where he or she my chose, free from any intertbrence, restriction,
        authority, or control of the other Party, Eqch Party agrees not to interfere, bother, harass,
        intimidate or othenrvise restrict the other Party or their family or friends at their respective
        residences, ptaces of ernptoyment of any othrer place.

        succLsstoN      RTGHTS
3.      Upon the death of the Wife, the Husband waives, releases, discharges, qutte claims and
        renounces every and all rights, whether at common law in equity, or by statute to share in the
        estate of the Wife.

4.      Upon the death of the Husband, the Wife waives, releases, discharges, quite claims and
        renounces every and all rights, whether at common law. In equity, or by statute, to share
                                                                                                  in the
        estate of the Husband.


        CHILDREN
5.      There are 3 children of the marriage, namely   :



                                                           Date of Birth
        Erin Graham                                        Auoust 29. 1980
      I Siobhan Graham                                     February 17, 1983
        Rebecca Graham                                     November 26. 1985


6.     The Husband and Wife agree that sole legal custody is in the best interests of the children. The
       Husband and Wife agree that the Wife is granted sole legal custody, and has the primary
                                                                                                      right
       to make decisions regarding matters of their health, education and welfare In the children's
                                                                                                         best
       interest. The parent who has not been granted sole legal custody may make emergency
       decisions affecting the. health or safety of the chitdren when the ifriuien are in phyiical-care
                                                                                                          and
       control of that Party' The Husband and Wife agree that the grant of sote legal
                                                                                                  to one
                                                                                         "*ioo'
       Party does not deprive the other Party of access to information regarding tie chitdren.




        The Parties agree that the Wife will be the primary care giver for their minor or dependent
        Children.
f6)
Qq\r:     he Husband and Wife aeree that the Husband will have the following visitation schedule with
        the children


        N/A Frederick has decided to rematn in America


        Child Support
        The husband will pay child support in the amount of IGBP monthly to the Wife. Chjld support
        payments will commence on the 16th August 2005 and will be paid on the 16rh day of each and
        every month.


  10.   The Husband will pay total of IGBP monthly to the wife for the children unrnsured health care
        costs, and for other extraotdinary expenses, such as. Subject lo rnutual agreement to be in the
        best interest of each individual child.

        Child support payment for these expenses will commence on August 16 2005 and will be paid
        on the 16'n day of each and every month


  11    The Wife will maintain health insurance, including medical and dental coverage. for the benefit
        of Erin Graham, Siobhan Graham and Rebecca Graham.


  l1    Child suppoil payments, contributions to uninsured health care costs, child care costs and
        extraordinary expenses and the maintenance of health insurance will continue for each child so
        long as the child is:

        a.    Under the age of majority, unmarried and financially dependent on the parents.

        b.    over the age of majority. unmarried and financially dependent on the parenls due to
              iilness or disabilitv: or


        C     Over the age of ma.lority, unmarried and attending an accredrted post secondary
              education institution as a fuil-time student and is dependent on the parents for support.
              These child supporl benefits will continue uniil the child has completed his or her first
              post-secondary degree or dlploma or until the end of the calendar year in which
                                                                                                 the child
              reaches the age of 21 years, which ever come first. The Husband will not be required
                                                                                                        to
              pay a tuition amount greater than the tuition rate for a reasonable comparable program
              at the supported university or college nearest the residence of the child at the timJof
              entrance.

        SPOUSAL MAINTENANCE
 13.    Neither Party Claims entitlement to Spousal maintenance. Both parties waive any claim to
        spousai maintenance now and in the future, regardless of any change in circumsiances
        experienced by either Party.
     zirGl-l -'
           g**,\




    ,'Q- X"
  ."V
                          S
   t1,
ii,A,n.!     ':s:-- *
i          i-yff''
                irx"''"       Ti
'f    _                   ,rrt[ABlrnr-HoilE
                                    address   o'me maritalhome is: 34, Azaleaway, George Green, Stough, Bucks, sL3 6RN.
    .\Q1i1ffil/n1e

                   15.        The Husband will transfer his interest in the marital home to the Wife free of all
                                                                                                                 circurnstances.

                   16.         The expenses relating to the mailtal home, including but not limited to mortgage payments,
                               utility bills. property taxes and repair costs, will be plio oy the Husband.



                               INCOME
                   11.         Total annual wrployment {ncome for th,e Husband is [GB,P. The Husband has no
                                                                                                            otfier source
                               of income.


                   18.         Total annual employment income for the wife is €GBP. The wife ha3 no
                                                                                                    other source of
                               income.


                              DIVISION OF PROPERW
                   19.        The Parties acknowledge that they have agreed upon a division of all property,
                                                                                                                  owned or
                              possessed by them as marital property or separate property. The Husbano
                              possession of all those properties to which he or she is.respectively
                                                                                                                  wite are in
                                                                                                    entiiled."rio
                                                                                                              Accordingly,
                              neither makes any claim.to any property or properties in the possession
                                                                                                         of the other, except as
                              stated in Schedule A to this agreement.


                              pEBTs
                              The Parties agree that any indebtedness.secured against, or attributable
                                                                                                          to, any item of
                              property that either Party is receiving under this Agreement will
                                                                                                be the sore resfionsibility of the
                              Party receiving the particular property. This section does not apply to any debts
                                                                                                                 or mortgage
                              relating to the marital home,


                   21.         Neither Party will incur any further debt or liability on the other parties
                                                                                                           credit. Any debt
                              accumulated after this date of this agreement is ine oeut of the individual partv,
                                                                                                                     iegardtess if
                              the debt was incurred as a result of joint credit.


                              ADDITIONAL CLAUSES
                    22.       All uK assets will remain in the sore property of Brigid Graham.


                              GENERAL PROVIS|OIT
                              The Husband and wife will promptly sign and give to the other all
                                                                                                documents necessary to
                              effect to the terms of this agreement.
      t- |
(%
"Y"                is Agreement contains the entire agreement between the Husband and Wife about
                   attonship with each other. Except as provided elsewhere in this Agreement, this
                 replaces any earlier written or oral agreement between the parties
                                                                                                     their
                                                                                                   Agreement



       25         Shouid any portion of this Agreement be held by a court of law to be invalid, unenforceable,
                                                                                                                   or
                 void' such hoiding will not have the effect of invalidating or voiding the remainder
                                                                                                        of this
                 Agreement' and the Parties agree that the portion so held tc be invalid, unenfoiceable.
                                                                                                                or
                 void, will be deemed amended, reduced in scope, or otherwise stricken only to
                                                                                                      the exrent
                 required for purposes of vaiidity and enforcement in the
                                                                            lurisdiction of sucfr a holdinq.

       zo    The Husband and Wife may only amend this Agreement in writing after both
                                                                                      Farties have
             obtarned iegal advice on the changes.


       27        ln the event that a dispute arises regarding this Agreement, the Parties
                                                                                             will try to resolve the
                 matter through negotiation or mediation. prior to initiation a court action


       28     Notwithstanding that the Parties acknowledge and agree that their circumstances
                                                                                                     at the
             execution of this Agreement may change for any reaJon, including but without
                                                                                                limiting the
             generality of the foregoing, the passage of years, it is nonetheless
                                                                                  their intention to be bound
             strictly by the terms of this Agreement at all times.


       29     The parties agree to p;ovide and execute such lurther documentation
                                                                                          as may be reasonably
             required in the future in order to continue to give fuli force and effect to
                                                                                          the ternrs of this
             Agreement.


       ?n        Headings are inserted for the convince of the Parties only and are not
                                                                                        to be considered when
             r   nterpreting this ag reement.


       JI    This Agreement and the terms and conditions contained in this Agreement
                                                                                           apply to and are
             binding upon the Parties, their respective heirs, executors, adminiltrators,
                                                                                          and'assiqns.

       32.   The terms of this Agreement will remain in effect unless.

                 a.    The Parties terminate this Agreement in writing signed by both parties,
                                                                                               or
                 b     lf the Parties resume marital reiations for a perioo'of 90 days or
                                                                                          more

       33.         The laws of England will govern the interpretation of this Agreement
                                                                                        and the status.
                   ownership, and division of properiy between the Parties whereuer either
                                                                                           or both of them
                   may from time to time resrde
6rit   lN WITNESS WHEREOD the Parties have duly affixed their signatures on
       oi Aurl,,uqb            ,   2.n o 5
                                                                              tnis 2   day



a-%9
       Signed by the Husband
       ln the presence of:

            {)/
           ),--/
                           .
                           /   i
         :7 A
                   /''''   L-,!:
         ITNESS




       Signed by the Wife
       In the oresence of.
6oH       t
Y *.--**.
3.p                                     Schedule A
                   will be entitled to the following properties free of any claim by the
                                                                                         Husband

       iitem _:.
      I|-1r-     All UK bank accounts includ                                        -*-
                                                                              g_q_-valu,e-_,
                                                                                         -
        -
          2      4.ll-Lr'(!etr*eq!9!t_19._1!g!udlru_1qvj!gs           _
             -i| Pension contribution from TexiCo i-enevion io be sG;edxxxx
                                                                      -x*rn GBp
                                                                                  G-gp -
      ;_-'.'--., i4l9n y_ou requeg_t,e! i!.q1rylenpgnsion is executed
      .F.ffi
      ,
       5 :1"   j     ry?:eeds
                                from any Texaco I Ch;vro" Sh;;;s            Cnr         -     -
               r remarninglgl]gfygg  rglltary retirement from Texaco l-xxxx
                                                                     I                             i
                                                                                                   I
          HMCrurts
          &Tribunals
          Servke

TO: BRIGID GRAHAM                     From HM COURTS & TRTBUNALS SERVTCE
     34, MALEA WAY,                         The Family Court at Slough,
     GEORGE GREEN                           The Law Courts,
     SLOUGH,                                Windsor Road,
     BERKSHIRE,                             Berkshire.
     SL3 6RN                                SL1 2HE
                                            DX 98030 SLOUGH 3
                                            www. h mcou rts-service. qov.   u   k
                                            Your Ref. smm/sm/bb/1 7g2\/z
Date: 25'n April 2A14

Dear Brigid Graham.

Case Number: SL04D01 140
Graham vs Graham
Following your email dated 17th April 2014, the fee paid for a copy of your Decree
Absolute Please find copies of your Decree Absolute and the Settlement Agreement
filed by your solicitor enclosed.




Family Section
erin graham
13t()417014

Ttr : i- rcderick Crzrham,        Boy Rider, Spegs 2




'Ihis is what we have received from the court
                                              x

Sent from my iPhone

Begin forwarded message:

From : Erin Grerham 
I)ate: 1 I April 2014 1i:02:53 RST
To : " e rn i e grlgz hrl!:r ai I c o nl " .
                              .


Subject: FW: Divorce documentation




From: Slough County, Enquiries tnAf[aifuSg111eg@SlqUgh.Cpg1irygagd.S5l.SBy.Ukl
Sent: 11 April 2014 A7:47
To: Erin Graham
Subject: RE: Divorce documentation



The flle is currentiy in storage, once the file is received I wili notiiy you of the Cour-t fee The file can take   a
number cf weeks to be received.




I{erm-za tBrougftton
Mrs K Broughton
Slough County Court
Tel 01753 690300
I am not authorised to bind my Department contractually or to make representations or other statements
whrch mav brnd the Department in any way via electronrc means.
ttrt




                                                                                                  Hil COURTS &T$A{'NAL$ $€RVICE


               ffiffiffi                                                                          Tle fardly ffit *t-Sl.o*gh
                                                                                                  Thr .Lar'.Cfil,t't:
                                                                                                  Win&orHoad
                                                                                                  St€itgft
                                                                                                  Bsrkshlrs
                                                                                                  sllzhrE
                                                                                                  DX 98000 SLOIJG|. 3
                                       BHIGID GRAHAU
                                                                                                  T Or7&3 690300
                                       34 AZAUAWAY
                                                                                                  F 01?53 573S{X}
                                       GEORGE GREEN                                               tfinicon Vll 0i91 47814?6
                                                                                                  (HEfpIns ts th€ deaf snd llard of hsartngl
                                       SLOI'GH
                                       BERKgHIRE                                                  *tw'l5laorffi -rslrloe. gw-uk
                                       SI3 6RN
                                                                                                  Our ret:


                                                                                                   Vanr rd: srnnlsrvbbn 7BA5&



                                       25thApril2014



                                       Dear       Brigidcr*am


                                       Case number: Sl.o4DOl14O
                            j4.
                                       Gratram vs. Graham
       !t,F   ti\                      ' '44e*"     -
                    '   '         '}




                                       Follsrtpg ysur sna[ dat€d fre l?th of frpfff 2Sl4 the be for a copy d your Becree Absolute
                                       iacrmsed trg gr0 6 a r€s-iltdchmgstoffre cerfB syEtern on ihe 22nd of April 2014.




                                         Fsrtity Section
                                         Exbnsion:
     ,rr
 'YnP
-.                                                                                                                                    9:;1^ ?r_l
-          )lo't'ICE ot'CI0NITIDENTIALITY RrGlIl's: Il: You ARE A NAt.tiRAL pnRSoN.                                            yoti                o
           NlAY REI\{0VE OR STRIKE ANY O!'THE FOLLOIVING IN!'OIL\[A.'UON FROII 1 HIS
                                                                                                                                                   fi,
           INSI'RU]VIENT BEFORE IT IS FILED FOR RECORD IN ]'HF], PUI}LIC R!]CORDS:
           YOUR SOCIAL SECURITY \TIMBER OR YOUR TJRIVI.:R'S I"ICI.]NSI] NUI\,IB}:R.                                                                li



                                                               WARRAN'I'Y D[,F],D WITI{ VNNT'OR'S LIEN                                             l,t


           l)ate:         ,\ugust 15, 2$lfi
                                                                                                                                                   tt
           Grtntor:                S'I-EVF.N LUTZ and wifc, SIL4.NNON                              l-Ul'Z

           Grantor's Mailing Address (including                                        ccu nry]:



                                                                                                                                                   II

                                                                                                                                                   r:!
           (lrantee: FREDERICK DAWSON GRAHAM

           (irantce's l\lailing Address (including couniv):

                            3704 Raguet
                           Nacogtloches. Te-ras 75965
                           Nacoi:doches Countl,

           Con siderstion:

                           l'hN AND NOll()il DOLTARS           ($1{}.(it}) and olhtr vaiuablc conside ration. anii a lore gl c'1r
                            datc thar is in the principal ;imounr cf NINETY F'lvF.THousAND FIVE HUNDRF.D ANI)
                            NOii0t) DOI--I-'\RS ($95,-5(j0.00)and is e xccuteti bv (irantcc. p:r1'ablc {o the ,:rdrr oI FIRST
                            IIANK&TRUSTtTASl''fEXAS.'I'he noteissecuredbyaven-.-
              \
                                                                                                                                                           1.' .:., -1   -l   l_r


      singular the nghts iind sppurtenanccs thereto in any wire                                       be   kjneing. to htlvc and holr.l it to (lranric,                             o
      C-irantce        s ltcirs, cxecutots. adrninrstra$rs, successors, or assigns folevcr. Crantor hcrebv binds                                                                    F.

                                                                                                                                                                                    fr
      firantoi        irnd Cjraltlor's heirs, cxecutors, administrators, and successors to warrirnt anrl forsvcr dclcnd


      illl antl singulaf the propcrtv lo Grantce and Grantce's                                     hoirs^ erecutors, acirninisi.rarors. sucLrrjss()f s.                             t.tt

                                                                                                                                                                                    'j
      and assigns. against evcr-r petson whomsoever larr,'fglly                                      claining of to rlainl ilrc sarnr or eny fijrt

      thefcof. r;-cept as to the resen'a',ions fronr and cxccp'.ions to warrantv.                                                                                                   l_.1




                     Thc vcndor's lien against and siiperior titie to the prcpcrty are rrtaincd uniil ea(:h                                             n{)t(l

      dcscrrLre d          is lr:llv p:rid accoidtng t{) its tsnrs. at which timc this decd shall bccr)rnc abs' by stevtrr
       L-'.rtz and         wife, Shennon                      L.utz.

                                                                                                                      f7-             ,Z
                                             STATE OF             IIXAS                   NOTARY PT,;BLIC STATF d? TEXKS
                                           iltCotflr         Erp. tOA2DSs




        (   j !rn,    tj   .f.\1 ,.i.lra. A.,(.:\l{int0(Jf       .1$ril
                              rdfD€ roc{rttor.6l
             !r-Ral€* At rEatfrY*tou,ll tt                       Purchagert Receifl-R*dn For Your Hecords
         ")c     ffi    rlr cancrl a'tcr( 0f nG
         s€orfiE!
         gr{rJ
         gltat   rS €{rsEDOA itrrncD Xttt
                  n   t   LoBt.   tcPurDoq tr(I'lrr
                                                                                                                              31   95sS
          hrct*rd                 9V
                                                                                                                                       InFSrtfr
           FWO&ICK CflAIUH
                                                                                                               o rE __4ryr 25r ;t{6
                                        gInIfLIn?, ruDmffil & fLJgt}r fiISIIE
          fun&ta To
                                                                                                                                 s,3?934.95
                                              ?       li$!   I            ,s q   $F
                                                                                      '',1
                                                                                             *f ilEir {ili$,' r"r-E          'Dcs"r.

                                       Cnsrmn's Crmcr

                                             rn3   l95qgn          rl I   lll I lg0rrr:        rOO IEO?    Ig?r
S:-e-r    ---'+




                                                                                                                                   RE$PONDENT'S
                                                                                                                                   EXHIBIT 17
                                                                                                     $rnrpplnNr LIF Acccum
8*le Arlr&w,         CDec6ot rfitrment
Au$Bt       1, 20oi0 to Augurt 3"1,2O0G




Basic Business Checking:                              1ss1 1al667

ATM/Iloblt Card transactlons thls etatoment psrlod (confnrnd|
                                                                                                                        BrBS
                                                                                                                        ilo|qnsa
9dr                     Artgtnf                                                                                         nFfibor
Aug    i4                     .6.{B          Vl$A Terget Oo0t9ffi8 Gbndate CO                                           r+{8834{53S
A!i$   15                      -1,s0         Pdi ATM thago Fee - Wil) Fm DDA                                            8+fiEfr0fles
A,;g 16                       -2.W           Other gar* ATU Fee                                                         S4SO+0&Sil
Aug 15                                       WDAt556 17th St.,Suite IEO Denrr€r CO                                      848g0t'Ce$g
Aug 16                                       Vl$A Exenph Phyrician t+eturg03-40g.ggto CO     lit+ jj-;,   :- 'ti"        488mO584
Ar.rg"f 6                                    VISA 0056 Wild trsl00005€0 Denrrer CO {jrir f,                             e48$ggo580
Aug 16                       -10.00          Vl$A Ampco Parkhg Eroadway Dorn"er CO                                      e4ES{FOSS2
Aug    2t                    -40.16          VISA K&g P€tncb5t610042605 Ce*rta Rock CO
Asg gr
Avg22
                             ffi
                             -2?.00
                                             Vl$A Fedor $hp 08f15e6 Abr 857-3541b75S9 TN lLir, f r r._i,i{i
                                             VISA The Lcoplianltor.r Spgs GO
                                                                                                                    s
                                                                                                                        8498*8571 !
                                                                                                                        8488686?13
                                                                                                                        s4g$o1+3?d
Ar424                          .'1.50        Pu'l ATM Usrg€ Fe6 - WD Fm DOA                                             848SO008s6
Aug    ?t                     -2.00          Othar Bank AIU Fs€                                                         8{8€000887
Atrg24                      -Yro.gg          WDAI 555 lnh Et, Suit6 t50 Dorne( CO                                       8{S000008s
Aug zrt                      -10.oo          Vl$A Ampco Pe#ng Broedlray Denror CO                                       s{8e{?9110
Aug ?8                        -1.60          Pull ATM tbsge fur, - V{lD Fn DOA                                          84{Xr00086s
Aug 28                        "1.50          Full ATM tlugc fuc - WD Frn DDA                                            84&)00088!
Aug 28                        -1.60          Puli ATM tieage Fc€ - WD Fm DOA                                            B.+8e000788
AugZB                         -2.00          Oths Benk ATM F.€                                                          Ejti!900086f)
Aut 28                        -2.18          Qther Bank ATtli Fee                                                       848900{t8€3
Aug    28                     -?.00          Oths 8ar* ATM Fee                                                          B4A0CO078e
Aug    ?8                   -5C0.00          WIDAT 8cs 2400N. $e         Naoogadoches fX                                84890008E8
Aug    28                   -400.oo          WlOAt4822North$treol Nemgdootree TX                                        848e00086t
Aug
AW 28
Alrg 30
       Zg
                            w-21.60
                                                               2
                                             W/D At Bca 2zt(F N. St      Nacocodocheg TX
                                                                                              !i
                                             Vl$A Ctear $prirqs Bee*aura t taooiaoArea fX f $-r
                                             VISA Lowe'e tl 772 Nacog3039424046 CO                                          9488821 2S2
Aug    3l                    "27_44          ViSA Rudy'a I ltacogdah€s TX                                               94888?1264
Totsl ATliyDobli     c|'d w[B8rrh: +8/1?.00
Totll nrnber ot ATtllllabB        Card   wf$drewrts: 4g


Electron lc wlthdrawals tlrls Btatonront perlod
                                                                                                                        Refcrrm nufibdr
Ddt                     Artroui{t}                                                                                      Artu|tr.r *|t*
Aug @               3,930.31          VISA Peyrnont Erick O. Graham                                                                     444s140498
Aug 72             -45.oco.@          W€ t 0O4O88 8nt Frpd Graham          fu   *   OOO13S                                              9485m(}849
To{rl Elcctrcnk W6rdrerrrlar .f91 3t0.31
Totrl nmb€r of Elstronic YlltMruuats: 2


        Lowest dally balance
        Your b,u€ct daity balance ltda Etatcrnont penod wB6 $eeso.Sd
        on lq0urt28.200€.




                                                                                                                          RESPONDENT'S
                                                                                                                          EXHIBIT 1B
  From:                             jirt[iil:L::A:
  To;                               r;_l   A.tkrr lCcajtel,..;.cpnlels.ir.cr,;]]j
  SubJectl                          FW: Transfers
  D!t€:                             Tuesday, August           ?f   2006 10:36:2g    AFI




  :,.ia.,"tt) 1.,.;.rit lit:.),..: :);t:tj.::{: t;it,;}n}4:   iht: Srrtnunl lf      .lhe
                                                                                             iran${er fttn $i:4 r:];(t iil s5,i]1rl
  i r',e,:i.   ;r.::-t
     .----Onginal Mcssage----
 f   rorn;     Graham, Fred
 5snt: Monday, Au€ust 2!, 2005 4:14 pM
                                                                                                                I
 To: D D Allen (ddallen@comcrica.com)                                                                          !
 Subject: Transferx                                                                                         \"w
                                                                                                              1,"

 Dav;n can you pleas€ arrange for the transfer From my cornpany acc.unl
                                                                           xxxxx1667 $g4, r:gg 1;11",*
 loilov/ing account First Eank& Trust East Texas, 1009 N university
                                                                    Drive, Nacogdocfres TX /s96x.
 fioutrng number 11J1?2904 Account Number g01037g8g

 l-hank        yc,.i                                                                      rf'\
                                                                                             .{"
                                                                                         /
                                                                                      ?
                                                                                        {
                                                                                    I




Page 2Q ot 23
    r._          TOTAL SALES/BROX€R'S coMMISSIoN
                                                                                     ilAsEao{PFrc6 s 185, oao, oo                                                                          i)AtD Fflof.,t
                                                                                                                                                5   %   --   $-q,   t5O. oo
                                                                                                                                                                                        AC)RRO\,r,18      P'.:
                        iSION OF CQMMISSION {LINE 7OO) AS FOLLOWS                                                                                                                            tsi_lt,f)J


:2i_:-Lt3t_ss                                                                                                                                                                           SE    T   LE   METJI        51-r :i!,taN,




f0         i   .!. .r'g.Fls. rF

t!:r MJ.ri                          1fi lc            Ed PoaJ

95 !6dsr f@b^ h
AL.6 Urtgrge,.r,trr ,3.@n{.r4. ie lc

trll Ars,rrbl ie
?ica FaTfl,fbo       stomater        tesearci



?1; \ro-?,9.                                Mc. e..m,rm           ,)'
                                    '^s!
Tl !rer4 n6!:ro                                   r!*um br
                                                                                                                                                    s2 , o59. OA
*.        4el           .   R   ,            Ot.-nr.,       tcl
                                     ^..t



iO!1 d*rri                      ,rBrqdo                                                 d#,        @
'!12 Mo.a.& r.ivrr^ce




                                                                                                                                                                                                                            ATut\ . ;

                                                                                                                                                                                                                            6" .{\)4.'..1

                                .trg9r9qate Lccoun+-!                            Escrou )djustheol                                                                                                                                   :i!'

i rol          y$ffil                 of .lcEi.O lE rd


                                                                            .i4q Pederten     Fl       LLP (341

                                                                                 L.-d_?rl?! t Floyd LLp
I   t0/ Anohrt't ht                          to
                                 &w!         itffi    Numbtg
                                                                  Nacrigdoc,4oc .tbatraor S X-tttE Ca. t rrp,
    I llno$tu.bdeil.Gltu;b!r3
                                                                          sfo0- oo                                          s95,5OO.00      I

r.1.19.oll!r_6i!|4y"Egr9                             _- .. .            $1t3lo..qo,, ....                 {               SlSSioOO-oo       )




r?Ol Feordrn!1C*3
1?o2       C[t/qMty ldslry
    203
    ?)r
    205




                                                                                                                                                                                                                          5Loo. oo
                 ota                                 Lc Home Protectiod                                                                                                                                                   5320.OO
    305          fedex                     F9e                                                                                                                                                                       .     s20. oo




    \6vs €rgfully rdiow€d lhe HUD'1 Sgttlomsnt Sldmonl and to tha bost of my know!€dgo gnd b€tiet. lt is a lrm                                  ad      accurato Etalqm€nl ot a[      reoipls and disbursom€nts mado



                                                                                                                                                                                                          ,r^rrgbr:7;,


     lelluo'l. $lemsnlStatementwhichlhavepropa€disaku€andaccurateaccountotthistransactron.
                                      .dvc Pr bPdec rs a rrue ano acculare ac              thdo€ussd(                                                                         the   hJy)tLe    ur5bursed In dccordadcc
     th thrs srardmenr
                                                                                                 lxa6e
                                                                                                       .Ja,e
                                                                                                               _           se{,Fnon A-aen.
                                                                                                                                                W                                                           -"" g/afb,
     AFINING:                             ;5 2 6r;6re       lo knoeingly maks laJso sbtsents b lh€ Unh€d States on lhis or any olher similar torm penaliles upon convrcron
                                     11
                                                                                                                                                                                      €n   irctude a /ine and ioofls.)n
     !il         Fo.deEil€ sae                       rll.     18 U S Codo Secriod tOOr and Sdio^ teto



                                                                                                                                                                                                                 RESPONDENT'S
                                                                                                                                                                                                                 EXHIBIT 14
    A.'Settt(,ment Slatement




           11   ent             ;          -l ;r.iA                                      lle
                                      |                       3 [      Conv. Unrns             Number                           {,oao Nqrtbgr
                                                                                         I crahan,
        1 ,I vA                 ; fl          Conv. rr:s                                    Frederrck Dawson
                                                                                         ;I !redefJCk Dawson                I
                                                                                                                            ll
                                                                                                  tn*;'   -"t A--.'= f*r -;. ", t* -.;;.;;;,                             ;
            fiems              a cc weta
                  n)ark(ttj ii o
            llems n)ark.(nj         wer".paiij
                                         Drrrl nir(,.ra
                                               orlsrL]e ot rt^Grn^                                                                                              . - . .,',Jwri
                                                        ^f ciosrnq.                        they are shown r.ere to,;ntorr iticl,.ir iu,fi;,;;;;;;1,;;,;,:;.j;;,r:',,.';l:;:;,
l    NAME AND ADDUSSS OF BORFTOIV8 H: Frcderlc* Abwl|'n Gfehrm
                                                                    37M Roguet, Nsegdoches, fX 75

E NAIIF ArlD ADORi:SS Oi SFrrFF                                     Slcven lulz
                                                                    Nacogdoches, TX                                                                    Shannon Lutz
                                                                                                                                                       Nacogdoches, TX
;    r.lltv€ANDADDRF-ssoFLINDER                                 --W
                                                                    tAOg N.   Univssily Dr.. f*acogdoches, TX              76961

     iruof 'r'qtY                    Tio4*a;*A
     .-OCA f lrlN                    Nacogdaches,            rx75    5

I    SETIr-ilviENT AGENl:                                  Stripling Psdersn Flayd LLp
     Pi-ACF OF Si:T-iLlrvlEN r                             1 18 E Uospitsl St Ste 4O0, Nacogdehes TX 75961

                                                           751624274
I slrll1,i      t.^l_r.lr    i)ATf                    osi25i2006                                                I FtFSC,S-;,Of! DAIf

,00. tiRSSS AMOi.iNl Dl
                                                                                                                 .0O. GROSS AiVIOUNT D"jF                      t0   SFl,.t i:F
                                                                                                                4Oj Conl.aci Sai6 Prce
                                                                                                                                                                                                    I   5,.1   qs, q!{i . qq
                                                                                                                a0:a Persrral          i'.rcei!                                                     i
f,l .sen?r:enrs marq* l0 Lror.ajwe'
                                                                                                                                                                                                I
    rat-   rre I?3fi)                                                                              s585,   O0




    A3.]U!iTIIE I']IS         iOtr ITI'MS            F'AiD AY SEL.LE[:I iN ADVAIJCT                               A{]JI]STMiN.iS FoFI rTFMS;..AID tsY SLLi cR iN AI]VAN{:{
                                                                                                                 4C6 C{ylown            Iues                             t0                     {


                                                                                                                 aol aou^ry       Tates
                                                                                                                 lCa Asse6!frqnts




J2'J CHC)SS AVOLiNI DUE iAOM SORF{OV/FN        i                                            sr85,585            42o  GFTOSS Af,4O'JN] l),J[ I() SFL,I_ER                                    i           s   t8t|, o?0       0?
ZIJ' AMOUN;S PAID BY OR IN BE|JALF O': BORROWER                                                                 500. FEDUCTIONS jN AMOLrn"l DUE IO SiLLIR
                  ',4'_'5:     n     .r,

                 is?sr d rs                icaats)




La Optzor Fee
.1; Cr-edi t for !                                                                                                       Credit            {or repait-s

::--                                                          _._--_r_F          i
    Ail_, S:MS\-S r,J;r , : V5 _NFA,-, a. 5cr.                                                                    ADJJSTIVIENI S TO'T J;EI'4S U\I,AiD i-iv SI-,.I                     i:R   I


    ,-,a i.riy1?,wotaxrs                       rr:                               l
                                                                                                                                                                                      __)6 j_
     IF_=-=:
                                                                                                                  ::"J          ""^'              '
        I JounlrBles                o)/O112006 t) OE/25/2406 |                                  s2rOSA,03         5j 1    Couniy,a@                    O)   /0i/20A6                 5/?006 i                  s2   o5c     05
                                                                                                                                                                         ^--;;;t                               S




                                                                                                                                                                                            f--*-


    ,0 jCTAi-  i,ArD tsv.FOF                                                                                    520 IOTAL REDU{;IIOIIS
                                                                                                                                                                                                        .\1i5.50J           85
        SCqBOWr-nl                                                                                                   iN AMOUNi DI.JE TC SIi,LER
            i a- q!T-Tt EMEAJ' ! FiJMTO BCT]AO',VE

                                                                                                                601 . Gaoss      arrcNn,'oue 1o :ieiier lirrre 42C)                                     j j5:       1o:l-   1/-''
    2   Less amounl lBid bv./l'. bqrdwet lline 224\,                                           slot,6so.05 602 !*s              re,Juctions
                                                                                                                                                      'n ami Coe selle.
                                                                                                                                                                        {i,nc 52q)                      s!4i,50!.86
    llASir 1flrn1tr,r, iIror                                       BoqnowER:         i         58.J,934.95 60-1          cAsfl rIIrlrovr rfirr.r
                                                                                                                                   HUD-1 {3-86) - R€SPA, HB 4305.2




                                                                                                                                                                                                        PAGE I
    A. Setiti,inent Statemenl
                                                                                                                                                                                ': ,,1             '- I            /t




C. NOTE;':Us     tarm is hlrnished io g've yorJ a siatemenl ot actuat setllemenl cosls. Aolorrnls pard
                                                                                                       ano oy tir senieryrent aqent a,e siown
                   nailed c o c we,e pard cutsrde ol cigsing: lbey ate show. here,o, intormalioral loot,i,loses
                       liexrs
                                                                                                                A'i:J irF no, r.ctude(] ir !ire 1-,^,.
O     NAMF: AND AODRFSS OF BORROWER: Ftcdrftc,' Otysd|n Grrhrn
                                                                                3704 Raguat,      Ntegdoxhes, fX TS A

                                                                                Stcvon Lstz                                                         Shennon Lutz
                                                                                Ndcogdoches, TX                                                     Necogdoches, TX
I     NAM,E AND ADDRESS                             of LIND$ffi
                                                                                ,o@ N. Urrivssity Or-, Necogduhca, TX 79gf,,

G PCOPS|IIV                             3704         R,gusl
  I OCAI TON                            Nacagdochds. fX 75 5

H. SETTI 6I/}FNT AGFNT:                                            Stripling Ptd*nn noyd LLp
   E'!ACE OF SET'IIEMENT                                           l le E, Hotpittl 3L Sto 4OO, Nscogd*he!, TX 7S$1
      T   iN,                                                      75152a274
I SET;I           EMENT       iA;E                              08/25/?ffi                                              BESCISSION
                                                                                                                    i                     DA"TT,


1Ca GROSS AMOTJN                                                                                                        4OO GROSS AMOIJNT DUF TO SELi ER
 l: a. n! ,c !;a'€s 5'lcl                                                                                               4Cl Conlaai Sd6 Pra€
                                                                                                                                                                                    _-rj
                                            _   _     _     -
 l^ rt,.    IOI} iO'iAL SALES/EBOKER'S COMMISSION
                                                                                      pFicq t   r 85, ooa.
                                                                                                                                                                            PAI9 f FOM                    PAtD I uo!\1
                                                                          MSEO   ON                          OO                                    s9 , 25A.   OO
                                                                                                                                                                           BORHOWEN,S                      Ji-:;.1       I ;l   S
                                                                                                                                                                                r   U NLTS                   I lJrt{1\j
               rvrsroN oF coMMtssloN (t.tNE 700i As FoLLows
                                                                                                                                                                                                               ,r,   I
'.:           sl .625        .   o0                                                                                                                                         SFT ILi:llnt:^i      r        si,: ii.r:tlt'l:


                                                                                                                                                                                                             s9,15C Ct
                                                                                                                                                                                                     f_

                                                                                                                                                                            -----**___"L
6r         AoFluib r?     8d PoOl
tU         atdn t''6. tr                                                                                                                                                        _-l-'3ei-d
&3         iF#.,'r!*e.h
t6         qraqs. nru.m€ .6lr.n1cr i*                    ro



?tte        f8fEl          tba                                ftrarrcrt
                                      'tatuetar



*l         J.l6rd    $erm6         r,ffilrr      bf                                     Lr6 Nrt Ot.&                                             52,059.OO FaC
{l{        Irood ,.!u,.rrt       p?.jlc,r      i6.
a5

rWr i&rd 6srin€
irpa        !c4qr€      lnrdFcn
     03 CIt p'6rny i.{i
    al4 C-!.ry p'opcry lua
      5       nrrd   oHsa^i!                                                 muF!      @



                                                                                                                                      p.: tunn

                                      ate       Acc^unt-ing         Esclou      Adj13t.mpn!

i rtr sfft/mt ot .brr^a t?r tt
r i!2 brg    dr 4, sfr    b
r 103 inh o@.rtor    t6                                              Podertd,         Flo   LIP (3at

ri05 ?affir prd.'a6n                          16 axrlgl,lpg Padarta! t Floyd                    LLP
.rt \drrytHrj
1107.@yrtub

rta! ld.ineNro                                        Naavqdochoa Abatraai & fltlq                 Cd,, tqc,                                                                                                 st. Jto,               oo
                       k         ngr({.df.




1?O?        CirylB^tt Wq.rys
r&3.$alrstre
rpa




                                       lc      gec       PEoloctToa                                                                                                                                                  s320.oa
                                                                                                                                                                                                                      s ro. oo




Ihs hUD't Sof,lomonl Sbleftont whch I hav€ praoat€d is a lrue and
    dalh   lhrs   slaimonl
                                                                                              *Qde    @ounr o' th
                                                                                                                      "                      "^W,
                                                                                                                       X, J)'                ThDCt   Ftoyd                                           ^,"-'i/r{*
    TARNING: I is a crims lo tnoringly mat€ tats€ slgtsfrgil9 to lho Unh€d Stalai                            oo tht! or sny olh€r simtlsr   tm   Psnan€s upoo conviqtion   €n   Includo a lrna   aM tnposon
    nent Fd d.Btts s@: Iillo t6 U.S. cd€ Sdlon 10ol dnd Sglon 101o.
                                                                                                                                                            :2

                                                                                                                                                             I
                                                                                                                                                            E
                                                                                                                                                            c=
                                                                                                                                                            :)
                                                                                                                                                            o
                                                                                                                                                           O
                                                                                                                                                            -
                                                                                                                                                           N
                                                                                                                                                           o
                                                                                                                                                           $

                                                                                                                                                           O
                                                                                                                                                           N


                                                                                                            o
                                                                                                                                                           =
                                                                                                                                                           G
                                                                                                  4a
                                        3.g
                                         OG
                                        -5                                                        O;N                                :
                                        :r-
                                        -=-:9p                                                    NN,:
                                        gqqo
                                        q   aa           a                   o                    ;;5
                                                                                                  ooo                                ;
                                                                                                                                     a
                                        f,OClg                               cl                                                                            O
                                                                             E                     ooQ
                     O                                                                                                                                     :)
                     :                  11 Qsc                      6        O
                     I-\e)\c6(-:1 ;;;                               :        :                                                       c
                                                                                                                                                           6
                      :-..u.                                                                                                                               o
                     -o€NFtrd                                                                     i6@
                     c.-                                                                                                             a

                                                              OO                                                333888333            o
                                                                                                                                                           9


                                                              OO
                                                              a.d
                                                                                                                gFREEgEE?                              .=
                                                                                                                                                           o
                                                                                                                                     c
     ".i1
                                                                                                                LiOCNo-js,OO
                                                                                                                                     c                     :
                                                                                                                                                           o
                                                                                                                                     o                     o
                                                                                                                                     a
                                                                                                                                                           tr
                                                                                                                                                           o
                                                                                                                                                       c
                                                                                                                                                       a
            .                       1             r          iC-i                       -ii--^.i-;.,--^^'^-                                            -
        ;to@€o€
                                                  i          lRi                        --i"idiDGlG;;;?                                                E
     ii-:                           ":                                                  NNNTTTNNN'
                                                                                        \NtrNi-itit;--;,-rNN\                                          !
     :-:Tlocoq{a€
     l:.!X-
     ?:Y3-
                                                                                        "c"q;.aa;;;;;;_>bD
                                                                                        3.ggY-:"3f:S_+ag:_g                                            -
                                                                                                                                                       @
                                                                                                                                                       c
                                                                                                                                                       o
     anaO                                                                                                                                          D

                                    3 3 8b5b                                            os.'ia,;+?;::3EBB
                                                                                        NNNTNT                                                         c


                 :
                    .               5 a Eiir
                                    1
                                                  -          :^-=
                                                                                        i:dil=lT:iUE:;:
                                                                                        ;:>:'::
                      -1      6^-
                                                  'd:
                                                                                       HFiFEE€EiEEg€i
                                                                                       - x:.
                                                                                                                               IoJ
                                                                                                                               l-
                                                                                                                                                   c

C-
                            :E
                       -AOXon
                                              I          ts":                                                                   I                  c
                .rc!6Y'
                                                                                       ::aEgsEslEillI
                                                                                                                                O
6                             _                          _ ,t           _                                                                          E
                                                                                  F                                                                l
a
                :;          *i:a              ';
                                              i-         i".l
                                                         r>:
                                                                                                                               =                   o

                '-- tv 7 ?4-                                                           iFriEEE=i:iiiE                           a
                                                                                                                                                   C


                .
                a.:-FFg!!
                l?-4d€d-
                            :
                                e             J

                                                         ==
                                                                        =:
                                                                                  (!
                                                                                       ci?oa44e1ooeci
                                                                                       -+-a*-Fts-c                             o
                       -o
                -_.=oloX                                                               7e-*!zr'odoz€d06azdo.=
                                                         -*-                           i:=;:f;;=:ff==-                         cl
                                                                                                                               rl

                                                                                                                                         RESPONDENT'S
                                                                                                                                         EXHIBIT 19
                                                                                                                                                        'iE
                                                                                                                                                            6
                                                                                                                                                 '-
                                                                                                                                                  \J
                                                                                                                                                  f,s
                                                                                                                                           t\     8Fg
                                                                                                                                            \    -**.
                                                                                                                                           f;e   \\i\6?
                                                                                             o                                                          5
                                   oq,                                                       3
                                   cc                                            EE                                                                     f
                                   E.]:                                          Su                                                                     o
                                   OQ                                                       ol                                                          E
                                  .oo                                            R    e
                                  D       N     rrr                       F-r    rxr
                                  s. D
                                                                                                 TFNThNTNT

                                     s- D}S
                                                                          NF     rhr
                                                                          &- co- 66@
                                                                                                 rrrrhNrtsr
                                                                                                 €6A66cO.O@O
                                                                                                                     ra                                 E

     **gR
     e-k;
                                        s.s.'s                             qg    qqs             €r+trlqsrq.c=             YYYYYYYYY
                               v,
             5G
                                                                                                                                                        .9
                                          8
                                          o     Ro
                                                xo                                         ooooPQ^Q                                                     ,q
E
2                                                                         c            ee
                                                                                       oo 8888EHFEU
                                                                                           OC)OOHYHYq
                                                                         60
                                                                                       tsr ppppxi-';K'>
                                          N     l4
                                                                         Nts
c
                             A-q;r
                             dx
                             NXYO:
                              >6
                                          :
                                          A
                                                :g
                                                n;                    For
                                                                         tol
                                                                         dO                      ::::iitii
                                                                                                 9.q99fi;3Hft
                                                                                                                     N
                                                                                                                                0                       €
                                                                                                                                                        F
I
                             EK
                             ::           R
                                          E
                                                ER
                                                R*                    .9ii             on
                                                                                       88 EHgHggHEi
                                                                                                                      o
                                                                                                                     ro
                                                                                                                                F
                                                                                                                                ad
                                                                                                                                d                       !
tr
e
                             s.?
                             ;E           ;
                                          R
                                                :-i
                                                EH€
                                                                      H5E
                                                                      PsP
                                                                                 r
                                                                                 (J    rr
                                                                                                 N:IT::RS1
                                                                                                 Nrrlt\-lAY                     t
                                                                                                 (faox>
                  E          6>                                                                                      E          o
                  F                                                   aro{       E
                                                -:-                   &=>
3                                               F=s                   {E5o       E     >:                                       e o
                  * s;; >
                  :;.                     q
                                                ;2:                   h=;        z
                                                                                       zz. Tzzzzzzz-                 E
                                                                                                                               o c
                                                                                                                               o 0
                                                                                                                                                        (J
4                 F          Fq                 oo:e                  E:t                        999399998                      : t
                  oiF-FF!
                                          J     :J':
                                                                                 d     JJ                            c           go
N                                         oU ododb                               F               FI-FFFFFF€
                  3          <4                                       E5?              o,   ad   odoE.Uo{06o5"6"t?
                 f fE s                         e*-H                  dPc                        rsffreScS                     = :i
                                                                                                                                ,E
                                                                                Stnrnmmwr             {)r Acsrrsr
                                       ao787
ll,,rl,lrlrl'l',,ll,,tl,lr,,l,llr,lt,l,,llr,l,tflrrl
FBEOERPK D GRAHAM
?ro ELM $'r
N   A{)OriDoc   H   Es TX 79965-2 848


                                                                     Your llonay Market lnysstrnenf
                                                                     $fatemcnt
                                                                     August eg, 20O8 to $rptanrbcr    It, lgOS
                                                                     Aeoouft t numbir 7001 1 iteSeB




Your account surnmary
Beglnning balence
                                                                     @
                                                                     Csll
on Augrret 25, 2O0€                                    $186,07O.t1   rr13) 8118'3400
                                                                     l-learing lmpaitsd ffDD 214 58S4r55)
 Plua &nolsita
 lntarpet                                                 s406.24    Vlclt d,r rub altr
                                                                     www.oomerka.csn

 Lss*wlthdrawab                                                      Yltltc io ut
 Electmnic iEFTj wifndrawule                           €e5,070.a1    COMERICABANK
                          -                                          p.o.Box850282
 bd;wi*'d;#;                                            $4,OOO.0O    DALLAS, TX 7526$'?82
 Feea and      eevhr chargos                               -$1o.oo

 Entsng balanco
 on gtptcmbcr 27,2{lOG                                 $157,396.24
                                                                     @
                                                                     The Gomerkm     Vis Gilt Card b the perlec{ gift tot
                                                                     evefyarle and ersry omaslrn - blrthdaya.
 Swnmary ol intercgt youle earncd                                    holHays, graduathrn. w€ddkrgts and more. Pick
 .   lnlereel paid io you this statem€nl psriod $,106*?4             up your Vba Gitl Card todqy al any Soamrba
 r   Annual percenlage yiold eamsd thls slat€manl parlad: g-55%      locallon or prrcheee or{in€ al trrrn€ric&.€orrr.
 r   Tctal inlsrsst Fid to you this year: 93,935.48                  Sorn€ rsstridio&s appry.




                                                                     I@
                                                                      Thank you lor belng a Comsr*x dlEtofi*r. Wo
                                                                      valua tha lrud andoonfrdene€ that yvu wtfrntJ€
                                                                      ta ptaca ift us.




                                                                                                  RESPONDENT'S
                                                                                                  EXHIBIT 19a
                                TRANSFERS FROM SAVINGSFUNDS IRANSF[RR[D TROM SAVINGS ACCOUNT               7CO].142996          REPORT   -]




F   tiNDS TRANSFFR To co A BANK A/c            7aort4297a              INVENTORY SUPPORT        4.3               REPORT 3
I].A.TL                 DETAILS                                       AMOUNT              BANK REF{
     30-Mar^06 WEB TRANSFTR FROM AC 7001142996                                 800 00     w888807324
     17'Apr'-06 WiB IRANSFER FROM AC7OOTL42996                               8.500,00     w888800292
     26-Apr'06 WtB TRANSFER FROM AC7OAN42996                                 6,0c0.00     w888807604
       7-i u n-06 WE B TRANSFER FROM AC7OOL1.4299'                           8,000 00     w888808096
          7-Juq-OBWt3 TRANSFER FROM AC 7001142996                             2,C00 00    w888807612
            n-06 WtB TRANSFER FROM AC 7001142996
          7-l   u                                                            2,C00.00     w888801374
       6-lul 06 W[B TRANSTTR FROM AC 7001142996                               3,500 00    w888804059
      13-J u l-C6 WEB TRANSFER FROM AC 7001142996                             1,000.00    w888806871
      24-)ui-46 \#LB TRANSFFR FROM AC 70C1142996                              r",s00.00   wB88808548
     10"Aug"0i;         Wt8 TR,qNSFFR FROM AC 7001142996                      1,000.00    w888801800
                            -iRANSFER
     21-Aug-06          WEB           iROM AC 7001142996                      1,000.00 w888802796
     29-Aug 06          w[B   iRANSrt_R FROM AC 7001142996                    3,000 00 ow50023399
       5'Sep-06         WTB TRANsFER FROM AC 7001142996                      3,000.00     ow50073167
     1,1"Se p-06        W[B TRANSFTR FROM.qC 7001142996                      3,000.00     ow50079976
     21-Sep-06 WE3 TRANSFi_R FROM AC 7001142995                             12,000.00     ow50062130
     20-Dec-06 WEB TR.ANSFIR FROM AC 7OO].142996                             6,000.00     0w50082172
                        Pre House purchase                                  62,300"00
      1-Mar'07 WTB IRANSFER FROM AC 7001142996                               6,000.00     ow50001709
     2B-Mar-07 WEB TRANSFIR FROful AC 70C1142996                             1,000.00     ows0009599
         3-Apr.07 V/EB TRANSFER FROM AC 7001142996                           s,000.0c     cw500356lE
        3 0-J u l-07 wt 8 TRANSFIR IROM AC 7001142996                        5,000.00     ows0082796
      30-Aug-07 WEB ] R,AI]SFER FRCM AC 7C01142996                            5,000 00 ow5005 2155
      10-Scp-C7 WT B TRANSFER FROM AC 7001142996                             s,000 00 olv50038 12 1
      7-i'Sep-47 wts rRANS[ER FROM 4C7441,142996                             7,500.00 cw50063723
                      u/tB TRANSTTR FROM AC 7001142995                       2,750.00 ow50026027
       30-Oct 07 WIB TRANSFFR              AC 7001142996                     7,000 00 ows0039801
      30-Nov 07 WtB IRANSFtR ':ROM   FROM AC 7OO1].42996                     6,000.00 ow50087670
      14'Dec-0 7 WiB TRANSFTR FROM AC 7001142996                             3,000.00 cw50049096
      24-Dec-Al WEB TRANSFIR FROM AC 7001142996                              3,O00.00 cw504447247
          2 Jan-08 WEB TRANSFER FROM AC 7001142996                           6,500.00 o 8w50002 52 9
          2-Jan O8 V\lEB TRAI.JSFER FROM AC 7001142996                       2,000.00 cw50006201
       30-i an'08 WEB TRANSFER FRCM AC 7001142996                            5,000.00 ow50076060
         d - [ eb-08 WTB TRANSFIR FROM AC 7001142996                          1,000.00    ow50037633
       - 1 i.. ^;-Li3 WEB TRANSFER FROI,/4 AC 7001142996                     3,000.c0 ow5001,0336
        l, N'i;rr iil WL3 TRANSFIR FROM AC 7001142996                        6,000.00 ow50094999
      1C-Mar-08 WEB TRANSFER FROM AC 7001T42996                              3,C00 00 ow5c0581"54
     2a-Mar-08 WEB TRANSFER FROM AC 7001142996                               2,000 00 ow50076107
         I -Apr ud \ /tB TRANSFER FROM AC 7001142996                          5,O00.00    ow50075748
       1-4 Apr-08 WEB TRANSFER FROM AC 7OO]-142996                            1,400,00    ow50029213
       18-Apr'08 W[B TRANSFTR i'ROM AC 7001142995                             1,OO0 00    ow50014828
                      :ompletion of house Purchase                          92,150.00
      28-Apr          WTB TRANSFIR ;ROM AC 7CO1I-42996                        1,000 001w50064000
       6'tu1dy        WEB TRANS| FR FROM AC 700114299fi                        6C0.C0 ow500374s3
     2 3-fv1ay        WEB TRANSFIR FROM AC 7001142996                          200.00 ow5002782 2
     27-May           WEB TRANSFER FROlvi AC 7001142996                        300.00 ow50092365
     2f -Mav          V/[B TRANSFIR FROM AC 7001142996                         300.00 o\ll5c056130



                        Total                                           156,850.00 march 06-may 08




                    C:\Documents and Settings\Administrator\lr4y   Documents\drvorce hard drive\divorce 3 rourt   infomatrr   RESpONDENT'S
                                             PURCHASE\cOMIRICA ac7AAIL42970 HOUSE PURCHAS              xIsx                   EXHIBIT 20
                                                 Fill
                                                 tE-.frl

                                                 rrr'
                                                 IIII
                                                                                   Frrst Btni<
                                                      1009 N. Universqty Drive
                                                                                   O-'TL
                                                                                   dg        rrust        ffi
                                                      Nn*gOoches, TX7596I
                                                          (936) ssss100
                                                          .ir              '   )   '
                                                          :riL        : i)
                                                     !;(:'6 Y                          !r'r:1.r; ',   '


                                                     !:^.,            i.,::



                                                          t:,,'   '-' t:;

                                                     :..i             ..
                                                     ,i:.r:           rrl'


                                                     ''.;'a,          '1a
                                                                                       -J,
                                                     .1   lri,    l :r,                      !i.   I j,
                                                     !?,.'        .t i,?

                                                          t-
                                                               -:r    l:3


                                                     11)1-            / ^




    a:l: )l , )ra,li:                                .:.!i,           i.,;,

                                                      ll,             .;               '.: jl


t    )")   :   '::: ,-: t'   :
                                                     !,i:,) ,)




                                                           "
                                                      .','' ...
                                                                      t:;


                                                               , .:, ".i.

                                                                      '{
                                                     ,::1..i          i:,.:



                                 ir   j   _iil            'I;i1,,,
                                                     .r.rl.i,
                                                            ;.-                        i:,.i,lii   :;3
                                                     :li: : i.i

                                                          ..),,ii
                                                                     ?),




                                                                                              RESPONDENT'S
                                                                                              EXHIBIT 21
                        PnYr"ielti-C
                llgse                                           First Bank
                                                                 &T?ust             ffi
                                            1009 N. UniversitY Drive
                                            Nacogdoches, TX 75961
                                                tDEs) sse-sloo
                                           . t{

r
                                                                                     €ro
                                                                                    .9 o-
U
 =f                                                                                  E

                                                                                    U
               ttl                                                                  tn
               bo
               c                                                                    I
                                                                                    U
               (E
               vl                                                                   |.tJ


               qJ                                                                   =
          N               .t q .t                 O('ICNOO              O           =-
          F    r1., ct?                           q?q=qqq               q
          *bR=8R
          (J.yOtoO(^n
                                                  lf)(nOt.r)crtr\
                                                                                    F
                                                                                    c
                                                                                     o
          O- tEdJN(o                              l--f\NtOO{\l
          U Eg "3                                 i*i                                r
                                                  *rl NCDNr-{                       ;
                                                                                     :x
                                                                                     lJ6
               (u                                                                    U;
               e                             ao
                                             qq                                            x
               6                                                                     Yx
                                                                                     :+




               E
               -,tno
                                             35
               l!                            no- sf                                 -/OJI--
              .9                             r{
               l-                                                                   :o
               o                                                                    'o6     c.)


               E                                                                     rUo
                                                                                    !_c
              ,qEr\E                                                                 00)0

              (o.g 3E
              Y&                                      ?E 3?                          9bo

                   E5                                    u=
              o.
              q              6e                           66                         m\.o

              ry       F
                       k  eeu
                         .Ero                         tr  qoE
                                                      t3l sro                        Y c'.1
              S
              .;
                 Rs!9 Eg. EE
              -r.r;'        EiY,

                 E8.gE .Ez F*
                                                                                     ao

                                                                                    .2
                                                                                    .=
 a..l
              FE $$?,5 iE                                    $$         q
                                                                        tu
                                                                                    '13



 ()
 O
 f.\
     U
              EEEHEHEg=E..,EE                                           3
                                                                        (!
                                                                        :c'
                                                                                    .g
                                                                                     OJ

     ac

     oo

     >
              i=gERR;E.'g:fif;RR
                 E E P P a aP E E; P
               E; P.2.          A='^'I',
                                                                   P    .:
                                                                        3
                                                                                    tl
                                                                                     c
                                                                                     ro


               grv{-rtrilr.rroHtrfr                                                  c
--
              bsfish
                                                                        OJ

                                                      I
                                                                                     OJ
                                                                                     r


-c
     LJ
              *EE22.-
              a,S.Err                                 Egi-2
                                                      s.Err
                                                                        E{J
                                                                        .2
                                                                        E
                                                                                     U
                                                                                    .f
                                                                                    (J

                                                                              RESPONDENT'S
                                                                              EXHIBIT 22
             (-)
             o
                      rrJ
                     AJ
                     92ro                 9eo' d! t r 7
                                          -{r !n fr                                         vrg
                                                                                            {-A

 -l

--,    o
       3
             9.
             :l
             0a
             F
             0)
             q)
                            A
                            afr
                            o(D
                            EqJ
                            o=
                                   {./i
                                   (D
                                          {='J

                                          q? d *s
                                          f,)(tJvl
                                           8+    oo
                                                    i                r
                                                                    ea fix
                                                                                            s3
                                                                                            35
                                                                                            ,oii
             J
             f)
                            6J
                            +
                                                                                    =       ?:r
             o              (/)    O-            3J
                                                                    iL^rt
                                                                             fD
                                                                                            oil
       3
       o-
                            o)o
                            f3
                                                 fru1
                                                 os.
                                                 Ft     0.)
                                                                    6g
                                                                    =3
                                                                             s
                                                                                            qv,
                                                                                            -{t
       w     NJ
                            B
                            =
                            o(1
                                   (''!          or gq              E;       3
       9.
                            so                   qc)
       oq
             5
             3              4
                            (:f                  xo
                                                 =r)
                                                                    ;fi
                                                                    =0rD
                                                                    1P
                                                                             il
                                                                                            7)
                                                                                            U
                                                                                            61
                                                                                                   ".1
                                                                                                   5
       e     OJ                    d
                                   -T1
                                                 *Y
                                                 qt-                P3rr
                                                                             E              mF
       3.    o                     a
                                   v             a)-                a)frtD                  Ffi
                                                                                            rn     i;
       6'
             0p
                                   )
                                   I
                                                 !gl                rt!l     a              rr6
       a                           u
                                                 vF.                o;n                     oe
                                                                                            x
                                   f
                                                                    LJ :t
                                                                                            m
                                   c             lJf
                                                 gO-                ae                      {r,
       3                                                                                    c:
       o
                                   :
                                   ftJ
                                                 f.l Q
                                                 t0u
                                                 Co+
                                                                    3&
                                                                    \J+
                                                                                            {
                                                                                            -
                                   O             cof
       c
       3                           !
                                                                    -o 3                    o,
                                                                                             :t
       :
       (9
                                                                                            N
                                                                                            €
                                                                             {^)
                                                                             )J
                                                                                            o
                                                                             tJl
       a'
                                                                             L
                                                                                            n
                                                                                            o
       o
       ro
                                          {a                  !
                                                                             9,,
                                                                                            t
       f
                                                              O              cq,            o
       o-                                  o
                                           lr
                                                              o              -1
                                                                                             :"
                                                                                            al
       o_                                                                                   g,
       3.                                 5
                                          lv
                                                              shJ            \j
                                                                                            {Jl
                                                                                            gl
                                          (9
                                          (o                                                s.
- PO
-o

       d
                                                              Or                            s{^3
       (D
                                                                                            l>
       w
       o
                                                                                            fr
                                                                                            ft
                                                                                            o
       c
       a                                                                                I   c
       3'
                             P
                             tvN
                                          t\)
                                          c)
                                                              (o
                                                              Ol
                                                                             |\J            :'
                                                                                        J
       o
       f
             I\J
             f\,1           ()u,
                            itl
                            p9
                                 i)       (*l
                                          &
                                          o
                                                              ul
                                                              !n
                                                                             (^,
                                                                                            c)
                                                                                            o
       o     !^,}
             m              o5            o                   I              P
                                                                             {r,             Fr
       :     tv             oq)           (f                  C)             tI)             F
       r                                                                                    l\|
                                                                                            (a
                                                                                            r9
                                                                                            cn
       r?I
       ?
       7
       {1

       m
             9qo
             rb
             ll(Do rb       lt            UJ
                                          c6'=.n'
                                                              l,\                           xo
             P92                                                                            ro
       3     =OrO)
                                          8    B i H                                         o
                                                                                             :t
       a
       f.
       o
       U
             x.Drb
             6ef                          o9
                                          3-()fa)
                                                  frP                                       &
       o
       o     6*3                          gl.+*J)
       {     Qoro)
             ;i:lf                        Fv (DK                    c
             5o)0,
             6                               (Dx
                     9.
       P
        5            Vq
                            !3.
                                                 RA                 a
  -\o
  i('t                                           or
 ,-O o
rs.                                              sP
                                                 o;
!-3
-s                                                                  o
  a@
-(f,r                                                                                              nl
  xX
  xe                                                                                               ,7
  9B
                                                                                   RE$POT{DEHT'S
                                                                                   EXHIBIT 23
                                             9r'?r:               qii.                   33
                                             tt33<                       ??9r,i-
           FS
                   :     TA
                         oo                  EB33t
                                                                  313
                                                                  Pi+?   ??sq?
                                                                                         a
                                                                                         &                            :
                                                                  666
     odt
     orF                 oo                  t>-                                       h.                           a
                 EH                                                                      g
                                                                                                                      ;
                                                                                     p             35

                                                                                                   2
                                                                                                   t
                                                                                                   z
                                               ,.i ,r.   ;   !!
                         88                  sgsg*5                      8389s
                   'll   o;
                              =                                                                    q




                              P
                                                                                                   6    {
a
:
                                                                                                   *g?
I                                                                                                  Ed 7
                                                                                         i
o               , U-Ll                                                                   o,
5.
                              iEcq;'H
o
                              :q'{*1:
                              s**t     h J
                              d6rfi9
                              oo i:
                              6;-46;6 o -
                                   "2nE



!!



                                                                                                            (D

                                                                                                            o




           no
           I
           o


           ".




o


                                                                                              RESPONDENT'$
                                                                                              EXHIBIT 24
                                      \,F-f-i'r!
                                                                                                                                                                   :
                                      ;;Jtr:;;
                                                              ifo
                                                              ??>
                                                                                           u^Jc*tF
                                                                                                                                                             c     l
                                                                                                                                                                   e
                                                                                           -r..jr                                                            o
                                      acoScooa--
        i € 5 ; r ;El-- r             Ee!'!bsa:-.
                                      :>>>>=il                                 1                                                                             -    -3-
                                      cYY:!!!a
                                                                               I           €?s?eiialili;                             occaoco

        :;;:sllgll:
              - t:r:.:
                                  3 ;;;;l::T
                                    o;;--;50
                                                          f
                                                                               g
                                                                                       f   6 Z 6 6 6 i. P slRl.; s
                                                                                           :*:,:.i-e;               -lsl=E           'rC--=3-
                                                                                                                                                             il

                                                                                                                                                             =
                                                                                                                                                                   ;
                                                                                                                    l:lj -
                                                      i

        F i s 3 l;l' i
         g                        c   ii3333:e
                                      €PFPP9€
                                                      c       :ii'Flil'            o o
                                                                                           ;; ;; ;;5
                                                                                           3I9:9:
                                                                                           !;        i;;:     -
                                                                                                                  + ltl;
                                                                                                                  - l:ll
                                                                                                                  s lllP
                                                                                                                                     55!q5$A
                                                                                                                                     c@ € 6 6.     @
                                                                                                                                                             D
                                                                                                                                                                   ;

                  l5t                                         '..1=l=l                     FxEE             g
                                                                                                                                                                   a


                  l;l :=
                  t't        tr
                                                      c                        c
                                                                                                                      lrl'
                  tl                                                                                                  t=l
                                                                                                                      tltl
                                                                                                                      tl
                                                                                                                                                             5
                   tl                                                                                               il       I
                 ;l                                                                                                 6t
                                                                                                                    ,sI      I
                                                                                                                             I
                                                                                                                                                             6


                                                                    'lll'                                           rt                                       o

                   il   I

                                                                                                                      tl
                                                                                                                      tltl
                                                                                                                             t



                   tl
                   tl                                                                                                                                        o
                                                                                                                                                             3


        Bi:E€                         5,
                   ll                 os:J9550 -*XA
                                                              3?:ll,l                      363i3i                     llIt           '/oO
                                                                                                                                     oc006!1:>
                                                                                                                                     ooSootc
                                                                                                                                              -r   +
                                                                                                                                                             0


                   llr
                   tl                                     E
                                                                                                                      tl
                                                                                                                      tlll

                                                                                                                      lt
                                                                                                                                                             a


                                                                                                                                                             zx
3
                   lt                                                                                              . tl
                                                                                                                  j{tl
                                                                                                                  5 lleE
:                  I    lu
                                                                                                                                                             i
                                                                                                                                                             n


                   ill.l                                                 ill                                        iltl
                                                                                                                    tlt-l
                                                                                                                                                             7
                                                                                                                                                             z

                 _t3l                                                                                                *l >l
                                                                                                                  i 3l*l
                 ilg=        5                                      :hiJ'          o                              _q ;bls        d
                                                                                                                                                             o
5
                                                                                                                                                             o




1                                                                                                                                                      ;2
a

    c
                                                                                                                                                       :::
                                                                                                                                                       :>
                                                                                                                                                       -2
                                                                                                                                                       3S

                                                                    -i
                   Feu!!Frs
                   3>>xl*
                   u0drorrrd
                   ;'F;     ;r;   ;.;-   > ;
                                               o
                                                   =:=i
                                                              s   o   6
                                                                      F 3
                                                                              ;;YVie-e-e-i                    3
                                                                                                              F
                                                                                                                   I
               I   x::::::::
                   656556U5                    8*S*E8r                        in{{3iii*                                -n
               3
                   a5a5b$a5
                                               3888SSS
                                                                          3
                                                                              ::ii5-::
                                                                              t888ii3e
                                                                                                              t
                                                                                                              ct
                   ssEsstgs
                   FilNPDP!P
                   E6FOOAOO
                                               @FF*99@
                                               85[5;dd                              -.@es
                                                                              iiirdE:;
                                                                                                              0
                                                                                                              t        5
                                                                              @eb65
                                                                                                              \
                                                                                                              ri
                                                                                                              N
                                                                                                E8            E
                                                                                                              (a
                                                                                                2t            a


                                                                                                zI
                                                                                                D
                                                                                                z
                   !O{s                        ONUPODO                        , , s,     oooo
                   38988888                    8888888                        3S3s8888                        o
                                                                                                              7
                                                                                                I             fi
                                                                                                              o

                                                                                                t -O          >
                                                                                                              z
     r5                                                                                                       T
8    Sr
     3!
                                                                                                     ,b
                                                                                                     5
:.
I
     :E                                                                                                       3
                                                                                                3-i'€         zi
     c3                                                                                         EFz
8
     ::                                                                                         a?a
     rii   o
                                                                                                          D
                                                                                                              o
                                                                                                              I
                                                                                                              CL

s.                                                                                                            o
                                                                                                              6
a




5




                                                                                                              H
                                                                                             131?55
 NOTICE OF CONFIDEN'I.IALITY RIGHTS: IF YOU ARE A NATURAL PERSON,
                                                                  YOU
 MAY REMO\,'E OR STRIKE AI\{Y OR ALL OF THE FOLLOWING IIiTORIUATION                                        o
 FROM ANY INSTRUMENT TIIAT TRANSFERS AN I}iTERESI'IN REAL PROPERTY                                         F.
 BEI'ORE lr IS FILED FoR RECORD rN Ttrn puBLIC RECORDS: youR socrAl
                                                                                                          R
 SECURITY NUMBER OR YOUR DRII'ER'S LICENSE NiU]VIBER.

                           WARRANTY DEED WITII VE\-DOR'S                    LIIN
                                                                                                          l*t

       Dccember       IU   2008                                                                          <7

 Grantor:   ROBERT tv{ll,LER and wifu, ARDAN MILLER                                                      7

 Crantor's Mriling Address (including county):

        6 10    P:rk St., Nacogdoches, Nacogdoches County, TX 7596      I
                                                                                                         t-t
Grantee: FRL,DERjCK D. CR\HAM                                                                            t-_l

                                                                                                         l_t
Grantee's FIailing Address (including county);

        3704 Raguet St., Nacogdoches, Nacogdoches Couag. T}-j5965

Consideration:

       TEN AND Noi 100 Doi.r.ARS 1s 10.00) ancl orhervaruabre consideration,
                                                                             ancl a nore
       of evcn date rhat is in the principal alnourr of IrORTy-FOUR THotJiAND
                                                                                     and
       Noi 100 DOLLARS (s44,000.00) and is execured by cranree, payabre to rhe
                                                                                  order
       of FIRST BANK & TRUST EAST TEXAS, -ihe n.te is secured ty a vendor,s
                                                                                    lien
       relained in tavor of FIRST BANK & TRUST EAST TFXAS in rhis dee                                                                                                     131?55
crnveya.nce aod lvarranty, glants, sells, axd conveys to Crantee the property. together with ail lutd                     rf
                                                                                                                          F.
singuiar the rights and appurtenances thereto in a:ry wise belonging, to have and hold it to Cranree.
                                                                                                                          R
Crantee's heirs, executors, administrators, succcssors, or a*ssigns fbrever, Grantor hereby binds

Crantor and Grantor's heirs, execulors. adminisrators. and successors to warrant and forever def'end
                                                                                                                          t-,1


all and singular the property to Grantee      a"rd Crantee's heirs, executors, administrators, $uccessors,                 f:



and assigns, against every person whomsoever larvfully clainiing or to claim the same or any pafl                         -7

thercof, cxcept   a.s   to the reservations fron: and exceptions to warranty.

        'fhe vendor's lien against and superior title to the propeny        are retained      until each note
                                                                                                                          l_r
described is fully paid aocording to irs lerms, at which timc this deed shall becorne absolute.
                                                                                                                          r.:!

        \Mhen the context requires, singular nours and pronorlns include tire plural.                                     t:,
                                                                                                                          {t
        !'IRST IIANK & TRUST EAST TEXAS, at the instance and request of the Crantec hcrein,
                                                                                                                          r:l
havirrg advanced and paid in cash to the Grantor herein that portion of the purchase pnce of t-hc

herein dcscribed propeqv as is evidenced by the hereinabove described note of544.000.00, rire

vcndor's lien together with superior title to said propeny is herein retained for lhe benefit of FIRS                I
BANK & TRUST EAST TEXAS,                and the same are herebyTRANSF'ERRED and             ASSIGNID unto

the said FIRST BANK & TRUST EAST TEXAS.




                                                   RPQERT MILLER

                                                    Q,o&-^,
                                                   ARDAN MII,I,ER
                                                                       NUU,
THE STATE OF-|EXAS

COLN'IY OF NACOCDOCi IES
                                                                       l/
        llris
            instrumenl wa-s acknow'ledgcd befbrc mc on           the I (1       day of Deccmber, 2008, hy
Robcrt and wil'e, Ardan Millcr.




                                                    NOTARY PIJBLIC, STATE OF TEXAS




                                                                                    Fi   lad fo. Rerofd i |   :
                                                                                    Ho':oidoches Counte
                                                                                 0o: Der l9r.DoE     ot     03t51P
                                                                                             Aso
                                                                                    Reiord in9
                                                                                 0ocu'6f'Tii6er:
                                                                                 Aroun'"                          lC.0P
                                                                                     Re,:eip+, Nsrber   -   6958?
                                                                                               9s'
                                                                                     (qrcl [,ii1cco. (ountc'.]*k
r
    -   &l


                                                   REAL EIITATE LIEN NOTE

                                          lt
             ,).te:           Dec.trnber-{b ,2008

             Makor:           FREDSR]CRD. GRAITAM

             Mrker's Mriling Address           :


                       3704 Raguet St,, Nacogdoches, Nacogdoches County,'fX 7J965

             Payee:           FIRST BANK & TRUST EAST'I'EXAS

             Placc    for Pryment (lncluding counfy):

                        P.O. Box 631 I I I, Nacogdochcs, Nacogdoches County, 1'X 75963

             PrinciprlAmount:         $44,000.00

             Annual Interest Rate on Unprid Prbclpd frorn Drte:

                       sx   PERCENT (6.00p/o)

             A-unual lEterert Relc oa Matured, Unpaid Amountr:

                       All past due principd    and interest shall bear interest from mdurity until paid at on
                       inrerest rate per annum whictr, from day to day, shall bc cqual m the lcsscr o{'eilher:
                       (ri) the greatest rate pamittedby lheiaws otTexas or heUnhodStates applicablottr
                       this loan or (b) an intcrest rate of cighteen pcrcent (18%) p€r annum.

             'Ierrne of Prynent {priacipal rad inlcrert);

                   (l) Principal aad interott are payable in mouthly installmcnts of EIGHT HUNDltl,D
             FIFTYand60/100DOLLARS(3850.60)ormoreeach,onorbeforethe_!f;              "dayofcvcrymo:rth,
             bcghning JANUARY IS?" .2009 rnd continuing regr:iarly until *re principal and interest have
             been paid. lnterest wirl be calculated on the unpdd principal to &e date of each paymeilt. Payncnts
             wili bc creditcd first to the accrucrl interest and then to rorluctjon of princrpal

               . (2)           Ali principai aod inlacst not   sooner paid shall be duc und payable    DECEMtsllR
             _."i , zor.
                    li'thc Payer has not received tbc fuI1 amount of any monthly paymsnt by thc end of 15
             calendar days afler the &te it is due, Maker will pay a latc charge to Payee. The auuint.pf 0*
             ch:tge will be 5% of Maker's overdue paym.ent of prilcipal and rntcrcst. Makor will pay this latc
             charge promptly but only oncc on each iate palTlfi!.

             Security for Paymenl:
             'l
               hrs note is seured bya vador's lien aad superior title rctained in deed datedDECEMtsER            J6--.
             2008, executcd by ROBERT MILLER and wife, ARDAN MILLER to FREDEzuCK D. GRAHA*M.
             aad is additionally securetl by a deed of trust of evsr drte from Makers to JOE C. DEIiM.A.N,
             Trustee, covering thc following reai prope4y:

                      All that ccrtain lot or parcel of land in the City ol Nacogdochcs, Nacogdochcs
                      County, Texas, and beiag L,ot No. 2 of the Replat of Lor 25-L, Ciry Biock r57, as
                      shown on Plar recordcd in Volurne 9, Pagc 25 of the Plat RecI          lf Maksr docs not dcfault under thie note or any iruuument se&uring the same, and if all
    accrued intcrast bereon be paid, Maker shsll havc the rigbt to prepsy, 8t any time prior to rnaturity,
    alloranypartofihcptincipalofthisnotewithoutpouatty. Anysuchprcpaymcntslullbcapplicd
    to the priocipal inslalhnenr lest maturing in thc inversc order of mrtltrity, and without rcducing thc
    amount nr delayrngthc timc frr galment r.rf tbe rcmuininginstalhnents ruqund hereundet.

            Maker pronises to pay to th€ order of Payee at the placc for payrnent and uccoaiing to thc
    terms of payment the principal amount plus intcrest st th€ rates slated above. All unpaid aroorurts
    shall be due by the 6nal schedulcd paymmt datc.

            If Maker dehult$ in ftc paym€ot of this notc orin thc performancoof any obligation in any
    irstrument securing or collatcral to it, ard the dcfasll continues after Payco givcs Mater notice of
    thc defbult and tlre time within which it must bc curect as may be raluircd by law or by wri8en
    sgteemert, then Payec may dcclare the unpoid principal balance and earned intcrcst on this notc
    trrnerlirtdy duc. Mtrk$ md codhr rurd.-y, vrrdcnsu,:cod grrrc?rrtrn v'aTrE bll dcrtr2ords r:or prymsm,
    pflrs€ntEtions for paymont, noticos of intention to occelcrate msturity, noticss of ac+cleration of
    rnaturity, proteats, aod notices ofprotcst, io tbe extent pcnnittat by law'

            Maker also promises to pay rcaso.rable attorney's tbes and oourt and othcr costs if this note
    rs       ir tt o hande of tr, atorncy {o colhct qr rnfolcc t}e r/otr. ThrF€ *1nr,**s 'wrlf hmr ;,nrrrusr
         1A.atd
    from tbe date of advanc€ at thc dnnual lntcrest Rate on Msilr€d Unpaid Amounts. Maker will pay
    bnder thcse cxperrses and interest on demand at the Piace tbr Paymcnt. Th€s€ expmses and intcrest
    will ba,omc part of the dcbt evidrrnced by thc notc and will be socunxl by aay secrrrity for payrnent.

              hr'&r$L $r. ih.c deb", cvidrtngtd by th,i$ t.e^s thsli !(y, q[tptd t]',t, rrrfi[irnruf' tmr nri 04
    nonusurious intcrest thatmay be contractod for, taksq roserve{ chargd or rccoived under law; any
    inte,rest in cxcess of that maximum amount shall bc crcdited on the principal of thc debt or, if that
    has bpen paid rafurtdcd. On any accalororjo$ or r€quirod or prrnitted ropayment *ny such excoss
    shall be cancclled automaticslly as oftlre accoleration or repayment or, ifalready paid, credired on
    tlr:e pnr.ci.pef of tte dnlv. cr, it the
                                             1r ecr.lal o{ rbo dnhv, ha* hnrn laill" rs{r$/i€A. This prc'-nshn
    ov€rrideg other provisioos in this sod all other instruments concerning the debt.

              Eacb Maker ie responsible lbr all obligarioru r€ercsent€d by this note.

              When the cotuext requir€s, singular nouns    uti   pronoun$ includc the plural.


                                                                    r{) |
                                                       _&r,&"
                                                     FREDERICK        q.   CRAHAM
                                                                                   _
NOTICE OT' CONFIDENTIALITY RIGHTS: IF YOT-I ARE A |IATURAL PERSON, YO[,'
IUAY REMO1T OR STRIKI' AI{Y OR AI,L OF THE TIOLLOWLT'{G IN}ORMATTON
}.'RO]II A]\iY INSTRUMEN-I'TTIAT TR.LIIiSFERS AN I}ITEREST IN RRAL PROPERTY
BEFORT) I'r ls fll,ED FOR REcoRD IX TITE PUBLIC R-ECORDS; YOUR SOCIAL
SECURITY }iUMBER OR YOUR DRIVNR'S LIC!:NSE NUMNITIL
                                                    pEEp orrTRlgT
                                                                                           131256
     Executed on the ciate of the acknowledgment below bu! havlng an Effectlve
Date Deccnrb ., I fu. zoot                                                                                 o
                                                                                                           fi'
Grnntor: fREDgl{ICK D. CI{AHAI!'1, singic rlan
                                                                                                           R
(;raotor'i if{aiting Adrlress {including count}):

          3704 Raguet St.. Nacogda'chas, llacogdoches Counly, T;{ 75965                                    r:l

'lrustee: IOE C. DtsNM:\N, III
                                                                                                           a-;,

Trustee'r llaillng Address (including county):

          P.0.8ox 810, Diboll, Angdina Counfy,'lX                     75941

Beneficiary: FIRST BANK & TRUST EAS'f TEXAS
                                                                                                           l_.1
Ben efi   ciary's l\lailln g Address (incl uding county)l
                                                                                                           t-l
          P.O. Box    6ll   II   l,   Nacogdoches. Nacogdochas Courtty,       TX 75963                     fJ
                                                                                                           4>
Notc:
                                                                                                            ].
          l)aie: Oecemter-ffi-, zoof
           Anrount: forty-Four llsg-saud urd Noi i00 Dollars 1$44,0{}t}.Qti)

          \{ake..:    Fro        Ctaltor   agtecs trl:

        l.        keep the Propaly in gootl repair and condition;                                    I 5 1 ?51:
        2,        pay all taxes and assessrnentg on thc lropot'ry'befote deLinquency;
        l.        defeod ritle to tho Propaly subjcct to the Otbef Excepdoru !o Conveya.nca arrl                            0
Warrar:l.y urrd prescn-c lhe lien's priorit-v as it is establishcd in rhis deed of trust;
        c,. mainiain all insuranc€ covsr&ges wirh respectto the flrcperry, revcnues gcneratd by                             F'
rhc Propcrt-v, and operalions o11 tlc Propef,ty that Lrndet reasonably requires (*Required lnsura::cc                       R
Coveragcs''), issued by insurers ard written on policy forns acceptable to [.endcr, and deliver
ovidence ofthc Recpired insvrance Covsrages in a form acccptablero Lendcr at lea.st tcn days befure
thc expiftJlion ofthe Required Insrvance Covcrages;
                                                                                                                            r:r
         5.      obey a1l laws, ordinarrces, and resu-ictiv€ c{,vsnants applicable to thc Propr:tty
         6.      keep anyburldilgs occupied as requrredby the Requircd lnsurnnce Ccveruges;                                 ?
         f.      ifthc iie1l ofthis deed oftrust is nct a filsl lien, pay of oause to 3e paid 8ll prior i'ien
ntltes and abirie by or cause to be atrided by all prior lieo instr.tmenls; anlhcr cxceptions 10 conve,vnnce *nd warrailtf,
urd
         3.       iicnr ilrtj proreeds of tb.e:.ole, pay, in tiris urdvr;
                  a.      exlens€s o f iirreclOsure, rnciud hg a commisSiOn tO TruStee cf 5% Of tlrC bid;
                  b.      1o Bcnciiciary, tlie full amo'unt of prurcipui, intcrest, etk)mcv's ltes, and o'Jra
                          oliargcs due and unpaiti;
                  c.      sny all)ounts required b)'law to bc palii beforc payment to Cruntor; arrd
                  d.      to Crsnlor, anv ba'lancre.

$cnEr'a-l Provisions
           l.     Ii'Lny of thc propcily is sold undcr this ded oltrust, Cranior 5h3l] irrrngdisl6b
sun€ndcr posscssion to the purchascr. If Cranlor t'ails to do so, Grantor shall bccorncl$r;lS#a                               I
suffemncr of t-he purchaser, subject to an 8cliotr fc'r forcible detaincr.
           2.     Recitals in arry'I'nrstee's deed convcying the properfy will bc presumed to bc truc,                  (]
           3.     Procecding uadcr rhis dccd of trust, 6liag suit for forcclosure, or pursuing any othcr
rrrnedy will not cottslirule an clection of rernedics.                                                                  |.-
           4.     This lien shali remain supcdor to licns later crcated even if the lime of paynxxit of                 tr
all or part ofthe rrote .is extendcd or part ofthe properry is released'
           5.     If any portion of the note cennot be lawfully secured by this dced of trust, payrnents
shali be applied first to d:schargc that portion.
           6.     Grzurtor assigrs to Bcneficiary all sruls payable to or received by Crarrtor from                     r-r
condcmnatios of sll or part of the pmpqty, tom private salc in lisu of cpndcrnnation, anci frorn                        2
damages caused by public works qr consrmction on or ncar thc property. After deducting aly
                                                                                                                        {?
cxpenses i:rcured ilcluding artornels fces, Bvneficiary mayreleane aly rernaining sufils to Gmntor
or apply such sums to r€duce tlre note. Bcneii          i,5.       lf   Crantoltranstbrs any pari cf the propely wirhcut Ileneficiat's pnd:rta:rtt:Lnia
                                      AXERICA)

E0elgtA   8SlaEf).FXSq'NlT&r} s$Aif ts3 ofi jdldsn,i€r!
                       lia r ia-Te re sa Lopez
          Bclbrc rr.c,rbr*uxdaurynefisnkbify, e NutaridL l)r             [.icer of thc i,'nited       Starcs ot
Arnerica residcnt in Singa;rorc, duly comrnissionevi and qualificd, ol this day pa-sonaily npocareC
FREDERICK D. Cl{A}lAMr k*{}*9-re{ffi or proven to rn€ 10 be the person who* nunc i:
suhscribed lo tic foregolrg iasr.:$rurrt and ackrowlcdgcd to me lliat l''e cxecuted the same ior rhc
purpos€s and consrccrajon therein cxpresscd.

          Civo: undermy hand aod seai of ofice tlris 5tjr day of             Decenbe   r              2008




                                                   lide:=--,\_"13t-i""i         9tjic,er . -,ofrleUnire                                                                  0.*
                                                   14'i2l'"r:'-
                                                       i 50'uur
                                                         i36.',Z2+
                                                         622'1,4+
                                                   \i'2?      'j'1,rrLr'.                       i16-24-2rl I   l
                                                                  u-t
l;redenck (hahzur
l0{)9 N Liniversity Dr
Nacogdoches.          TX      7596


Atln:           FrederickGrahanr:

Subject. Acct Nbr:                7617734
                 Borrtrwer(s): Frederick Graham




DeaLr Fredcrick Graham:

I-he arrount needed to fully satisry the above loar on.- 06-17-29!l---                    is       .l4.ll().98     *,
The following table describes the payoffamount in detail.




       N.,ts-     Tnf erFql                                580.6C
       Nol,e      Balaace                                     ,051"61
                                                           1',1

   I t.ate charqe Balance                                  jg2 ."7'1
   l-
   I

   I

   I
   I

   I




   L__
                                                           14, 120 . 98       0.00




                                                                            Vcry truly yours.


               -:.r'tr'. iJanz ,i t.ust- i--a:i: TSris

                               -*;.          ---

          irtt. Ti$e; ild-:g-:!i.J iii:11;5]
          Ie ii e. tu$l,f f ; o8.i   1,l,i

          I t.ti i 5et " C: i6il
          rrr tS: tlll l*r{.lllj
          ;Rilllt.: ,la"ll .'it)
                                tiJ.l:{i.?Fj




                                                                                                     RESPONDENT'S
                                                                                                     EXHIBIT 29
                                                                             z
           o                                                                 al
          -o                                                                 J

           o
          ip
                                                                             v)

          ro                                            -                    zuJ
          (u
                                                        E                    U)
                                                        E                    F-X
          .E                                                                 z!
          r!                             Z.;                                              x
          1J

          7                         EV r
                                    6< o c              Ei
                                                        o     cr
                                                                             (Ji!
                                                                             (J :-:
                                                                             cO
 rl
 O         Ea
           gs
                       1t1 t
                      +'nOoJZ       ?            c('
                                                  ih
                                                        u.l
                                                              E'
                                                                                 S'i
                                                                                 /-
                                                                                   o|'n
                                                                                           v,


                      ;cl-cul                                                    6r-
                      Es                                      (u
    Cl                                            OJ
                                                  x(u
    scn    bs                b
                      i'-.= i E l! - a                  o-
                                                              o
                                                              E
                                                                                 >. z.
                                                                                 .": )l.-\
    )       59.
           -c!        s-iH.HE-kEf                       ttl T'
                                                        E
                                                                                 ,;(J
                                                                                  -

    z                                                                            2<
    u
            trvr
            oo
                 ?
                                                                                      atz
                                                                                      Cr!
    &
    u
           tE.                                    o-
                                                               (E
                                                                                   t>
                                                                                   q,)>
                                                                                  (./)
    r
    u
                                                                                               <
    (n
    F                                                                                 c
    z
    tlJ

                                                                                      =
                                                                                      Q
    o-                                                                             C)

U
-                                                                                  LJ

      z
      3
                                                                    RESPONDENT'S
                                                                    EXHIBIT 37
t:         (oi
                                                         :;i
                                                         j \r
                                                         ;-:t
                                                         (tUM
                                                                 -
                                                                                                     *
                                                                                                     a!
     t
           (f) <
           ()F                         l
                                                         €                                           q   :


           !-    qf
                 @
                 c6
                                       O
                                       {.r\                a)                                        al
                                                           f-i
                                       C                                                             al
                                                                                                     c*

                            c
                                *J

                                a.{    w                 .nl
                                        *---I
                            R
                                              I       -1 I
                                                           r-{                                       t

                                                                                                     zv
                                                                                   3
                                                                                   tr                {
                                                                                   cE
                                                                                   LN
                                                                                                     €
         -+*                            tlli
                                                                                   tl*
                                                                                                     r-

         $0                                                                        rfl
         N                                 N                                       cf
                                                                                   Ft                -z
         -t-\                              5l                                      c]
           \ct                                                                     LR
         -g                                T                                       3
         s
         }O
                                           J
                                             .l

                                                                             Ic.
                                                                                   CII
                                                                                   rfl
                                                                                                     CH
                                                                                                     .f,
                                                                                                     oc

                                                                                   cf
         $*                             $
                                        :il                          tra
                                                                             ra

                                                                             F
                                                                                   A
                                                                     -x.lJ
                      tt)
                                           (.Jl
                                                                     ' -r{6 e
                                                                     tL)           al
                                                                                   r
                      (o
                                        -rl                                  l{        -
           =
           .F
           J
                      E                    r.i                        a,fr
                                                                      KH I   5     d                 z
                      r"-                                                          c3
           E          xF                          i                          o     rg
           a                                                         tr"U z        ru
                                            .t
                                                                     R
                                                                                                      -i
           v(J
                                                  I

                      fr                                                           rl.l               3

                 E6                   c)t         I                                ,.|
           G d8                       -(..,-;                                      rh
           ul 3(9
           o
                 is
                                      +) 11

                                      -,ga                           tsl           r{
                                                                                   !-f
                 5*                   SE


                                                                                           RESPONDENT'S
                                                                                           EXHIBIT 3B-A
                                                                              (\
                                                                                                                            rt!
                                I             li!i
                                I
                                ,\ €
                                KJ

                       r-].    =
                       oii     l:E
                                          I
                       f-rl
                                      i-

                       s
                          I
                                      I




                                      i




                       q              I




                     0l               i                                   I

                     r{l                                                  tr
c                         I                                               rg
                                                                          lJl
                                                                          tr-
           $$                                                             fi
                                                                          Cf
                                                                          {
                                                                          cf
           RU                                                             ul
                                                                          t=
           .$\                                                            {
           sg                                                  m
                                                               F
                                                                          rfl
                                                                          o
                                                     E33      }.x         r{
                                                        {'a
                                                     -= O &,n
                                                     LL)
                                                     --Fl                 la
                                                            >r:
     *
            {
            =    E
                 O                                    f.r F =x
                                                       vr-H 5X
                                                                           I
                                                                             t
            I    lI)
                                                       lrH zB             -
     ft1

     i      {    F                                                        cf
     ,      fr F
            g    {i                                  ii"lU nt             rg
                                                                          f'L,
            I F:EIU
            Itr 5R                                   R                    rt.t
                                                                          r-.l
            gl
            a 3s
            lu-o              8A                     x;             1  rfi
                                                                       {
                                                                       ,{
                                                                   s1 aa
t)          ttE?
            E arZ             b€
                              /t{ E                                 F-f
                                                                    .o -
                                                                    F<



                                                                                 RESPONDENT'S
                                                                                 EXHIBIT 38-c
                                                                    c.l
                                                                    Y
                                                                    cl
     ro g                           $i'
     t{l
     eF
                                                                             ,
                                                                    q
                                                                    N
     !r.
           I               1
                                                                    ...l

                                     g
                    srl
                           B         6                              €
                                                                    c
                                                                    .',-

                           a        E                               --
                                                                    d.{
                                                                    €
                                                                         t


                                                                    2
                                                                    7.
                                                                    ;r{

                                                      a
                                                      -
                                                      w             dj
                                                      Etr           cc
                                                      ttt           n-


l_                                                    c-
                                                      FI
                                                      CI
                                                                    3
                                                                    i-
                                                      ra            z
                                                                    :)
                                                      cl            ai
                                                      LN            ri
                                                      Ir
                                                      ro            !f,

                                                      rfi           &
                                                                    rI
                                                      (f            cr)
                                                      ?a

                                          Eg          ar
                                                       -?           v
                                                                    Z
               IF                         ts,E
                                           f.Fl   t
                                                      -
                                                      [f
                                          ffiu a      rg
                                                      l't,           q


                                          R
                                                                     U
                                                      ru
                          (l)l                        {             ;iJ
           sI              .JO
                          '1q
                              r-i
                            QIc,
                           a,
                          >'9
                                          x;          rfl
                                                      r-
                                                      .-
                                                      la
                                                                    '-
                                                                     r-
           Bg             fi5                         -
                                                                     c-
                                                                    'a

I                                                                    I


                                                             RESPONDENT'S
                                                             EXHIBIT 38-d
C   O=
    rn     -
                                               [:
                                               iti
    ,lt-                                       ,E:
    Y-n    c''
           @
            I
                                      l€
                                      rf
                                      n-
                Ni
                       I              ln
                                      aJ-       !*
                                                c
                 {_t
                (t{
                                      (R       l;.'      I

                x{
                      Ft'.
                           i
                                         I
                                         I
                                         i
                                              \E;
                                              -1\;
                                                         I

                                                         \

                4                        it
                                              ",i 1
                Sl-
                r.{
                           I
                                         I


                                         i
                                         I

                                         I
                                               ii\-  I                     t
                      6             "\'|
                                         I



                               {l    uJl
                               €lvl 7!
                                         I


                                                         I
                                                                           cr
                                                                           €
                                                                           lJ-l
    c0                                                                     t\-
                                     Ti
I   ln
    qi
     s
    (L
                                      AI
                                      \-/l      li
                                                ll                   IO
                                                                    N"{
                                                                           ft

     .-J
                               ->l
                                q             tr             *dc]
                 I'
                                      -/l 2:,
    Fl-
       i         'y'l
                                      u u                    4dt
                                                             --.1
                                                              -t\
                                                                  T=
    i_           rlJ
                               JV.l
                               LYI
                               'l       7i          FSI                    F
                  d                      b'i 4zzlx,\J
                                         i
                                                                           {
                                      ,i
                                         I


                  a                                                        J
    E P-l{                            d,          =-H
                                         ftJ ,Efi 3s J;
                                      fl          2l        T
                                                                                            :4

    g snE                                     flEE rt S.i
                                                  -='-i"ri -cr
                                                                                            Z


                                               ,,iiU C*,,ti H
                                                                                             a-
    -lC{ tr
    Hlljnn,;
    Yzf,frui
                                      e                                                      u,
                                                                                             O
                                                                                             ft

    sqotrE                      at I
                                              ,TR                   ,i:!   nr
                                                                           --
                                                                                             E



    frtrfi18  ol                                                di rn                       'f
    -1:
    Eo-{t
                                              fiE    i
                                                              rNl  r
                                                               *\l a
                                                                      s 1-'                 €
                                                                                             c"
                                                                                             c-
                                                                                             i!

                                                                                            ::c.


                                                                                  RESPONDENT'S
                                                                                  EXHIBIT 3B-e
-                                                                                                  ca

    :
                                                                                                   :f
         co                                                                                        5l
    :-   rf
         IF
               E
                                       ili
               g
               .{                                                                                        I


               t                       €I                                                          .i3

               ts
                                                                                                   C.l
                                                                     c/l
                 fr
               N Sr
                    t
                                                                     H
                                                                                                   oo

                                                                                                   F



                                                                     g
                                                                     -                              lr
                                                                                                   ;L
                                                                                                   ?

                                                                     \-                            ao
                                                                                                   €
                                                                      ,                            .(r
                                                                      ul
                                                                     E                              il
                                                                     q                             z.
                                                                     tr                            z
                                                                     F                             &




         t
                                                            !        s
                                                            tr       s
                                                                                                   al
                                                                                                   cd
                                                            ctr
                                                            LN
                                                            f'*
                                                                     b                             ac
                                                                                                   a-

                                                            rn        at
                                                                         s                         r,
         FS                                                 cl
                                                            t4           f                         -z
         LN
          a                                                 cl       €

         ss-                                           :x
                                                            rJl
                                                            a
                                                            cg
                                                                 ?
                                                                      -S
                                                                         d-
                                                                         g
                                                                                                   {
                                                                                                   €
                                                                                                   a{
                                                            -             7.
                                             *r*       F                                           a.l
                                                      >x    t-
                                                                         cO
                                                            r{
                                                      E.;
                                                      g;i                \-                        7
                                             ffE >tr                       *
         =!
         EE$
                                             ef +x
                                                 C)-Y
                                                 KH
                                                      RX
                                                      z8
                                                            It
                                                            -?
                                                            -
                                                            cl
                                                                          AIJ
                                                                          \l
                                                                           Iu
                                                                                                   V


         :E{            tr                   iiu      x'v
                                                      e,2   6
                                                            rt.r
                                                                           B
                                             &
                                                                                                    ri

         ;H3Hfi
         gqgF                                               rLJ
                                                                                                   ;
                                                                                                    s
                        E                                   -a               vo
                             o
                                  Ot
                                  o
                                             xt             rfi
                                                            r{
                                                            n
                                                                             sl-
                                                                             €,
                                                                              t
                                                                             q)
         FaaEg               {u   EI
                                  o                                                                'i(6
                             o-
                                        tFufiC
                                                                              \r
                                                                                                    -i
                                                                              \r*   RESPONDENT'S
                                                                                    EXHIBIT 3B.f
                                                                a.l
                                                                (-I

                         ili                                             :

                                                               f\
                                                               c.l
                                                               :
                J                                              a.-
                                                                     i

                II                                             r-
                lx   I
                                                               di
                TT                                             l'-
                                                               s
                -{
                q                                              2
                                                                    ll




                s
                -l
                                                               z
                     o
                 o   6
                                     r€a                       t)
                                                               c{
                                                               a
                                                               oc

     s&                              LN
                                     c\-
                                     fft
                                                               cr.




     hsfi                            cf
     Qiu
                                                               .j

                                     r{                        z-
                                     cf
     $s$                             I-rt
                                     g                         €
                                     rL                       .f
                                F         r||                 cc

                $               t\
                               >x    {-                       c.r


                               g{    r{


     t= g,H.,                  >t
                               EX    ll


     HBf
     =
     cc
     (5
           C'
           (J
                               qX
                               76
                               qu
                                     -
                                     c0
                                          ?                   z
                                                              a-

      dfr
      o cl                     5+<
                                     ru
     vYZ J
     I
     O(E   o
           I
                                     rl-l
                                     '{
     EF C"
     GC
     lrl lI,                         rfl
     o
     lrl 3
     ST                              4          ,,:


     G o                             -t ,n
     rH :E
     IL                              :i ll
                                         ,F                    T


,r                                                    RESPONDENT'S
                                                      EXHIBIT 38-g
                                                                                /--
                                                                                  \*
 -F       C!=                                                                    zut                       va.l
a-
          $=
          O;
          ?-s   ?
                s
                             l.\I-
                             gl
                                      ili
                                      €
                                                                                  E
                                                                                  q
                                                                                 \-l
                                                                                  tr
                                                                                                           C
                                                                                                            '.;
                                                                                                           cd



                                                                                                                I
                                                                                                                    :




                                It                                                \Id                      sl-
                                       a
                              --t,,    h
                                       €                                          vl                       (a)
                                                                                                                I



                             f\t"                                                  /
                                                                                                               il



                q
                                                                                                           f   r')

                                                                                  aq                       ri
                              ;
                                                                                    I
                                                                                                           id
                                                                                   A
                                                                                  rt


                $                                                                 o\lt                         ir




                                                                                  &                        z
                s                                                   L
                                                                                  \-
                                                                                   3
                                                                                   a
                                                                                                           r


                                                                                                           r)
                                                                                                               r')



                    E                                               fi                                     od
                x
                                                                    Eo             s                       oc
                                                                                                           &
                                                                                                           c\
                                                                                                           A
                                                                    n,l            TL

                                                                    rrfi
                                                                    c!              6
                                                                                    N
                                                                                                           -.
                                                                                                               il


      :                                                             {                                      7.
                                                                                    cJ'
      c{                                                            F               co
      tn                                                            rJl                 o
                                                                                                           r:

      .$                                                            g                   t;                 s
      s                                                   F
                                                                    ru                                     co

      [!
      \)                                    trl     rx
                                                    ts
                                                          r         -
                                                                    Cl
                                                                        ?
                                                                                       +*
                                                                                                           ai
                                                                                                           a'l




                        r. fit                      tt7
                                                    x
                                                 rr 7 X5
                                            lriO.9
                                                          f!
                                                                    "{
                                                                    :t
                                                                    J
                                                                                         \n

                                                                                         B                 z
                                                                                                               il




                                             f{F{ 7 Iii             o                    za                a.

           =HF                              ir€     x5
                                                          7         €
                                                                                                            a.
                                                                                                            n
                                                                                                            (l


          $9'
                                            R
                                                                    rLJ
                                                                    r|.t                    2.
                        @                                           ,-                   3
                                                                                         d
          iHEH -\tsE
                >h
                        \i
                        ;.b                 E                       rn
                                                                    {
                                                                    t       a
                                                                                         &
                                                                                            A
                                                                                            V
                                                                                                           'tr



          HtrE= sq(i                                           f!
                                                                a rl
                                                               I&3          I               ,i             'aig
                        -\)                                                 s
                                                                            o            s
                                                                                                 RESPONDENT'S
                                                                                                 EXHIBIT 38,h
                               ,1re-uso-tg3s
  i_
  '.+-_.-l:--:-:-.*'-..

  ji         Fnfocnrcx o- cfiaHln
                                                                                                          lnEDrntct o. cnrr{lc                                                       r 187
                                                                                                          r!.ilaxrE7
                                                                                                          lrD0GGr6. n r:rs                                                      *glul

  ii    &ff**                      .*:'!l 'r ir,   ,I   tar                   $,iilryi'":.j
  ,6


                                                                                                                                                                                                 i

 i ':ltlll                     l80tt! l18lr.5EtOll?tSt                                                                                                                                      .I
                                                                                                                                                                                                 i
  Eranch0                     Oate0F04-2010 Acoount00103374g Amount 108.07
  Sorisl                  I 183 TR I 131 22S04 InsuD 0 EmptD 0 DbCr D franCoOe
                                                                                                   Branch0 Dtt606-03-2010 Account5OrO3374g Anount75.00
                                                                                                   gcrirt 1t07 TR tr3jt28o4
  Dis{r&utionCode                    21
                    TransmitAccount0 Soqusnccg0l?g6g526
                                                                                         O
                                                                                                                              ..lnrtt0   EmpiO
                                                                                                                                         -    0   otb,   O
                                                                                                                                                         Trancode 0     O
  TrancmitTR 113122804 FxceptionCode0 piyNopay                                                     DietributionCods         21
                                                                                                                       Tran3rntiAccount O Squrndfr I SzSeeqo
 CgrrtclcdAccount 0                                                                                Tnan*mitTR 113124804 ExtxptionCoda              O
                                                                                                                                            p"VUopaV
                                                                                                   CorcdodAccount 0




         r;l          ll    t I 160r,r: t l85rr50       toll?[5|.
 8r.o€h0 D.te 0$.05-2010 Account SOlO33Z4g Amount56.52                                         Brsncfi       0 oat! 0&11-a0io Accounr so10g3745 A;"t 3000--.00
 Scnd 1185 TR 11312ZA(X InetlD 0 EmptD 0 DbCr O TnnCode 0                                                   0 TB tr0101Og IngtlD 0 Emptp
 DbtributlonCode                     2'l   TrangrnitAccount0 Sbqrrsnca g0t26&+72n
                                                                                               Ea/ial
                                                                                              Ot|trblltigncodc             1
                                                                                                                                         0 Dtcr'C rrendojJiO:
                                                                                                                              TrsnsmitAccount 0' Soq{r€ncc l+OSSStSeO
 Tr€trrflrtTR 113122e0,4 ExceptionCodo                        0    payNopey                   TranrrnitTR          0      ExcsptionCodo 0  payNopa] CorreaeOacmunt
 ?vFbdAccount                         0                                                                                                                                          O



                                                                                               I
                                                                                               I
                                                                                               1
                                                                                               I tt rre:r on&r.r
                                                                                                 FfiBEmCr rL
                                                                                                     ,r6ffi:t,tIr'|:t
                                                                                                                                                    Hl{r--Fr.^re    tdp }ry'trr
                                                                                                   *                                                                  .F5;o"
                                                                                                                                                                        s
                                                                                                          t*c. t+w+ea h+              eAtr,.ttYr   FUE .            _       wr* 6 Ea
                                                                                                                                                                                            _




                                                                                                           IggIgSH      ieii&-'ri'F                        ,,j!^;
                                                                                                                                                           ffi|   1 I
                                                                                                   @I ll^ I
                                                                                                     r:    laoqr: t loqrSo tgtt?L 5r -
                                                                                                                  a
                                                                                                                                               _-_=.&&e_
                                                                                                                                                    r{J,r0060o
                                                                                                                                                     t?5oo/
                                                                                              Eonctr 0 Dsb Fl&.?0i0 Account SO103374f Arnount 175
Eranch                0     Dat. 05.05.2010 Account 501033745 Arnount 4i.00                                                                          0t
                                                                                              s6nrl 1189 rR i 13122904 rnsttD 0 ErnprD o Drcr o rrancode
Ssr6i 1184 TR 113122804 tnsrlD0 EmptD0 ObCrD TrFncod60                                                                                                    0
                                                                                              D8ffiutionCode 21 TruNmrtAccount 0 Siqrrancc eOr3{ S6E6
Drctrbstioncodc 2J TrenemitAccount0 Seqtnncr g0i2ggTl0o                                       TranernitTR 1131246&t Excaptioncod. O payXopay
TnrnernrlTR 113122804 ExcaptinnCodcO pryHopay
                                                                                              ConcddAccount                0
Co.rodedAccouni 0




                                                                                                                                                                            [$so.cs
                                                                                                                   Finr Brnk
                                                                                                                   &Trurt l*
                                                                                                                   stutrnGrt6,

              .lll : l80rrr: t lglt                50 tO   31?\9                                     ll | | ?gol.ri I tg0r 50 I0tl ?\ s
                                                                                                   t: I

Brardr              0       DatsH1-?010 Accounl 5010&3745 Arnount 190.0O                      Brench 0 Dais 06-2$2010 Acrour( 50i03374i Arnount tO0,0.00
S€risl          1188          TR 1 131228&4 InrUD 0 ErnplD 0 DbCr D TranGode 0                S..i.t 119O TR l t3tZZAO/r Inr$D 0 ErrplD 0 Db0 D f"crCorfc
OiatbdbnCodc 21 TrgnmriAount 0 Sqrnnce 9O132OS6E2                                             Di*hlbutiooCodc ?1 T*rsrnitAccourx 0 Siqirf,€ g0f g50S610
                                                                                                                                                                                        O

TroarynitfR 113122804 Excapboncodc0 payxopey                                                  TrrnunitTR 1131228&t E'erptonCodc 0 p'fli{JpL-
Cor€dsdAcc.ount 0                                                                             Cono*dAcslntO                                         -
                                                                                                                                                           RESPONDENT'S
                                                                                                                                                           EXHIBIT 38-i
                                                                                                       DUPLICATE TAX RECEIPI
             \A(. ()(IDO(:HF,S (,FN'] R^I-                            ,^,PPR DiST
             I lb w H(.);cPIt'At- Sl"
             \.4c( )(;fx-)( -iJ l-..q. .t x j Jqr; I
             q    l6,,5 bij"   J   4+7




                                                                                                           This is a rcceipt. I)o not pay.

             fJ* ner           ID: R                       18218
             -f
                  {IRNER 1r4,.\RIORIE l.{NE.
             8OI I,,AI;RE],I,,C,NE
             \At ocl)ocHEs. IX                                    75964_65   Ii


  Par;e{ ld/{)rrnerSec                             28016      /   l                                                Atrsr/Subd    jv    CIAI{TIIR                             Sliltr        N
  ,{ccDunr  Nr)rrlhcr:                             I ll-
                                                       I i1)-:6ti0-0 ll{tO{)                                       Blocl                      i.or       l-t)t:2             Ac rcs                       (lat   ('r,dr    /.1
 { )rvncr lntcr:sr                                  I oix)                                                         i-egais      t-   I' l2 CARTER
 Pri'D Address                                     80   I   l_At,rRF.t. LN
 PnrpCrrviS1./Zip                                  NA(:.)Gt)O(.ili:S.IX-7596.t
                                                                                                                             l-il'i:    LrSl'A I i;

                                                                                                                                                                             Llon:r.sierd L i,ilc

 l car Jurisdiction                                                               l'nr                         Tsr           Post
                                                                                         Rr te                                                               Tsr                                -l'otnl
                                                                                                               Vrlur         Codr                                    DistltrnlOther                       Amounl lhlr             l'{)sted
  :109 :lA[ txiDOC]t                     lF.s c.r,){        iN"iY                 0 4_i4100                    s3+.6 90      t,                       5i01 9l                s0 00                        !10"!97         t)l,lq,'2()i()
  2r)09 \AC(-)CD(,\CltFS isD v&()                                                 l. t7f)0cfl                  $l9.6 90                               sjjT
                                                                                                                             P                               07              s0 00                        slil ,17
  ll09     :\./\t.( )(iu(-X.ll.ltiS 1SD t&S                                       0 200000                     $39.690       P                         $?9 18                50 00                         $?9    l3
  '.ta)q CIT\',(lt- t\A( a)c{)()cHi:s                                             0 550000                         54.6 C0
                                                                                                               s             P                        !.)00.I   ir           Si) 0{)                      !;-100.lta)
                                                                                         20ag    i.*, tn,ri.                                          s!122.22               50 t)u                       5822   t2
                                                                                     Parrel Totrls:                                                   t8l2   2..             SC 00                        5822 2-l
Dl'l Ycrrillonth: lfl                I   0i)   I                                     paymeni Ref Totrls:
                                                                                                                                                      s822.22                s0.00                        $822-:2
(llcrk:   n:ra                                          PTid      lt.v:   i.RLDERICK D GRAHAM                                          Pavmcnt-type: Checl                                Prr ment Ref No:              l:)2!,/



                                                                                     Crand Totals:                                                    582 2.21               s0.00                        s822.r2
                                                                                                                   a| [^
                        1y                                                                       '.-   I   -       ,'-l




                                                                                                                                                                                                     RESPONDENT'S
                                                                                                                                                                                                     EXHIBIT 39-a
                                                                                                         DUPLICATE TAX RUCEIPT
                 :i,{L.f)CI)OCI{I:                S   (.,
                                                            LIJTRAL APPR D]S1'
                 I t., w itosPIT.\l- s-i
                 \,,\(l()C;l)()Ct        l   I   i,S. ]-X     7-_s   96   1


                 't-i 6- J60-.14:l   l



                                                                                                             This is a receipt. Do not pav.
                 ()tl'69r    lp, R                          I8218
                 iI ]RNER VlAR.IORIE JANE
                 .30] LAURT'"L LANI,
                 N.4('0GDOC}rF_S,'fx                                 7_(96.1_65 I   l

     i'arcel id,'{)rmrr Str-l                         18024      i   I
                                                                                                                  At-.st,'Subdiv CAR'THl                                   \u[:          N
     Ac,roirnl  )lurnbcr                              l8- j ii)---q600-0l1o0r)                                    ftiock                Lrrt
     a,)\!Ier ltitercst
                                                                                                                                                      i   0l 12            -\crcs                     Lat    Code AI
                                                       L O)1t                                                     L.egals:   l,l   l2 C,\RTLR
     l'rrp .;1i1,1,.r,                              tiO     I L.\tjp.EL       LN
i    ;,',,p ( ih,;sr,7.p                            NACOC;DOC,I.rirS.t x_75e64
                                                                                                                             I IFL ESTATE
                                                                                                                                                                           ill)mestead   Codd:        I]
                                                                                                                 'frr     p()!t
     Yerr      .furirriiction                                                           IllKate                                                           'l                                 'l
                                                                                                                 i'rlue   (ode                                 ar   Drs,'Pen,'Othrr               otel Amounr Dsrr posted
      iril C' i!A( r.lUDO(. itES ISD
                                  \t&O                                                  I I70000                 $i9,6.16 A                     S 168.-s,1                 S0 Oil                     $1685.1 0l l,i2fill
      lrll0 N,\COCiIX)L'I{LS ISD I&S                                                    0.200000                 519.690     A                    S i9.{rE                       r.lil
                                                                                                                                                                           50                          s.19 6E
      2r)10 \Ac(.)Gix.)Cili:s (-oi,)i]'y                                                t 4-j410{j               5-]4,6q0 A                      s5: 49                    $0 0{l                      s.s2 49
      tiJlo /.-il Y OF NA(:OCjI)O(.HES                                                  0.561167                 s54,690     A                  s 15-5 70                  sft   0{)                  s is-5 ?0
                                                                                           f,O10 Yerr 't otsls                                  5J 6 .10
                                                                                                                                                      1                    $0 1r0                     s4la    40

                                                                                           Ps   rr:cl Tota ls:                                  5416.40                    s0 0()                     s4t640
    I)['l Ytgr'rtl(]nth; l.)l l{il                                                                           f 'l.otels:
                                                                                           I'a.v-mcnt   Re                                      s+t6..r0                   s0.fr0                     141 6..10
    (.lerk:   Grace                                         Paid     By: I)E\A          TI,RNER                                    Payment.Iype: Check                                   l'rymcnt Ref \o:           II   l2




                                                                                          Crpnd Totrls:                                         S'l   l6.JlJ              St)-00                      s,r   t6.J0




                                                                                                                                                                                             RESPONDENT'S
                                                                                                                                                                                             EXHIBIT 39-b

                                                                                                                                                                                                       Page    I rf      I
                                                                                   DUPLICATE TAX RECEIPT
            N.Aalo(iDOC}iES CiiNTR;\t. AppR DIST
            ]I6WftOSPITALST
            \ACOGD()c-rtrs, "i-x 7.596 I
            t)36-56A-1.147




                                                                                     This is B receipt. Do not pay.

            f)wner        ID; R              18218
            Ti,rI{NNR MAi{JOIiII: IA\J:
            801   l.AtjRiir. t-ANI
            \ACI)CDOCI IES. t'X ?i964-65 l3



 Parcel kl/l.iwner Sert:                l8(il6 ,                                          AbstiSuhdrv CAIt'itR                                             \[rt.
                                                    1




 A,iccun'Number                                                                                                                                                           N
                                        l8-llfr,-s6!lrJ-0ll(){}(l                         Block
 ( )\vner Inlcre\t
                                                                                                              l_or                                         Acre    !                  ( ill ( odc               rr. l
                                         |   0()A
                                                                                          Lcgals LT l2 CARTER
 i'rop    Addrcss.                      80   1 i,Al_ REL L\
 I'rip Cilv,Sti Zrp                     NACr.i(tDCICHLS.TX_7_596.1

                                                                                                  LIFF ESTATE
                                                                                                                                                           [Jrrnrestead L'odc   :     l:i

 Ycar      ,lurisdiction                                            rnx   Rrlr          It:       Posi                        -ln
                                                                                        r Stut    Code                                  r   D i r./l'c ni {) th   c   r        f0lrl Amount               Drtc postod
  :OIO     NACO(iDOCIi€S ['OITNTY                                   0 "134100 $1t,690             P                       $.s2'18                          !r   E7                        .16i1 t   j      06 01t2i)i
  :U1(r CIIY OF NAC(XjD(}('HF,S                                     {} 56q..i61
                                                                                                                                                                                                                        i
                                                                                       s54.6gc    P                   sr55    69                        !t3.1,-\                      $   l?g     i)4
  l0l0     \^1CO(iD0Cffirs iSD M&O                                   I I 70t)00        s19.690    r)                 $l6E 5{                            sl.s.j8                       ll91
  r0li.|   \A{-O(lD(_)C'HI-tS jSD t&S
                                                                                                                                                                                                  82
                                                                    t) t00000          sj9,69i)   P                    $.19.70                             5s 96                          5.1_5   65
                                                                          loio r;.-r :f"i"i.                         5.r   ti'r     t                   s62     ,16
                                                                                                                                                                                      $   f7t 8t
                                                                       Pr rcel Totr ls:                              54i6 4l                           $62.,t6                        s.178 8r
DPI   l'e*r;)lonlh:       2(.tl   j06                                  prvmen( Ref l.otals:
                                                                                                                     S{ I 6.,t I                       5   62.16                      s478.87
{llcrk:   mes;hclJc   I                      Paid   By: Dt:\A       TLiRNijit                            Pa,!mrnt Tvpe:    {.-heck                                        l'almcot R{f loi              tili)



                                                                       Gre nd Trilals:                               5{16.{l                           \6:.,16                        td? tt.8r




                                                                                                                                                                                    RESPONDENT'S
                                                                                                                                                                                    EXHIBIT 39-c
               [.19..19t,\
                                                                                       DIJPLICATE TAX RECf II'T
             \A(     (_i{;iXX'llF.S         { fNlRAL AppR I)tS'I
             ":   t.' w iti)sPIl     ,Ai_   s-r
             \AC.-)CD{JL            litS     f   X 7i:)6     I

             9I6-<61-'i- 1..i,1r'




                                                                                         This is s receipt. Do not pay,

             On'ncr         IIJ: R               t8318
             'l l,lRNl:R
                             \4AR.l0RlF ir\Nt:
             8tl LAI.jRI-.l.l.ANF
             NA( O(in()clJLS. t'X                        75961-65 t I




                  Seq.
  i'arce! ld/()wncr                        28()25    |   i                                     AbstiSubdrv CAR If:R                                    \u     t1t   N
 Ae corrnr   \umber                         I 8- I l0-,:h0ii-1t12(100                          Block                     Lor        LOT I2
 (,)!1r1er lnlerest.
                                                                                                                                                       4.ci es                  C   at   (lodr:       z\ i
                                             I 000                                             l-egalsr LT         12 C'ARI ER
 Ilrrrp Address                         801 l."Ai.JRf i. LN
 Prup Crr.v,'Stlzip                     NAC(X;IX)CHLS.TX-?-5964
                                                                                                          LIFE I:S'f:\TI;
                                                                                                                                                       lilimcs(ead (.odc
                                                                                              frv
 I rar .lurisdiction                                                    L\ Ratr               .',-:
                                                                                                          I'o.ct
                                                                                                                                         'flx                           'I-otrl Amounr
                                                                                              ! ttuc      (lodc                                 DistPen 0ther                          l)ltt Poite(t
  ).(:l I NAilax                          y
                   'l).)Cl'.lL-,S Cu'r}:t                               () 134$A              514,690                             s75.16                s0 00                   575.,16 0i,ll:il12
  ]i)] i )iA(.](X;JXX]}.ILS ISD V&O                                      L I7(l0tr0           s_r9.6t0                                                  \{}   00               s2l2 t3
  2(11 I f.'ff\' a)F N.{L-a)(ji)(x i:lFs                                .) 569000             s,\,{,690                          s15566                50 01j
  .iiii NA(:(t(itx)( ltEs r!t) I&s                                                                                                                                             !. )l     {,b
                                                                        0100(100              S.19.690                            5.19   ir)           Stl r'0                  sl, i0
                                                                            l0l l Year Totrls                                    t5f):) 00             50.    iio              s5{J1.00

                                                                           P$rrfl 'l 0tsls:                                      $50i 00               50 00                   55('3 00
l)Pl I eariUonrh: l0l2f)l                                                  paymcnr    Rtf I otrls:                               ss0J.00               s0.00                   s50J.00
( lerk: rncschellc      I                        l'rid   fly:    FRLI)LTRICK D (iRAHA\{                            Palment I ype: (lheck                            Pa1'.ment Rcf   No:        I lS   I




                                                                           Grrnd Torcls:                                         :is0J.00                                      5-S03.00




                                                                                                                                                                           RESPONDENT'S
                                                                                                                                                                           EXHIBIT 39-d
                                                                                                                 DUPLICATT, TAX RECEIPT
             ?'l,r.f |,1.;1rtn,t tt:S C tlJl RAl,. ,.\ppR DIST
             : l5 t!' t"10st)lT,\1. st'
             i!.{(-O.;l)OC l lirS, TX j i96                              l
             q3 6,-(   1r   !)-   j   ".1.1I




                                                                                                                   This is a receipt. Do not pav.

             Owner                ID: R                     18218
              iirftr;P-Y1 \1n                    RJQftlii            JANF.
             8()l  l.r\l RI-L t-ANlr
             l"l:\( (-xil)O(.lJrS. I X 75()(i4-r.5 l l



 i'ai'ce)   Iditlqnei         Set:                     }Jit:6 ,      I
                                                                                                                            .t,bst-rSubdiv CAR'l irR                                                    'iil tt
 r\dcc{rni Nutlber                                     I li- I I l-iit)i)-it                                                Bicrcl
                                                                               I   2(;0tt                                                               l.or                   I OT l2                  ,\ercs                        , .rl (                  \i
 l)'^nrr lnlfrcrl                                       I   rli){)                                                                                                                                                                              {)Ll(
                                                                                                                            i cg:ls    i-   i' I I C,\1{ l Llt
 l)n)p.1,jdr.ss                                        8{)i 1..\tiR[1.1].,
 j)rop Cjt;'/S1.ZtI                                    \.1( ()(;D{,X. if ES.l X-;                                                                      N
             3
             o
             0
                                                         €            a
                                                                      3
                                                                                       F
                                                                                       3
                                                                                               & a
                                                                                                                    N

                                                                                                                        z       F                             &   €                 m                                                  @
                                                                                                                                                                                                                                                                  z*              a                         O
                                                                                                                                                                                                                                                                                                                      Pqr          E
                                                                                                                                                                                                                                                                                                                      =m
            o                                                                                          ::                           F                     c                     E                          g                                                       xt.            E
                                                                                                                                                                                                                                                                                           >
                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                      6-2         t
                                                                                                                                                                                                                                                                                                                      :' (/t
                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                                                                                   ;a
            D
                               z           z             2            2
                                                                      m
                                                                                   z h r z z             z z zr                                                                     z                      z         z                  z            z            iri             z z z                               8H          A
                                                                                                                                                                                                                                                                                                                                  x
                                                                                   z z ftz z r-z 2 z z 2 z z z
                                                                                                                                                                                                                                                                                                                 I
            o
                           z   2
                               {
                                           f
                                           z             2            z
                                                                                       {           q        I                                                 I
                                                                                                                                                                                    z            -z        r
                                                                                                                                                                                                                     z                 -z            zn
                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                  tt
                                                                                                                                                                                                                                                                          z rz -z                  z.       z    { q*
                                                                                                                                                                                                                                                                                                                   3X
                                                                                                                                                                                                                                                                                                                                   ts
                           l                             g            I            i           i
                                                                                               o
                                                                                                                        i
                                                                                                                                r                         4       i                 i            i         i         I                 {             I                    j q          I           I
                                                                                                                                                                                                                                                                                                            n
                                                                                                                                                                                                                                                                                                            i    F    .pX;
                                                                                                                                                                                                                                                                                                                      g;
                                                                                                                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                                                                                                                   z
                                                                                                                                                     o                                                     o                           o                                  o o
            t
                          z    2           z             z        t                z z z z z z z 2 z                                                      z                         z            z         z         z                 z             2                   z z                       z z
                                                                                                                                                                                                                                                                                                                      3()
                                                                                                                                                                                                                                                                                                                      q>          P
        o                                                                                                                                                                                                                                                                                                             -dz         2
     o      r             v    v                                  F                                         r r                                                   n                                                  6                                                                                                            g
                                                                  !
                                                                                                                                                                                                                                                                                                                      2,ns
     -                                                            >
                                                                                                                        !                                 !                                                          !
                                                                                                                                                                                                                                                                                                                      f,F
                                                                                                                                                                                                                                                                                                                      l'oG
    5o                                                                                                                                                                                                                                                                                                                ;>
                          3    3           3         3            3                    3 3 3 s 3 3                                  3                     3 3                   3            3             3                                                                                                          O'l

    3       d=:
              3P d;      :5 :E
                    lftt 1> ;t *€
                               3P
                                                               i
                                                               >
                                                                 v\
                                                                    t i i I
                                                                             F
                                                                               I vt.  vl
                                                                                            { OY
                                                                                 ;lfrt Im >I oB    s.x
                                                                                                   qt
                                                                                                        g.x  e.x
                                                                                                       o5 Af a 5l  d Yl OY
                                                                                                                             ls. x           I

                                                                                                                                                                                                                                                                              {       ^l
                                                                                                                                                                                                                                                                                      {I !4
                                                                 n I r Ift - I 1                                                                                                                                                                                         t{                             I
                                                               i
              ?; le 31, 1>
                 1>      1>
                          -!                                        3 3 3 3 3
                                                                               d
                                                                                      3 3          ot
                                                                                                   sg        3H "5 0l6t       5g
                                                                                                                                                                                                                                                                         m
                                                                                                                                                                                                                                                                         3
                                                                                                                                                                                                                                                                                      PI
                                                                                                                                                                                                                                                                                      ;i
                                                                                                                                                                                                                                                                                      EI 3
                                                                                                                                                                                                                                                                                                        I


    F
                 ni 3;    BE h;
                             ;ro           ;'        ni,  I#
                                                          1F
                                                               t
                                                               z z
                                                               { {    -
                                                                        t
                                                                      z z z
                                                                           { n a =l z z fi
                                                                                 EI         1      +2
                                                                                                   -;9 ;E    t4    J dl                                                                                                                                                  z{ z         !l z z
                                                                                                                                                                                                                                                                                         m

    3            l          !
                                                >            tl           >l                            I                            I                                 ;l                                      5          =l               =             9l
                                                                                                                                                                                                                                                                                           I


I                9tr
                 o=
                                    ilet
                                    nl          3
                                                m
                                                z
                                                                                                                                                                               IE Pe
                 z €                               a s                                          o                 tt gm               =
                          7 E
                                n         {                       xxxHxxxxxH
                                                                                                3   z
                                                                                                              I'
                                                                                                                          '@z;
                                                                                                                          u->!t
                 P        o
                          i     z         €              I        4666555U8o
                                                                                                    t
                                                                                                    t                     zlr1l
                 3        € 3
                                          D
                                          v
                                                                  o@@!o6baaiJ*
                                                                                                              L           6a!
                                                                                                                          gi          F
                                         {{F
                                r         1
                                                                                                     3
                 2        x m
                          7     d
                                                             o=
                                                             pt
                                                             so                                     zd               gR
                                                                                                                  ||"-i
                                                                                                                  t; uYE              F
                 4
                          6l ;- v                            :<                                                   lF      o
                                                                                                                           o i
                          z    j
                                                   1
                                                                                                    I

                                                                                                    a
                                                                                                    n
                                                                                                              I


                                                                                                              I           &i
                                                                                                                          8< i       9
                 7 oI
                               6         z z                                                                  i                2=
                                                                                                                               -{o
                                                   E,
                                                                                                                                   r
        5
                                                                                                                               3Z
                                                                                                              I
                                                   c!
                                         d                                                                        .>
                                                   -                                                              3            (r3
                                     e 3                                                                          o
                                         6                   5                                      N
     3
     6'                              t{                      -5
                                                             8J".o,999-6-s-o
                                                                                                                  zI           2i
                                     !{{
                                      o                      E$EggEggS                              o                          n):
                                                                                                                               (rn
                                     3 z
                                     - {
                                         lf                                                                                    T€

                                                                                                                               ?3
                                                               d
     3                                   T
                       (t
                       3
                                     o   fr
                                         n
                                                   o                  ilqe
                                                                      qaa
                                                                      {o  o
    c                                                                             rod                                          sfi
                       1                                                          ah'v
    3
    o                  r                 x                            6
                                                                                 i66
                                                                                                                               z;:
                                                                                                                               x7
                                                  n                              :5! E                            7
                                                                                                                               va
                                                                      I          E9.s                                          -{    F,
    t'o                     IF9E                  t                   {          hJJ
                                                                                                              o
                                                                                                                               --t   :l
                                                                                 b{         x
    6
                           /e
                           l!B=
                                t5                                               lo
                                                                                 -o
                                                                                                                                                             E
                  Iz          ;3* 5€ou                                                                   J
                                                                                                         6

2                 F

                            ;as oz            6

3
d
zI
                  , FEE 3                     F
                  (o        TTE
                            aof;
F'
                  3         o>z
                  t
,
o
                  (1
                            EE
c,                II
a!
:r!tq8   s parricr        income




 loconrg source

le&'    I Checrcn
ti{J'i ptRSior{ pAyAEtt AT THf IST
                                     OF EVtRy MO,rH r*To r't.tionrr wesffrrnFtlr
                                                                                 bink A/c r.0084681 FROM THT 5TART                           OF ,4PRII
t4:rn'hly sour!e Chryion letter dated 28th February 2014                                                                                                   2Or4



                                                                                                          Net
                                                                          Year                            pension
           !
                                                                                                                                            5W6
                                                                          ended            Taratlon       receiyed                          splil as
                                                                          April   Annual  D€ducted        to be          Monthly net per UX
ilg:r:$i't'                                                               2At4    Pension at Source       sbared         pension            divorce

                                                                                                 4,465       27.31   1          2,275.99     13655.7
               M! Tontl'!t/        sha.e In,,i.frng       p"riis r
                                                                                                                                             1   I J7.97
                                                                                                                                                                  i.4Eti
            ffi                                                                                                                                                   t.6.813
                                                                                                                                                            1.6-i 12015   t




                                                                                                                                                                              ,dr   per Maf wire 5r.€
                                                                                                                                                 1855.1jt 1..63120157 cop! rn Ste

                                  erpenses                                                 estimates
                                5 .rrm uf, Io tw                      !
            *hich has no !or! cod€ only rculing
            1{mber 50 pound5 rterling multiphed
            )y dollere exahrngc Gte
                                                                                                     7
            .rE!rr r!rt    |,r,r'rr8y    !lvtil8   t4 I rsm5
            MCho!t air cCndition,hE. Csn not
            ranage tii5 iummer due to 96r health
                                                                                                 150
            ;as h6ting not              used   jurt tor heatrng wate.
                                                                                                     OL
            ,,ty water and Earbage coll(tion
                                                                                                     5{
            )r'operfy laxes currentlV detinou€nt
                                                                                                 s0c
            ry to   I04 Norlii'fempic Drive
  Dtb'oll. 'l-X 759"1 l
                                                                                           ffi#ffi*-*
                                                                                                    tn   c o m in   g wi iTowc Jor?ieo,r

  Frederrck Graham                                                                                                  ACCOUN'I'#: -".2070
  1009 N University Dr
  Nacogdoches TX 75961



 DATE:                 A5nSt2O14                              AMOUNT:             i,856 27
 GFX REF       #:      2C141350003200
 IMAD     #:           2014051581Q8021c017926                 oMAD#:              ze140515L1LFB47ccc00070sislc,20FT0:l
 Additionat payment details are shown bejlow:

 SENDER FINANCIAL              |NST|TUTION          Name:           CtTtBANK NyC
                                                    ABA:            021000083

 OR|GINATING PARTY              (ORC)               Name:           BR|DGET GRAHAM
                                                   Address..        3.1   MALEA WAy.
                                                                    GEORGE GREEN.
                                                                    BUCKS SL3 6RN

 BENEFICIARY PARTY              (BNF)              Name:            FREDERTCK GRAHAM
                                                   Acct#:           -*2A7A
                                                   jddress."

BENEFICTARY'S FtN. |NST.               (BBK)       Name:
                                                   A8A:
REFERENCE FOR BENEFICIARY {RFB):
oRtctNATOR TO BENEFICtARy tNFo (oBt):
BANK TO BANK INFORMATION (BBIi:


For questions regarding wires, prease calr 1-935-s2g-1041
                                                           or 1-936-829-1051 .
Alf other questions can be directed to 1-936-g29 4721 ar tolr free
                                                                   at 1_g8g_608_7787.
This rnessaqc ts ltor ihe sale.u)e.a{ tne intended recip,tent,
                                                               Bfld may ccnlatr) confidantar ancr pivrdged ;nfam)a!!at..
                                                                                                                          Ai}y tJqaatbcnzetj
':::i;r:;,'".2:::T;;":r{;':o::t:"iseprahibted      1r vou are not the intencted ecipte,i, ptease
                                                                                                  co,;tai! the sender tty phone or rax  anil




                                                                                                                                  RESPONDENT'S
                                                                                                                                  EXHIBIT 1O
 Olr tei /rCN175 1/Ci1ViA954445



llr     FD Grahilnt
'.)4 AzaleaV'iay
(ier:rge (ir rerr
SlotrEl"r
[J€.irksl)tre
SI J 6RN
 rl,l,l,,h.rl.rrll,rrh,r,rrll,l,,rhl


 2t:t Fr:t:ruar.1      ?)i4
                                                                 K'.f,"
                                                                 fi4rt
                                                                 tn:En
                                                                                                                                      v
                                                                                                                                      Chevron




Chevron UK Pension Plan (The plan)

Dear l,4r (jr.rh;ni

T     hank    vOU f or    vour rer_leli          ef )qurry

I cA:t r:onlttm thal your Pension,c'ntnrencernent                                        Lurnp suni IPCLS) cf f 177.242.42 was
ycrrr penston (-oillflenced on 1 Febn.raiy 20i)g
                                                                                                                                              p                                                                                                                          Chevron
          Our rof: AON 1 751/CHV/A9S444S



          Mr FD Grahanr
          34 Azalea Way
         George Green
         Slough
         Berkshire
         SL3 6RN
                                                                       EOPY
                                                                                                                         H
         30 July 201 3

         Ch€vron UK Pension ptan (The ptan)

         Dear Mr Graham

         Please find encrosed the intormation as requested in your recent pnone
                                                                                cail




         oate ot Leaving
    I                                                                                                        30 Novembsr 2001


    l---
    l

         Start Date of Pension                                                                               1 February 2008
I
t_I ype or Pensron
I                                                                                                            Occupational Final Salary
r---*--'-^
I




j Current Annual payment
                                                                                                         I [31,476.24 (gross]
                                                                                                                                          -l
                                                                                                                                          .
                                                                                                         J




                                                                                                                                              - _l
        More information can be found on the chevron pension website. prease
                                                                             find detairs berow.
        The website link is wwrg.chevronukpension.co. uk

        To ensure confidentiality the first time you visit the website, you will be required
        personal information so that we can verrfy your ldentny.                               to enrol by entering
                                                                 There are fr.ee steps io ilr,s process:
        Step1Beginbyse|ecting.Enro|.andenleringyourqIlandtkI
                  er
        siep    3 Th'   !"':?ilsi:e
                                  u'riil requesi icu chocse a ij.rss;'.t!"i fc: ac:essing j,a!r
                                                                                                bsn3fils
                   visits lt can be a mix of letters and numbers and must be at least slx characters c:.r s-,t!se..ent
                                                                                                         lono_


                                                                                                                                    RESPONDENT';
                                                                                                                                    EXHIBIT 6
                                          )ri g i     irrj: a, r,,t, rri rrr. _i .r;r.1.,ii
                                        'r        '..
                                         'rl.'r:1.r-                            '.
                                                             .,,i J,'- I.,1.,...i.            I   r,;l
        GEN 1t 10513)
    Y t . w t$l *in$1 i:1g. trs
    $,r:rren t&ri&aoctxlr .-:r,r(                                                    't
                                                                                                                                                                                                     'J
    IS l            ir"ov   rrfrv*rm rfiniLJ|ai{|j4nbi|t rfrttr;{.r/dq.eetji.{I}
                                                                                                                                              ,;g    q,t)dJ$r,r:
           ''r.f:
                                                                                                                                                                                                           *l*
                                                                    ''&{#hi'r'r:,  ffi$r x.e 'r***g*,, !ka***ax lr* Suu*o *r* [,u*ror.;tr61pma*.:f&i,                                            ,,,ro.p
                                     *                 's@                                                                                                                                  *r                 tn.

                                     ffi              ; ntiii                                          ","
                                                      t0
                                                                                                                    , *roi",r***on*r,"U                        ,,.,;ai*.
                                                                                                         '' xcult dctah. )ltnmf,ery y& cil ttnt.xt d€                  a          .                        $;r'
                                                              fr.t Rev.n& 0 Oxtoms                     ' l,llpemF\naCmrstr4trntedmtrqgm I                                                                  f*:;
                                    ,,!ru                     laial FqJse                           58t824,                                                                 :.l                            i;t{
                                     w                        }m.s SbEt                             ' :. dso tre 'lvty .Fensi.trl' par;e                         I : "
                                                                                                                                                                Ij    '  :i
                                    iEg
                                                               flflpool
                                                                |                                               'lsrt
                                                                                                     '" lle vcr[L;s
                                                                                                                                          cn tils trebsitr: tc
                                                                                                                      116p61t gt t m*e rp ya,rcunjt        ,
                                                                                                                                                                    $
                                                                                                                                                                    ,. ,
                                                                                                                                                                       i
                                                                                                                                                                            i,
                                                                                                                                                                                                           $i
                                    m,                         /5 ulvl
                                                                t                                                                                                i                    .
                                                                                                                                                                                                           i&,
                                    tru
                                    ,n               PAf Rsf;
                                                                                                                                                               :i                                          ,..1.r.i:



                                    ,ru                         42AlC 10704

                                                                                                                                                                                                           *ri



                                                                                                                                                                         ,{r
                                                                                                                                                                              j

                                                                                                                                                                         i'

                                                                                                                                                                             .t
                                                                                                                                                                 d .,'
                                                                                                                                                                         \
                                                                                                                      Llemhers   Narn

                                                                                                                                                                     'i-
                                                                                                                                                                                                           ffi
                                                                                                                                                                                                           i.ri
                                                                                                                                                                                                           {:J




                                                                                    1,'.:'
                                                                                                                it:


                                                                                                                                                                ,'q
                                                                                                                                                                l1
                                                                                                                                                                     i




a

                                                                                                                                                                                          RESPONDENT'S
                                                                                                                                                                                          EXHIBIT 7
   q14rn14
                                                                                                                                P€fisiqurs

                                                        lis)
        ()f, rhi* !"\ -, yt).t   \\il t$r t")   r..t   yt:ilt r:isr rd !srci(x) lv)ysr,[$ rtur ./ftr can !rc(v ;n{,
                                                                                                                    rirgrl           a,   c!.!py rJt
        y&a frll:($irg.
                                                                                                                             '!icl
   -,                   I r:tryqFtr'tGrr thrr rkqrl;wrr
                   S.slr;s'l                                          l.r:I:..r.

  --     Avrilf;!:   Paysliyr' 01 ,qrv 21014 p
                                                                  Yry    tqrlp


                                                                                                                                                                                                                          Pnnt
                                                                    If you have tax queries please telephone                                                Please vtstt.the "uv out"itr;'p"g" o^ iniu ,*[rt"-i"     "
                                                                                0300 200 3300                                                               maxe                 to your address; and ln additioo you
                                                                                                                                                                 .aly lhrl,Ses
                                                                    or wrlt€ to                                                                             ruy vtstt the .Get lrt Touch', page to lnforftr tne CfreJ-,
                                                                                                                                                           UK Pcflsion ptan administretlon'team of any                -'
                                                                                   HM Rev€nue & Customs                                                    b,anldbuitdhg soclery account oetails. eneriailve-tv
                                                                                                                                                                                                             "pAiiud
                                                                                                                                                                                                                   Jou
                                                                                   Regian House                                                                          jl",gr'evron uK pension ptan aorninisiriitin
                                                                                   James Street
                                                                                                                                                           ::l
                                                                                                                                                           team:ont1{
                                                                                                                                                                 on 0800 5BS82d.
                                                                                   Llverpooi
                                                                                                                                                           Please..lso visli the.,,t{y prniton" page on tl.}ls
                                                                                   L75 ll"tw                                                                                                                   website
                                                                                                                                                           ro see the yarlous elementj that make ,,p yor..uii*ni
                                                                   pAYE     Ref: 4281C1070A                                                                ?ll"lL9l. '1f   a{|Tl!:.   .




                                                                                                                                                       t--
                                                                                                                                                       Ir.*
                                                                                                                                                                                ftsylllp $$d*t$ons
                                                                                                                                                                                                                 $38     r.70
                                                                                                                                                       llY_sl                                                    f, 38   ii.70
                                                                                                                                                                                           "t{-^-*-*-----
                                                                                                                                                                                                          €27,311.0s
                                                                                                                                                                                           1]l82,3t4.77 y€arto
                                                                                                                                                                                           I lCurrent
                                                                             Thls P€nslon                                                                                                  Ii
                                                                                                                                                                                              P€dd        oar.
                                                                                                                                                                                           II               pEilsroN
                                                                                                                                                                                          -'I   i _-.: NE.r
                                                                                                                                                                                                .:.:   : :'---.- *---- -
                                                                    i:lgures shown here should be P.y Date
                                                                                                                                                           O1/A4/20!4 Tsx Code/Trx                                 944L
                                                                                uSed for          Period lllmb€r                                                  ! 2 8.nl$
                                                                     your tdx.etum if you receive tll Numbof
                                                                                                                                                            YS3295S7C M€mb€Bhlp t{o.                            49 54445
                                                                                     oile                                                                                   Memb€rs       Ham             l4r FL\ Graham
                                                                      Chevron UX pension plan




                                                                                                                                                                                                                 RESPONDENT'S
                                                                                                                                                                                                                 EXHIBIT 8
t@lnrrr.nlperuiaf ir.a.crt'cfcrur"dgers,mrrcnbers&alFlap6d                                           etim_aspx
                                                                                                                                                                                                                                 'U1
                                                                                        Nacogdoches County
                                                                                            GarolWilson
                                                                                      Nacogdoches County Clerk
                                                                                      Nacogdoches, Texas 75961
  iffi $ilt$tffi ff   ffi   fi fit fi$ffi ililtfi ililtliliitilt I til
                      70 2Cl2 0a-JJg31l

                                                                             Instrument Number: 2012-g913

  Recorded On: September 26,2e12
                                                                                                Recording
            Parties; TURNER DENA                         MARTE
                                                                                                                                           Billable pages:   ,t
                TO          GRAHAM FREDERICK DAWSON
                                                                                                                                         Number of Pages: 2

      Comment: NOTICE OF LIS PENDENS
                                                                             i   Parites Isled above are for Clerrs refere^ce
                                                                                                                                cr   v

                                                                         "   Examined and Chargad as Follows: -i
Recordrng                                                  's   cc
            Total Recordi.gi                              IR
                                                                ^n




                      I*i*I'tT**,r          DO NOT REMOVE, THIS PAGE IS PART OF THE INSTRUMEP;                                              *T*****il
                                        A1y prcv srcn hefe - wh ch restricts the
                                                                                  sale, Rentai or use cr r^e desc.,!--d REAL pftopERTv
                                                    3ecaLlse ol co;or or race is inyai d and une:fcrceaole u.der {eceral
                                                                                                                          lar.r

File lnformation:
                                                                                                      Record and Return To:
       Dccurnent Nun-ber 2C'1 2-89.3
         Rece,pl Number 92 96                 .7
                                                                                                               JEREI"4Y.,^/ILLIS
    Reccrded Daie,,Time Septernber'             2A12 12:55 30p  26                                             209 HUGHES
               Book-VotlPg BK-OPR VL 33C9 PG-155
                                                                                                               NACOGDOCHES TX 7595J
              User / Slatiori J A{ien - Cashie;' Stafion 0i


                            I berrby ccrlifi' thrt this instrument wrs filcd on rhe date
                            rod tirue strrnped beron rnd wrs duly rccorded in {be
                            Officirl Public         Records iu Nacogdoches Countv,                   Tenr

                            3r*t, *;t                           *l                  Crrol Wilson
                                                                                    )i r c ogdoch cs Cou   n   r.'*   Clcrk
                                                                                                                                                RESPONDENT'S
                                                                                                                                                EXHIBIT 54
                                           Lan,gr: Q[1.!!_!] tix_tl[lL\
 S-TA'rt, OF TEXAS

 COLTNTY OF ;\AC.OGDOCHES

           \orlcE
                IS l{EREBl'ctv}r.N ihat Canse No.
                                                       c1228635, sryied ln The Marrer of                    .}.he

 Maniagc ol'Dcna l!1ailt''l'urncrantJ Frcdcrick
                                                Dawson                 cirahanr, was cornnlc,rrccd in thc
'll0'' 'ludicial i')istrict L'.url tii   Niicogciticlic5 (i..r:t1,.'lcxas
                                                                          tirr seprcrrrS*.2r.l()12.,rrd is nrirv
pclrdrrrg irr sue lr e iiun.
           -lhe
             action invol'cs thc tirie anc seeks to establish a lien
                                                                     rntc'rest or notice of cncumbra'cc
against reai propertv situated in Nacogdoches
                                                counti,.'l-exas arrd rjescribcd as fbllows:
          Ail that cenain lol or parcel of land in rhc cit,v of n-g(olcoctres. Nacodoches
                                                                                              Co*nrr., "l-exas.
          fl]    *i:g9.!il:
          !'r.'liinrc       )1]  :f l|: *,:ir*t oiLor
                                        piai Rcc,,ra.. ?i-e.
                                                              a;t/lrf;k    ai,            on prar recorded   i'
                        I)agc 25 .1'rhc                                        ".',r,o,un
                                                       Xr.,ga,,ff;d(:;,;;,1,.,1."*,.,.

          sr(;\rD    ,^,,/,LLL:or2


                                                         .lcrcim) Sl '*'illis
                                                         209 Hughes Strer-t
                                                         Naciigdoches. T'X         7.596      I
                                                         (9i6),i69-79,{4

                                            A(   K   N0tr/l.l:I X ili4 I:.N't
si.A'l   i.ol:iIrX,\S
cou\      rY oF NAC'O0DOCt-l[S
        B!-f ORF. i\'lE. ihe undersigned Notary Public. on this day personally appearecl Jerenry S.
\\:ilrs. knoun Io me to be thc person     rvhose nante is subscribed'ro the lbregoing instrument and
acknt'rw'ledged io rne that tlie same ira.s bcen exccuteC for the puryroses and consideration therein
ex   prcssed.

          (ii\'f :N untlet'nrv hirnr.{ arrd seal ololllcc     {lris ScJrtentlrcl   l.i,   f1) 12
                                                    -_
                                                        Noiarl f'ubiic. in      arrd   lirr
                                                        sutc 0t' {'r'xas
                                                                              Nacogdoches County
                                                                                  CarolWilson
                                                                            Nacogdoches County Cterk
                                                                            Nacogdoches, Texas 75961
   {[    tfi   til itNfftffi f# tfilt{ffi $fi
                      7l 2t I:t rrr'):Jt{,|
                                        4
                                                t   ffi   til ff

                                                                     f   nstrument Number: ZA12-gg14
                                                                                          AS
  Recorded On: gspfgrnber 26,2e12
                                                                                     Recording
             PaTlies: TURNER DENA IVIARIE
                                                                                                                                 Billable pages:
                 To      GRAHAM FREDERIcK DAwSoN
                                                                                                                                                   1

                                                                                                                               Number of pagesl    !
      Comment: NOTICE OF LtS PENDENS
                                                                    i Pari€s listed above are fcr Clerrs reler.ence oniv   )
                                                                   ." Examined                                        *
                                                                               and ChargeO as foitors:
iecc.c,n-o                                           JC UL

               Total Recofding
                                                     16 0C




                      ttli*iAtr'**     DO NOT REMOVE, THIS PAGE IS PART OF THE tNSTRUME1,1I                                       *******il
                                    Any Drovis cn he'ern whrct ies:ricts rhe sare Rertal
                                                                                           or use of ihe descrbed REAL pRopERTy
                                                becruse of co.or or race ,s rrvaiici tnd Jng61616g3ble lncer federai layi

File lnformation:
                                                                                          Record and Return To:
       Docunent Number   2012-8914
       Recerpt Numcer 3Z/Y/
                                                                                               JEREMY WILLlS
    Recorded DatelTne, September 26.2012 12
                                                   59 03p                                      209 HUGHES
           Eook-Vcl/Pg BK.OPR VL.38O9 PG.l57
                                                                                               NACOGDOCHES TX 75961
          User I Siat on J Allen - CaStier Statron 01


                           I herebl'ccrlif thrl thir iostrument was lilcd on tbe dste
                           nnd time stamped heron rnd wru du\ rrcordcd iu the
                           Official Public RrEords in Nrcogdocbcs Ctiunty, Trras

                           &*L h',t*                                       CrrolWiboo
                                                                           Nrcogdoches   Counn Clerlr
                                                                                                                                      RESPONDENT'S
                                                                                                                                      EXHIBIT 55
                                            NOTTCE OF LIS PENr)ENf

 STATE OI'TEXAS

 COLI\TY OT NACOGT,OCHES
          \OTICE IS HERIBY GIVfTN that cause No. C122863i,
                                                           styled In The N,latter rif                                    The
 llarriage of Dena lvlarie Tumer and Fredcrick Drwson
                                                      Graham" was corn nrcnccd in the
 410.Judicial District court of Nacogdoches countl'. fcxas
                                                           on Seprember ll. i012, ancl is now
 pcndilru irr such crrun
        'l he
              action itrv'olves the titlc and secks to estublish a licn intercst
                                                                                 or polrce ol'e'cumbrancc
against real propci-tr sitLrated in Nacogdoches County.'l'crl*
                                                                     and dcscribcd as lirll,ws:
          All that t'enain lot or p^arcelol'land in thc citl'.of Nac-trgdr>e he.s. Nacodochcs
          a'u being
          and                                                                                           ciou6t;.. I'exas.
                      l,ol N0.
               uctl,g r,t)r r\(). z2 oI
                                     rjf ttte ltcplat rll
                                         the Kcptat   ol'Lgt   2_\-Ll. (.it),tllock
                                                          l.ot 2-s-L:. (.itr,[]lock 67-
                                                                                    67 aS
                                                                                        as ShOwn   rr* l)lat
                                                                                           shrrw,n Otr                      i^
                                                                                                              *r-.rr,r,,,r in
                                                                                                       r)r,rr r.ei{:)rclerj
          v.lLrnrc 9. I'}agc 2-5 o1'rhe r'rai Rcc'rtis, Nacirgcr,,c'r,;r-g6l;;i.l..rr..
                                f{
          sr(;NrD     thir$eL&.zotz


                                                         JFremy'S. 'v\rillis
                                                         209 Hughes Slreer
                                                         Nacogdoches. TX 75961
                                                         (936) 56e-7e4J

                                              AC'KNOWLEDONIF,NI
S]-,\TE   OF'I'EXAS
CO{   AiT}, OF NACOCI)OC}JES
       llLt;C)Rlr fufl-. drr: uirdercigncd Notar,r, lrul-rlic- on thi.s da; personall-v- appearcd
\\'illis. knorvn to rne lo bc thc pcri,rn                                                          Jerenry S.
                                          whosc-narrre is subscribcd to thc fbrcrroirrg instrumcnt lrici
acknon'ledged ttr me titat lhe sarne has trr:cn cxccutctJ lbr thc purpos{Js
                                                                                 and con.sirlcratitirr therein
cxprcsscd.

        (;lVl..N trnder mv      irand anf'olllcc tfris    I
 Lban.   {gfeenent Setween:                          Datod: 22d June 20,13



 Frederick D. Graham purclpot oftherb$owingprop€rty in the city of
 Nacogdoches, Nacogdoches county, Texrx and belng-Lotlsc,         cnvblock 6?, as
 shsqm on Plat recorded in volume 9, paae 25 of the {ecords of Nacogdoches
                                                                            courqr,
 Texss-


 L€xdipe   pat' leine Robert a-nd               Mccatty, (JJC citizms) residing
 atflalficre,-Ellingtorr,Erja4,T,aploq$t$een
                                       Buckinghamshirc, Si,6 iigA gngla1j
                                                                          t - - -

                                                                                ,
 The puqrose of the loan to enable lvk Frederick Grahan to repay
                                                                  the outstanding
        PlVment tn full due tq First Bag& and Trust p.aqt Texas. ThE paymenr in-fufr,
 ytl fsutt the relinquisbmerit in &e lien curently held by First Bard